Exhibit 10.1

 
 
CREDIT AGREEMENT
dated as of
November 27, 2013
among
TROPICANA ENTERTAINMENT INC.,
and
THE LENDERS PARTY HERETO,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent and Collateral Agent
and
CREDIT SUISSE SECURITIES (USA) LLC
as Joint Bookrunner and Joint Lead Arranger
and
UBS SECURITIES LLC,
as Joint Bookrunner and Joint Lead Arranger
 








--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
Page
ARTICLE I. Definitions
1


1.01
Defined Terms
1


1.02
Terms Generally
42


ARTICLE II. The Credits
42


2.01
Commitments
42


2.02
Loans
43


2.03
Borrowing Procedure
44


2.04
Evidence of Debt; Repayment of Loans
45


2.05
Fees
45


2.06
Interest on Loans
46


2.07
Termination of Commitments
47


2.08
Interest Elections
47


2.09
Amortization and Repayment of Loans
48


2.10
Optional and Mandatory Prepayments of Loans
49


2.11
Making or Maintaining Eurodollar Loans
53


2.12
Reserve Requirements; Change in Circumstances
54


2.13
Breakage Payments
56


2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
56


2.15
Taxes
58


2.16
Mitigation Obligations; Replacement of Lenders
61


2.17
Defaulting Lenders
62


2.18
Increase in Commitments
64


ARTICLE III. Representations and Warranties
67


3.01
Organization; Powers
67


3.02
Authorization; No Conflict
68


3.03
Enforceability
68


3.04
Governmental Approvals
68


3.05
Financial Statements
69


3.06
No Material Adverse Change
69


3.07
Title to Properties; Possession Under Leases
69


3.08
Subsidiaries
70


 
 
 
 
 
 


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page
3.09
Litigation; Compliance with Laws
70


3.10
Agreements
71


3.11
Federal Reserve Regulations
71


3.12
Investment Company Act
71


3.13
Tax Returns
71


3.14
No Material Misstatements
72


3.15
Employee Benefit Plans
72


3.16
Environmental Matters
72


3.17
Insurance
73


3.18
Security Documents
73


3.19
Location of Real Property and Leased Premises
75


3.20
Leased Ships and Vehicles
75


3.21
Labor Matters
76


3.22
Anti-Terrorism Laws
76


3.23
Casino Leases
77


3.24
Citizenship
77


3.25
Use of Proceeds
77


3.26
Solvency
77


3.27
No Burdensome Restrictions
77


3.28
Intellectual Property
78


3.29
No Default
78


3.30
Senior Indebtedness
78


ARTICLE IV. Conditions of Lending
78


4.01
Conditions to the Closing Date
78


4.02
All Credit Events
82


ARTICLE V. Affirmative Covenants
82


5.01
Existence; Compliance with Laws; Businesses and Properties
83


5.02
Insurance
83


5.03
Payment of Obligations and Taxes
84


5.04
Financial Statements, Reports, etc
85


 
 
 
 
 
 


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page
5.05
Litigation and Other Notices
87


5.06
Information Regarding Collateral
88


5.07
[Intentionally Omitted]
88


5.08
Maintaining Records; Access to Properties and Inspections; Annual Meetings
88


5.09
Use of Proceeds
89


5.10
Employee Benefits
89


5.11
Compliance with Environmental Laws
89


5.12
Environmental Reporting
89


5.13
[Intentionally Omitted]
89


5.14
Further Assurances
89


5.15
Post-Closing Collateral Matters
92


5.16
Maintenance of Ratings
92


5.17
Designation of Subsidiaries
92


ARTICLE VI. Negative Covenants
92


6.01
Indebtedness
93


6.02
Liens
95


6.03
Investments, Loans and Advances
98


6.04
Mergers, Consolidations and Acquisitions; Sales of Assets
100


6.05
Restricted Payments; Restrictive Agreements
102


6.06
Transactions with Affiliates
103


6.07
Business of the Borrower, the Guarantors and the Restricted Subsidiaries
104


6.08
Other Indebtedness and Agreements
104


6.09
[Intentionally Omitted]
105


6.10
[Intentionally Omitted].
105


6.11
Senior Secured Net Leverage Ratio
105


6.12
Fiscal Year
105


6.13
Sale and Leaseback Transaction
105


6.14
Capital Expenditures
105


ARTICLE VII. Events of Default
105


 
 
 
 
 
 
 
 
 


-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page
7.01
Events of Default.
105


7.02
Equity Cure
109


7.03
Application of Proceeds
110


ARTICLE VIII. The Administrative Agent and the Collateral Agent
110


8.01
Appointment of Agents
110


8.02
Rights as a Lender
111


8.03
Exculpatory Provisions
111


8.04
Reliance by Agent
112


8.05
Delegation of Duties
113


8.06
Resignation of Agent
113


8.07
Non-Reliance on Agent and Other Lenders
114


8.08
Withholding Tax
114


8.09
No Other Duties, Etc
115


8.10
Enforcement
115


8.11
Security Documents
115


ARTICLE IX. Miscellaneous
116


9.01
Notices
116


9.02
Survival of Agreement
120


9.03
Binding Effect
120


9.04
Successors and Assigns
120


9.05
Expenses; Indemnity
126


9.06
Right of Setoff
128


9.07
Applicable Law
129


9.08
Waivers; Amendment.
129


9.09
Application of Gaming Laws
132


9.10
Interest Rate Limitation
135


9.11
Entire Agreement; Survival of Agreement
135


9.12
WAIVER OF JURY TRIAL
136


9.13
Marshalling; Payments Set Aside
136


9.14
Severability
136


 
 
 
 
 
 


-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page
9.15
Independence of Covenants
137


9.16
Counterparts
137


9.17
Headings
137


9.18
Jurisdiction; Consent to Service of Process
137


9.19
Confidentiality
138


9.20
USA PATRIOT Act Notice
138


9.21
Disclosure
139


9.22
Obligations Absolute
139








-v-

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.01(a) – Guarantors
Schedule 1.01(b) – Mortgaged Property
Schedule 1.01(c) – Unrestricted Subsidiaries
Schedule 2.01 – Lenders and Commitments
Schedule 3.04 – Government Approvals
Schedule 3.07 – Title to Properties
Schedule 3.08 – Subsidiaries
Schedule 3.09 – Litigation
Schedule 3.15 – ERISA Events
Schedule 3.16 – Environmental Matters
Schedule 3.17 – Insurance
Schedule 3.18 – Intellectual Property Matters
Schedule 3.18(a) – UCC Filing Offices
Schedule 3.18(c) – Mortgage Recording Offices
Schedule 3.19(a) – Owned Real Property
Schedule 3.19(b) – Leased Real Property
Schedule 3.20 – Owned and Leased Ships/Vessels
Schedule 3.21 – Labor Matters
Schedule 3.23 – Casino Leases
Schedule 4.01(k)(iii) – Local Counsel
Schedule 4.01(k)(iv) – Loan Documents
Schedule 5.15 – Post-Closing Collateral Matters
Schedule 6.01 – Indebtedness
Schedule 6.02 – Liens
Schedule 6.03 – Investments
Schedule 6.05 – Restrictive Agreements
Schedule 6.08(a) – Material Contracts


EXHIBITS
Exhibit A – Form of Administrative Questionnaire
Exhibit B – Form of Assignment and Assumption
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Guarantee and Collateral Agreement
Exhibit E – Form of Ship Mortgage
Exhibit F – Form of Mortgage
Exhibit G-1 – Form of Term Note
Exhibit G-2 – Form of Revolving Note
Exhibit H – Form of Solvency Certificate
Exhibit I – Form of Intercompany Note
Exhibit J – Form of Interest Election Request
Exhibit K – Form of Second Lien Intercreditor Agreement
Exhibit L – Form of Pari Passu Intercreditor Agreement
Exhibit M – Form of Foreign Lender Certificate
APPENDIX
Appendix A – Principal Office

-i-

--------------------------------------------------------------------------------



CREDIT AGREEMENT
CREDIT AGREEMENT (as it may be amended, supplemented or otherwise modified from
time to time, this “Agreement”) dated as of November 27, 2013, among TROPICANA
ENTERTAINMENT INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENT
WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, the Borrower has requested that the Lenders provide a senior secured
first lien term loan credit facility in an aggregate principal amount of
$300,000,000 and a senior secured first lien revolving credit facility in an
aggregate principal amount of $15,000,000 in order to repay certain
indebtedness, including under the Existing Credit Agreement, to provide for the
partial financing of the Subject Acquisition, to pay fees and expenses relating
to this Agreement and for other general corporate purposes;
WHEREAS, the Lenders are willing to make available to the Borrower the Loans
upon the terms and subject to the conditions set forth herein; and
WHEREAS, each of the Guarantors has agreed to guaranty the obligations of the
Borrower hereunder in accordance with the terms of the Guarantee and Collateral
Agreement and each of the Borrower and each of the Guarantors has agreed to
secure its obligations to the Lenders hereunder with, inter alia, security
interests in, and liens on, substantially all of its property and assets,
whether real or personal, tangible or intangible, now existing or hereafter
acquired or arising, all as more fully provided herein and in the Security
Documents.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I.
Definitions
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Acquisition Indebtedness” shall mean Indebtedness incurred by the Borrower or
its Restricted Subsidiaries, the proceeds of which are intended to finance all
or a portion of an acquisition of assets or a majority of the Voting Stock of
any Person to be acquired subsequent to the incurrence of such

    

--------------------------------------------------------------------------------

 

Acquisition Indebtedness pursuant to binding contracts entered into on or prior
to the incurrence of such Acquisition Indebtedness (any such acquisition, a
“Prospective Acquisition”) so long as (a) the Net Cash Proceeds thereof (the
“Acquisition Indebtedness Net Proceeds”) are subject to escrow arrangements
reasonably satisfactory to the Administrative Agent pursuant to which, among
other things, (i) the providers of such Acquisition Indebtedness (or an agent or
trustee on their behalf) (the “Acquisition Indebtedness Providers”) have
“control” within the meaning of the UCC with respect to such Acquisition Net
Proceeds and (ii) such Acquisition Indebtedness Providers agree that in the
event the Prospective Acquisition is not consummated by a date certain such Net
Cash Proceeds shall be promptly applied to the repayment of such Acquisition
Indebtedness and (b) the Borrower shall have delivered an officer’s certificate
of a Financial Officer to the Administrative Agent stating that the Borrower
reasonably believes that (i) such Prospective Acquisition, when consummated,
shall constitute a Permitted Acquisition and (ii) upon such consummation, the
associated Acquisition Indebtedness shall be permitted pursuant to Section 6.01
(without taking into consideration clause (q) thereof, it being acknowledged and
agreed that upon consummation of any Prospective Acquisition any associated
Acquisition Indebtedness shall thereafter cease to be Acquisition Indebtedness
and, for purposes of determining compliance with Section 6.01, shall be deemed
to have been incurred as of the date of such consummation of such Prospective
Acquisition).
“Acquisition Indebtedness Providers” shall have the meaning assigned to such
term in the definition of Acquisition Indebtedness.
“Acquisition Indebtedness Net Proceeds” shall have the meaning assigned to such
term in the definition of Acquisition Indebtedness.
“Additional Guarantor” shall have the meaning assigned to such term in
Section 5.14(b).
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum determined by the
Administrative Agent to be equal to the LIBO Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period; provided that,
with respect to Term Loans, the Adjusted LIBO Rate shall be deemed to be not
less than 1.00% per annum.
“Administrative Agent” shall have the meaning given in the preamble to this
Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that (i) neither any Agent nor any Lender (nor any Affiliate
thereof) shall be considered an Affiliate of Borrower or any Subsidiary (except
for purposes of determining status as an Affiliated Lender hereunder) with
respect to transactions relating to this Agreement or the other Loan Documents;
and (ii) solely for purposes of determination of the Borrower’s or any
Restricted Subsidiary’s compliance with Section 6.06 and Section 6.08(a),
beneficial ownership of

2

--------------------------------------------------------------------------------

 

less than fifteen percent (15%) of the Voting Stock of a Person and the absence
of the right, whether through the ownership of voting securities, by contract or
otherwise, to elect, appoint, or designate fifteen percent (15%) or more of the
then authorized number of directorships of such Person’s board of directors (or
equivalent governing body), from time to time, shall be deemed to not constitute
Control for purposes of determining whether one Person is an Affiliate of
another Person.
“Affiliated Lender” shall mean a Lender that is any Person included in the
definition of “Icahn Group” or an Affiliate of the Borrower (other than the
Borrower, any Subsidiary of the Borrower or a natural person).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agent Parties” shall have the meaning given to such term in Section 9.01(c).
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (a) the amount of such Lender’s Term Exposure and (b)
the amount of such Lender’s Revolving Commitment or, if the Revolving
Commitments have then expired or been terminated, the Revolving Exposure of such
Lender.
“Agreement” shall have the meaning given in the preamble to this Agreement.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBO Rate for a Eurodollar Borrowing that has an Interest Period of one
month beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 100 basis points; provided that, with
respect to Term Loans, the Alternate Base Rate shall be deemed to be not less
than 2.00% per annum. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason on any day, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, or the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, or the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the Total Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than or equal to 3.50 to 1.00, (b) 25% if the Total Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than 3.50 to 1.00 but
greater than or equal to 2.75 to 1.00 and (c) 0% if the Total Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than 2.75 to 1.00.
“Applicable Margin” shall mean, (a) with respect to Revolving Loans, the
Applicable Revolving Margin, (b) with respect to an ABR Loan that is a Term
Loan, 2.00% per annum, and (c) with respect to a Eurodollar Loan that is a Term
Loan, 3.00%.

3

--------------------------------------------------------------------------------

 

“Applicable Revolving Margin” means the corresponding percentages per annum as
set forth below based on the Total Net Leverage Ratio:
Pricing Level
Total Net Leverage Ratio
LIBOR +
ABR +
I
Less than 2.50:1.00
2.00%
1.00%
II
Greater than or equal to 2.50:1.00 but less than 3.00:1.00
2.25%
1.25%
III
Greater than or equal to 3.00:1.00
2.50%
1.50%



The Applicable Revolving Margin shall be determined and adjusted quarterly on
the date (each a “Calculation Date”) five (5) Business Days after the earlier of
(x) the day by which the Borrower is required to provide a certificate pursuant
to Section 5.04(c) for the most recently ended fiscal quarter or fiscal year, as
applicable, of the Borrower or (y) the day the Borrower actually delivers such
certificate (and related financial statements) for such fiscal quarter or fiscal
year, as applicable, of the Borrower; provided that (a) the Applicable Revolving
Margin shall be based on Pricing Level I until the first Calculation Date
occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Total Net Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, (b) if the Borrower fails to provide the certificate required
by Section 5.04(c) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Revolving Margin from
such Calculation Date shall be based on Pricing Level III until such time as
such certificate is provided, at which time the Pricing Level shall be
determined by reference to the Total Net Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date, and (c) upon the occurrence and during the continuance of an
Event of Default, the Applicable Revolving Margin shall be based on Pricing
Level III. Subject to clause (c) above, the Applicable Revolving Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Revolving Margin shall be applicable to all
Revolving Loans then existing or subsequently made or issued.
“Argosy III” shall mean the Argosy III Riverboat, Official Number 1023758, and
all related fittings, furnishings, fixtures, equipment and appurtenances.
“Arrangers” shall mean Credit Suisse AG, Cayman Islands Branch and UBS
Securities LLC, as joint lead arrangers and joint bookrunners hereunder.
“Aruba Project” shall mean the facility located in Aruba in existence, being
developed or being planned for as conducted or to be conducted as a Permitted
Business.
“Asset Sale” shall mean the sale, transfer, conveyance, assignment, lease or
other disposition (by way of merger, casualty, condemnation or otherwise) by the
Borrower, any Restricted Subsidiary or any Guarantor to any Person other than
the Borrower, any Restricted Subsidiary or any Guarantor of (a) any Equity
Interests held by the Borrower or any of the Guarantors or Restricted
Subsidiaries (other than

4

--------------------------------------------------------------------------------

 

directors’ qualifying shares) or (b) any other assets of the Borrower or any of
the Guarantors or Restricted Subsidiaries (other than (i) inventory in each case
disposed of in the ordinary course of business, (ii) surplus, damaged, obsolete,
scrap, idle or worn out assets, in each case disposed of in the ordinary course
of business, (iii) the cross-licensing or nonexclusive licensing of Intellectual
Property in the ordinary course of business, (iv) the sale or issuance of any
Restricted Subsidiary’s equity to any Loan Party, (v) the sale or discount of
overdue accounts receivables arising in the ordinary course of business
(consistent with customary industry practice and not as part of any bulk sale or
financing of receivables), (vi) the sale, transfer, conveyance, assignment,
lease or other disposition of furniture, fixtures, equipment (including gaming
equipment) in the ordinary course of business), (vii) the leasing of Real
Property in the ordinary course of business, (viii) Cash Equivalents or debt or
equity securities of, or loans to (in each case, such securities or loans shall
be any of the following: publicly traded loans or securities, syndicated loans,
club loans, bank loans or other similar types of securities or loans, in each
case initially invested in or by multiple non-Affiliated lenders or investors),
Persons that are engaged in a Permitted Business (other than to the extent the
Borrower or any Restricted Subsidiary has any management control of such
Person), (ix) any sale, transfer, conveyance, assignment, lease or other
disposition or series of related sales, transfers, conveyances, assignments,
leases or other related dispositions that have a purchase price not in excess of
$1,000,000), and (x) any sale of the River Palms Resort and Casino and its
associated assets, to the extent the Net Cash Proceeds (assuming such sale was
an “Asset Sale” for purposes of determining Net Cash Proceeds) received thereof
is less than or equal to $7,500,000 (it being understood that, in the event such
Net Cash Proceeds exceed $7,500,000, only such excess Net Cash Proceeds shall be
deemed associated with an “Asset Sale”).
“Asset Swap” shall mean an exchange of any assets (including Capital Stock) by
the Borrower or a Restricted Subsidiary for: (a) the assets of, or any Capital
Stock of, a Person engaged in one or more Permitted Businesses, if after giving
effect to any such acquisition of assets or Capital Stock, such acquired assets
are used in a Permitted Business, or such Person becomes a Restricted Subsidiary
of, the Borrower and/or (b) other assets that are not classified as current
assets under GAAP and that are used or useful in a Permitted Business by the
Borrower or a Restricted Subsidiary; provided that (i) a portion consisting of
no more than 25% of the consideration for the assets subject to such Asset Swap
may be paid to the Borrower or such Restricted Subsidiary in cash, (ii) to the
extent that the property subject to such Asset Swap being disposed by the
Borrower or such Restricted Subsidiary constituted Collateral, then all property
acquired by the Borrower or such Subsidiary pursuant to such Asset Swap shall be
made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties to the extent required by Section 5.14, (iii) to the extent that the
assets or Capital Stock subject to such Asset Swap being disposed of by the
Borrower or such Restricted Subsidiary was of or from a Loan Party, the acquired
assets are used in a Permitted Business or the Person whose Capital Stock was
acquired becomes a Loan Party and (iv) after giving effect to such Asset Swap,
on a Pro Forma Basis, neither the Consolidated EBITDA (for the latest four
quarter period for which financial statements have been delivered pursuant to
Section 5.04(a) or (b)) nor the total assets (based on the balance sheet for the
latest fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b)) attributable to the operations of the
Borrower and its Restricted Subsidiaries in any of the local gaming markets
involved in the Asset Swap shall exceed 40% of,

5

--------------------------------------------------------------------------------

 

on a Pro Forma Basis, the Consolidated EBITDA or total assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, calculated as if such Asset
Swap had occurred on the first day of the most recently ended Test Period.
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Assignment of Earnings, Charters and Insurances” shall refer to each assignment
of earnings, charters and insurances, in form and substance reasonably
acceptable to the Administrative Agent, entered into in connection with each
Ship Mortgage and creating a security interest in the Assigned Property (as
defined in the Assignment of Earnings, Charters and Insurances) under the UCC.
“Available Amount” means a cumulative amount, equal to (a) the amount equal to:
(i) $10,000,000 plus (ii) fifty percent (50%) of the Borrower’s cumulative
Consolidated Net Income (or if cumulative Consolidated Net Income is a loss,
minus 100% of such loss), measured from October 1, 2013 through the last day of
the most recently ended fiscal quarter of the Borrower prior to the date such
Restricted Payment is made (the “Applicable Measurement Period”), less (iii) the
amount equal to: (X) Investments made during the Applicable Measurement Period
which were permitted to be made under Section 6.03 hereof (other than
Investments in Restricted Subsidiaries), plus (Y) without duplication to clause
(X), Investments made during the Applicable Measurement Period which were
permitted to be made under Section 6.03(r) hereof, less (Z) returns, profits,
distributions and similar amounts received on such Investments during the
Applicable Measurement Period (in each case, up to the amount of the original
Investment), plus (b) the proceeds of Equity Issuances of the Borrower (other
than of Disqualified Capital Stock and proceeds used to satisfy Cure Amounts)
during the Applicable Measurement Period, plus (c) the fair market value of
capital contributions to the Borrower (other than of Disqualified Capital Stock
and proceeds used to satisfy Cure Amounts) during the Applicable Measurement
Period, plus (d) debt and Disqualified Capital Stock that have been, during the
Applicable Measurement Period, exchanged or converted into Capital Stock (other
than Disqualified Capital Stock), together with the fair market value of any
property received, during the Applicable Measurement Period, upon such exchange
or conversion, plus (e) the net proceeds of sales of Investments received during
the Applicable Measurement Period, plus (f) Investments of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been, during the
Applicable Measurement Period, redesignated as a Restricted Subsidiary or that
has been, during the Applicable Measurement Period, merged or consolidated into
the Borrower or any of its Restricted Subsidiaries or the fair market value of
the assets of any Unrestricted Subsidiary that have been, during the Applicable
Measurement Period, transferred to the Borrower or any of its Restricted
Subsidiaries.
“Aztar” shall mean Aztar Corporation, a Delaware corporation or any successor
thereto.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.



6

--------------------------------------------------------------------------------

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successors).
“Borrower” shall have the meaning given in the preamble to this Agreement.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Cage Cash” shall mean all so-called “cage cash” that the Borrower and the
Restricted Subsidiaries maintain within the cage or on the floor at any casino
or gaming facility in connection with or necessary for the day to day operations
of the business of the Borrower or such Restricted Subsidiary.
“Calculation Date” shall have the meaning given in the definition of Applicable
Revolving Margin.
“Capital Expenditures” shall mean, for any period, with respect to the Borrower
or any Guarantor, the aggregate of all expenditures by the Borrower or any
Guarantor for the acquisition or leasing of fixed or capital assets (including
Capital Lease Obligations) that are or should be, or have been or should have
been capitalized in accordance with GAAP and any expenditures by the Borrower or
any Guarantor for maintenance, repairs, restoration or refurbishment of the
condition or usefulness of property of such Person that are or should be, or
have been or should have been, capitalized in accordance with GAAP.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.





7

--------------------------------------------------------------------------------

 

“Cash Equivalents” shall mean:
(a)    U.S. dollars, including, without limitation, Cage Cash;
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(c)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances, securities
backed by standby letters of credit, time deposits, deposit accounts, Eurodollar
time deposits or overnight bank deposits maturing within one year from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria of clause (d) above; and
(f)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above or in the form of cash equivalents (or foreign cash equivalents) or
short term marketable debt securities.
“Casino Leases” shall mean any lease or sublease under which a Loan Party is the
lessee or sublessee, as applicable, for Real Property on which any Loan Party
conducts casino gaming.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Restricted Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Requirement of Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military, or any
settlement in lieu thereof.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(d), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that,

8

--------------------------------------------------------------------------------

 

notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, for the
purposes of this Agreement, be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if (a) the
Permitted Holders shall at any time not beneficially own, in the aggregate,
directly or indirectly, at least 35% of the voting power of the outstanding
Voting Stock of the Borrower or (b) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended), other than the Permitted Holders, shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of the Borrower that exceeds 35% thereof, unless,
in the case of either clause (a) or (b) above, the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
the Borrower; or (c) Continuing Directors shall not constitute at least a
majority of the board of directors of the Borrower; or (d) at any time, a
“change of control” (or similar term) under any indenture, instrument or
agreement pursuant to which any Material Indebtedness of the Borrower is
outstanding shall have occurred.
“Charter” means each leasing or hiring of a Vessel, including, without
limitation, each bareboat charter and time charter.
“City of Evansville” shall mean the vessel with the name “City of Evansville”,
Official Number 1035577, and all related fittings, furnishings, fixtures,
equipment and appurtenances.
“Class” shall mean (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term Exposure and (ii) Lenders having Revolving
Exposure; (b) with respect to Loans, each of the following classes of Loans: (i)
Term Loans and (ii) Revolving Loans; and (c) with respect to Commitments, each
of the following classes of Commitments, (i) Term Commitments and (ii) Revolving
Commitments. Incremental Term Loans and Incremental Term Loan Commitments added
pursuant to Section 2.18 also may be designated as a separate Class.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 4.01 and 4.02 are satisfied in accordance therewith and this
Agreement becomes effective, which date was November 27, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as indicated otherwise).
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning given in the preamble to this
Agreement.

9

--------------------------------------------------------------------------------

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment and Term Commitment, and any Incremental Term Loan Commitment
extended by such Lender as provided in Section 2.18, in each case as the same
may be (a) reduced from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Communications” shall have the meaning assigned to such term in Section
9.01(b).
“Competitors” shall mean, from time to time, any Person, together with its
Affiliates, that owns, manages or operates gaming or hospitality facilities in
the same market or markets with the Borrower, any Guarantor or any Subsidiary,
other than any bona fide debt fund or any such Person or its Affiliates that is
generally in the business of investing in debt securities or syndicated loans.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of November 18, 2013.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted (and not
already added back) in determining such Consolidated Net Income, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) consolidated income
tax expense for such period (not including any gaming taxes), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any non-cash
charges (including, but not limited to, the write down or impairment of any
assets, whether or not current assets), losses or expenses for such period,
(v) losses or expenses related to force-majeure events to the extent such losses
or expenses are covered by an effective insurance policy, (vi) non-cash
stock-option based and other equity based compensation expenses, (vii) severance
expenses related to the termination of employees and other restructuring charges
and (viii) costs and expenses incurred in connection with the Transactions,
Permitted Acquisitions and the Subject Acquisition, and minus (b) without
duplication (i) all cash payments made during such period on account of
reserves, restructuring charges and other non-cash charges for a prior period
added to Consolidated Net Income for a prior Test Period and (ii) any non-cash
gains for such period, all determined on a consolidated basis in accordance with
GAAP; provided that Consolidated EBITDA shall be calculated on a Pro Forma Basis
to give effect to any Permitted Acquisitions, Investments permitted under
Section 6.03, acquisitions and Asset Sales permitted under Section 6.04(b) and
other dispositions permitted under Section 6.04(b) consummated at any time on or
after the first day of the applicable Test Period and prior to the date of
determination as if each such Permitted Acquisition, or other Investment,
acquisition, Asset Sale or disposition had been effected on the first day of
such period and as if each such Asset Sale had been consummated on the day prior
to the first day of such period.
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by the Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary,

10

--------------------------------------------------------------------------------

 

including, without limitation, any Gaming Laws (provided that, if any approval
of any Governmental Authority is required for any such payment or distribution,
this clause (a) shall not apply unless and until the applicable Governmental
Authority has issued an order restricting such payment or distribution), (b) the
income or loss of any Person accrued prior to the date it becomes a subsidiary
or is merged into or consolidated with the Borrower or any Restricted Subsidiary
or prior to the date that such Person’s assets are acquired by the Borrower or
any Restricted Subsidiary, (c) the income of any Person in which any other
Person (other than the Borrower or a wholly owned Restricted Subsidiary or any
director holding qualifying shares in accordance with applicable law) has a
joint interest to the extent such net income is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of
distributions by such Person, directly or indirectly, to the Borrower or any
Restricted Subsidiary and (d) any gains or losses attributable to sales of
assets out of the ordinary course of business or any other extraordinary gains
or losses, including, without limitation, any non-cash impairment charges.
“Consolidated Net Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations or any dividends or
other payments made in respect of any Equity Interest) of the Borrower and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, plus (ii) any interest accrued during such period in
respect of Indebtedness of the Borrower and the Restricted Subsidiaries that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP minus (b) the sum of (i) total interest
income of the Borrower and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP plus (ii) non-cash charges related to
the amortization or write-off of debt discount or debt issuance costs and
commissions to the extent included in the interest expense for such period. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and the Restricted
Subsidiary or any Restricted Subsidiaries with respect to interest rate Hedging
Agreements.
Consolidated Net Interest Expense shall be calculated on a Pro Forma Basis to
give effect to any Indebtedness (other than Indebtedness incurred for ordinary
course working capital needs under ordinary course revolving or letter of credit
facilities) incurred, assumed or permanently repaid or extinguished at any time
on or after the first day of the Test Period and prior to the date of
determination in connection with any Permitted Acquisitions and Asset Sales
(other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishment had been effected on the
first day of such period.
“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Closing Date, (b) who, as of
the date of determination, has been a member of such board of directors for at
least the twelve preceding months, or (c) who has been nominated or approved to
be a member of such board of directors by a majority of the other Continuing
Directors then in office or by a Permitted Holder.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

11

--------------------------------------------------------------------------------

 

“Control Agreements” shall mean (i) that certain Deposit Account Control
Agreement, dated as of the date hereof, among Tropicana Atlantic City Corp., the
Collateral Agent and Bank of America, N.A., (ii) that certain Deposit Account
Control Agreement, dated as of the date hereof, among the Borrower, the
Collateral Agent and Bank of America, N.A., and (iii) any other deposit account
control agreement or securities account control agreement with respect to any
Deposit Account or Securities Account that has the effect of providing the
Collateral Agent “control” within the meaning of the UCC with respect to such
Deposit Account or Securities Account, as applicable.
“Credit Extension” shall mean the making of a Loan by a Lender.
“Credit Facility” shall mean the Term Loan Facility, the Revolving Credit
Facility and any Incremental Facility provided for by this Agreement.
“Cure Amount” shall have the meaning assigned to such term in Section 7.02.
“Cure Right” shall have the meaning assigned to such term in Section 7.02.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.17(c), any Lender that has
(a) defaulted in its obligation to make a Loan required to be made or funded by
it hereunder within two Business Days of the date such Loan was required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Administrative Agent or the Borrower in writing that it does not intend to
satisfy any such obligation hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect controlling parent company that has (in each case, after the
Closing Date), (i) become the subject of a proceeding under the Bankruptcy Code
or any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the

12

--------------------------------------------------------------------------------

 

ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(c)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Deposit Account” shall have the meaning given to such term in the UCC.
“Disqualification” shall mean, with respect to any Lender:
(a)    pursuant to applicable Gaming Laws, the failure of such Person to file
timely (or obtain a waiver) (i) any application requested of that Person by any
Gaming Authority in connection with any licensing required of that Person as a
Lender or (ii) any application or other disclosures required of that Person by a
Gaming Authority in connection with any determination of the suitability of that
Person as a Lender;
(b)    except where requested or permitted by the applicable Gaming Authority,
the withdrawal by such Person of any application for licensing or a
determination of suitability of that Person as a Lender; or
(c)    any final determination by a Gaming Authority pursuant to applicable
Gaming Laws (i) that such Person is “unsuitable” as a Lender, (ii) that such
Person shall be “disqualified” as a Lender or (iii) denying the issuance of any
license required under applicable Gaming Laws to be held by such Lender.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date (or such later
date that is the latest final maturity date of any incremental extension of
credit under this Agreement), (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities (other than
Permitted Junior Debt) or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Term Loan
Maturity Date (or such later date that is the latest final maturity date of any
incremental extension of credit under this Agreement), or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or

13

--------------------------------------------------------------------------------

 

an asset sale occurring prior to the first anniversary of the Term Loan Maturity
Date (or such later date that is the latest final maturity date of any
incremental extension of credit under this Agreement) shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations.
“Disqualified Institution” shall mean (i) those institutions (including those
institutions identified as Competitors) set forth on the list provided by the
Borrower to the Arrangers, dated November 25, 2013, and posted to all Lenders,
(ii) any other Person reasonably identified in writing by the Borrower to the
Administrative Agent as a Competitor from time to time after the date hereof
(other than upon and during the continuance of an Event of Default), and posted
to all Lenders, and (iii) any Affiliate of any such Person to the extent that
such Affiliate is at such time reasonably identifiable to be an Affiliate of
such Person (it being agreed by each of the parties hereto that neither any
Agent nor any Arranger shall be under any duty to monitor or otherwise make any
determinations with respect to the qualification of Persons as Disqualified
Institutions and neither any Agent nor any Arranger shall be liable for any
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever incurred or suffered
by any Person (including the Loan Parties) in connection with any such
qualification or compliance or non-compliance with the foregoing).
“Disqualified Lender” shall mean any Defaulting Lender, any Disqualified
Institution and any Lender subject to Disqualification.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.
“Domestic Subsidiaries” shall mean all Subsidiaries of the Borrower or the
Guarantors that are incorporated or organized under the laws of the United
States of America, any State thereof or the District of Columbia.
“Eligible Assignee” shall mean any Person that is a Lender immediately prior to
giving effect to an assignment or participation, any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), any Affiliate of any Lender, any Related Fund of any Lender or,
to the extent permitted under Section 9.04(i), any Affiliated Lender provided
that “Eligible Assignee” shall not include any natural person, any Disqualified
Institution nor, except as permitted under Section 9.04(i), the Borrower or any
of its Affiliates.
“Environmental Laws” shall mean all applicable current and future Federal, state
and local laws (including common law), regulations, rules, ordinances, codes,
and any legally binding decrees, judgments, directives and orders (including
consent orders), in each case, relating to protection of the environment or
natural resources, human health and safety as it relates to environmental
protection, the presence, Release of, or exposure to, Hazardous Materials, or
the generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.

14

--------------------------------------------------------------------------------

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other written
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Cure Period” shall have the meaning assigned to such term in Section
7.02.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“Equity Issuance” shall mean any issuance or sale by the Borrower, any
Restricted Subsidiary or any Guarantor of any Equity Interests of the Borrower,
a Guarantor or any such Restricted Subsidiary, as applicable, except in each
case for (a) any such issuance or sale by a Restricted Subsidiary to the
Borrower, any Loan Party or another Restricted Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of Equity Interests of
the Borrower to directors, management, consultants or any other employee of the
Borrower, any Restricted Subsidiary or any Guarantor under any employee stock
option or stock purchase plan or employee benefit plan or similar plan in
existence from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412 of the Code or Section 303 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) on and after the effectiveness of the Pension
Act, a determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of
the Code), the receipt by the Borrower or any of its ERISA Affiliates from the

15

--------------------------------------------------------------------------------

 

PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, (g)
the receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Restricted Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower, any such
Restricted Subsidiary or any Guarantor could otherwise be liable.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean a Borrowing comprised of any Loan bearing interest
at a rate determined by reference to the Adjusted LIBO Rate in accordance with
the provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, for any period, an amount (if positive) equal to:
(a)    the sum, without duplication, of the following (exclusive of any amounts
attributable to Foreign Subsidiaries)
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,
(iii)    an amount equal to the aggregate net non-cash loss on Asset Sales by
Borrower and the Domestic Restricted Subsidiaries during such period (other than
Asset Sales in the ordinary course of business or Asset Sales consisting of the
sale, transfer, or other disposition of Equity Interests in Foreign
Subsidiaries) to the extent deducted in arriving at such Consolidated Net
Income;
minus (b) the sum, without duplication, of the following (exclusive of any
amounts attributable to the Foreign Subsidiaries)
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent excluded
in arriving at such Consolidated Net Income,
(ii)    the amount of Capital Expenditures or acquisitions of Intellectual
Property permitted hereunder accrued or made in cash during such period by the
Borrower and the Domestic Restricted Subsidiaries, except to the extent that
such Capital

16

--------------------------------------------------------------------------------

 

Expenditures or acquisitions were financed with Indebtedness (other than
Indebtedness incurred under any Commitments now or hereafter existing) after the
Closing Date,
(iii)    the aggregate amount of all principal payments of Funded Debt of the
Borrower and the Domestic Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations and (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.10(b) or (d) to the
extent required due to an Asset Sale or Casualty Event that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (x) all other prepayments of Loans made during such
period and (y) all prepayments under any Revolving Commitments or other
revolving facility except in the case of clause (y) to the extent there is an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent such payments were financed with Indebtedness
(other than Indebtedness incurred under any Commitments now or hereafter
existing) after the Closing Date,
(iv)    an amount equal to the aggregate net non-cash gain on Asset Sales or
realization, profits or return on Investments by the Borrower and the Domestic
Restricted Subsidiaries during such period (other than Asset Sales in the
ordinary course of business and Asset Sales consisting of the sale, transfer, or
other disposition of Equity Interests in Foreign Subsidiaries) to the extent
included in arriving at such Consolidated Net Income,
(v)    the aggregate amount of cash consideration paid by the Borrower and the
Domestic Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period constituting
Permitted Acquisitions and other Investments made pursuant to Sections 6.03 or
6.04, except to the extent that such Investments were financed with Indebtedness
(other than Indebtedness incurred under any Commitments now or hereafter
existing) after the Closing Date,
(vi)    the aggregate amount of expenditures actually made by the Borrower and
its Domestic Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,
(vii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Domestic Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,
(viii)    the amount of taxes (including penalties and interest) paid in cash in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period, and



17

--------------------------------------------------------------------------------

 

(ix)    without duplication of amounts deducted pursuant to this definition in
arriving Excess Cash Flow in respect of a prior period, at the option of the
Borrower so long as no Default or Event of Default has occurred and is then
continuing, the aggregate consideration required to be paid in Cash by the
Borrower and its Domestic Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Capital Expenditures or Investments (including acquisitions) made
during or following such period constituting Permitted Acquisitions and other
Investments permitted by Section 6.03 or 6.04 (other than Investments in (x)
Cash and Cash Equivalents and (y) equity or Indebtedness of the Borrower or any
of its Domestic Restricted Subsidiaries) to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period (except, in each case, to the extent financed with Indebtedness
(other than Indebtedness incurred under any Commitments now or hereafter
existing) after the Closing Date); provided that (A) to the extent the aggregate
amount actually utilized to make such expenditures during such subsequent period
of four consecutive Fiscal Quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such subsequent period and (B) any such expenditures made in such
subsequent period of four consecutive Fiscal Quarters shall not be subtracted
from the calculation of Excess Cash Flow at the end of such subsequent period.
“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from July 1, 2014 and ending on December 31, 2015 and (ii) each fiscal
year of Borrower thereafter.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits (or imposed in lieu of net income
taxes) by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, or in any other jurisdiction in
which the Administrative Agent or such Lender is engaged in business (other than
any business arising solely from the Administrative Agent or Lender having
executed, delivered, become a party to, performed its obligations or its rights
under, received payments under, received or perfected a security interest under,
engaged in any other transaction related to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a) and (d) any U.S. federal income withholding taxes imposed under
FATCA.

18

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 16, 2012, among the Borrower, UBS AG, Stamford Branch, as
administrative agent and collateral agent, and the other parties thereto, as
amended, supplemented or otherwise modified.
“Existing L/C Facility” shall mean that certain Reimbursement Agreement, dated
as of March 16, 2012, between the Borrower and UBS AG, Stamford Branch, as
issuing bank thereunder, as amended, supplemented, modified, replaced or
refinanced from time to time.
“fair market value” shall mean a valuation as to the consideration that could be
obtained on an open market with third party counterparties, as determined by the
Borrower in good faith.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” shall mean the Senior Secured Credit Facilities Fee Letter, dated
as of the Closing Date, among the Borrower, Credit Suisse Securities (USA) LLC
and UBS Securities LLC, as the same shall have been amended, modified and/or
otherwise supplemented from time to time.
“Fees” shall mean, the amounts payable pursuant to, or referred to in, Section
2.05 and in the Fee Letter.
“Financial Covenant Default” shall have the meaning assigned to such term in
Section 7.01(d).
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, vice president of finance, treasurer or controller
of such Person.
“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.
“Funded Debt” shall mean all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted



19

--------------------------------------------------------------------------------

 

Subsidiary, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all amounts of Funded Debt required to be paid or prepaid within one year from
the date of its creation and, in the case of the Borrower and its Restricted
Subsidiaries, Indebtedness in respect of the Loans.
“GAAP” shall mean, subject to the provisions set out in Section 1.02, United
States generally accepted accounting principles applied on a consistent basis.
“Gaming Authority” shall mean, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the Clark County (Nevada) Liquor
and Gaming License Board, (d) the Douglas County (Nevada) Liquor License Board,
(e) the Douglas County (Nevada) Gaming License Board, (f) the Mississippi Gaming
Commission, (g) the Louisiana Gaming Control Board, (h) the New Jersey Division
of Gaming Enforcement, (i) the New Jersey Casino Control Commission, (j) the
Indiana Gaming Commission, (k) the Aruban Ministry of Justice and Education, (l)
the Missouri Gaming Commission, (m) the Missouri Liquor License Board, and
(n) any other applicable Governmental Authority that holds regulatory, licensing
or permit authority over gaming or gaming activities, or is otherwise
responsible for interpreting, administering or enforcing Gaming Laws, that now
or hereinafter has jurisdiction over all or any portion of the gaming activities
of the Borrower, the Subsidiaries or the Guarantors or any of their gaming
assets.
“Gaming Laws” shall mean all applicable provisions of all constitutions,
treaties, statutes and laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower, the Subsidiaries or the Guarantors, or to
which any Gaming Authority is otherwise responsible for interpreting,
administering or enforcing such constitutions, treaties, statutes or laws over
gambling, gaming or casino activities conducted by the Borrower, the
Subsidiaries or the Guarantors, in each case, within their respective
jurisdictions and all rules, regulations, ordinances, approvals, orders,
decisions, judgments, awards, decrees, and policies of any Gaming Authority.
“Gaming License” shall mean any license, franchise, approval or other
authorization issued by a Gaming Authority required to operate a casino or other
gaming facility or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Loan Parties and Restricted
Subsidiaries conduct business.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority (including any Gaming Authority or Liquor
Authority), instrumentality, regulatory body, board or commission.
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to

20

--------------------------------------------------------------------------------

 

purchase or lease property, assets, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or obligation or (e) to
otherwise assure or hold harmless the owner of such Indebtedness or other
obligation against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any obligation under a Guarantee of a
guarantor shall be deemed to be the lower of (A) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (B) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
obligation shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Restricted Subsidiaries and the Guarantors party thereto and the Collateral
Agent for the benefit of the Secured Parties.
“Guarantors” shall mean each Restricted Subsidiary listed on Schedule 1.01(a),
the Additional Guarantors and each other Restricted Subsidiary that is or
becomes a party to the Guarantee and Collateral Agreement or otherwise provides
a guarantee in respect of the Obligations.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
(b) any chemical, material, substance or waste defined or characterized as
toxic, hazardous, a pollutant, or a contaminant or words of similar meaning that
is prohibited, limited or regulated by or pursuant to any Environmental Law or
requiring removal, remediation or reporting under any Environmental Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Icahn Group” shall mean, from time to time, (1) Carl Icahn and his siblings,
his and their respective spouses and descendants (including stepchildren and
adopted children) and the spouses of such descendants (including stepchildren
and adopted children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (3) any Entity over which
one or more members of the Family Group, directly or indirectly, have rights
that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity,





21

--------------------------------------------------------------------------------

 

through a management position with such Entity or in any other manner (such
rights hereinafter referred to as “Veto Power”); (4) the estate of any member of
the Family Group; (5) any trust created (in whole or in part) by any one or more
members of the Family Group; (6) any individual or Entity who receives an
interest in any estate or trust listed in clauses (4) or (5), to the extent of
such interest; (7) any trust or estate, substantially all the beneficiaries of
which (other than charitable organizations or foundations) consist of one or
more members of the Family Group; (8) any organization described in Section
501(c) of the Code, over which any one or more members of the Family Group and
the trusts and estates listed in clauses (4), (5) and (7) have direct or
indirect Veto Power, or to which they are substantial contributors (as such term
is defined in Section 507 of the Code); (9) any organization described in
Section 501(c) of the Code of which a member of the Family Group is an officer,
director or trustee; or (10) any Entity, directly or indirectly (a) owned or
Controlled by or (b) a majority of the economic interests in which are owned by,
or are for or accrue to the benefit of, in either case, any Person or Persons
identified in clauses (1) through (9) above.
For the purposes of this definition of Icahn Group, and for the avoidance of
doubt, in addition to any other Person or Persons that may be considered to
possess Control, (x) a partnership shall be considered Controlled by a general
partner or managing general partner thereof, (y) a limited liability company
shall be considered Controlled by a managing member of such limited liability
company and (z) a trust or estate shall be considered Controlled by any trustee,
executor, personal representative, administrator or any other Person or Persons
having authority over the control, management or disposition of the income and
assets therefrom.
“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that, (a) for purposes of this Agreement, at no time shall (i) the
total assets of all Immaterial Subsidiaries at the last day of the most recent
Test Period be equal to or exceed 2.0% of the total assets of the Borrower and
its Subsidiaries at such date or (ii) the Consolidated EBITDA for such Test
Period of all Immaterial Subsidiaries equal or exceed 2.0% of the Consolidated
EBITDA of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP, (b) the Borrower shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (a) above, and (c) if the total assets or gross revenues of
all Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and
not redesignated as “Material Subsidiaries”) shall at any time exceed the limits
set forth in clause (a) above, then all such Subsidiaries shall be deemed to be
Material Subsidiaries unless and until the Borrower shall redesignate one or
more Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided, further that, the
Borrower may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.18(a).
“Increase Joinder” shall have the meaning assigned to such term in
Section 2.18(c).

22

--------------------------------------------------------------------------------

 

“Incremental Facilities” shall mean any Revolving Commitment Increase and any
Incremental Term Loan Commitments and, each, an “Incremental Facility”.
“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.18(c).
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.18(a).
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.18(c).
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.18(c).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid (excluding trade accounts payable and
accrued obligations due within one year from the date of incurrence), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (f) all obligations of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (notwithstanding that the rights and remedies of the seller or
lender under such agreement in an event of default may be limited to
repossession or sale of such property, in which case the lesser of the amount of
such obligation and the fair market value of such property shall constitute
“Indebtedness”), (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (i) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances, (j) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interest; (k) all obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including, without limitation, any
interest rate Hedging Agreement, whether entered into for hedging or speculative
purposes; and (l) all obligations of such Person in respect of Disqualified
Capital Stock. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner. The Indebtedness of
any person shall be deemed not to include such Person’s deferred tax
obligations. For purposes of calculating Indebtedness hereunder at any time, the
amount of Indebtedness of the type referred to in clause (k) above of any Person
shall be equal to the payment due thereunder (giving effect to any netting
agreements), if any, by such Person if such Indebtedness were terminated on such
date.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.





23

--------------------------------------------------------------------------------

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit I.
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Loan in accordance with Section 2.08(b), substantially in the form of
Exhibit J.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to such Loan and, in the
case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Loan.
“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date of the Borrowing of such Loan and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, further, however, that no Interest Period with respect to
any portion of any Term Loan shall extend beyond the Term Loan Maturity Date and
no Interest Period with respect to any portion of any Revolving Loan shall
extend beyond the Revolving Commitment Termination Date.
“Investment” means any direct or indirect acquisition of, or investment by the
Borrower or any Restricted Subsidiary in any other Person, whether by means of
(a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment consisting of a Guarantee shall be
deemed to be zero, unless and until demand for payment is made under such
Guarantee.

24

--------------------------------------------------------------------------------

 

“Investment Account” shall mean each of the Deposit Accounts and Securities
Accounts that are required to be subject to a Control Agreement pursuant to the
terms of the Guarantee and Collateral Agreement.
“IP Rights” shall have the meaning assigned to such term in Section 3.28.
“IP Security Agreement” shall mean certain Intellectual Property Security
Agreement, dated as of the date hereof, by and among the Borrower, New Tropicana
Holdings, Inc. and the Administrative Agent.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption), and (b) any Person that has become a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period (or for any ABR Borrowing as to which clause (c) of the definition of
Alternate Base Rate is applicable), the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two (2) Business Days prior to the commencement of such Interest Period by
reference to the rate for deposits in Dollars for a period equal to the
applicable Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates (or, to the extent the British Bankers’ Association no
longer displays such rates, the applicable successor body)); provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
Notwithstanding the foregoing, for purposes of clause (c) of the definition of
Alternate Base Rate, the rates referred to above shall be the rates as of 11:00
a.m., London time, on the date of determination (rather than the second London
Business Day preceding the date of determination).
“License Revocation” shall mean the final, non-appealable revocation or failure
to renew, of a Gaming License, or the appointment of a receiver, conservator,
trustee or similar official by a Gaming Authority with respect to, any casino or
Gaming License covering any casino or gaming facility of the Borrower, the
Restricted Subsidiaries or the Guarantors, except in a case where the Borrower
or the applicable Restricted Subsidiary or Guarantor voluntarily surrenders,
fails to renew or otherwise relinquishes such casino or Gaming License in
conjunction with an Asset Sale or closure of the applicable casino or gaming
facility in the ordinary course of business.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.



25

--------------------------------------------------------------------------------

 



“Lighthouse Point” shall mean Lighthouse Point, LLC, a Mississippi limited
liability company, or any successor thereto.
“Lighthouse Point Casino” shall mean the vessel “Lighthouse Point Casino”,
Official Number 1022782 (Hull No. 310), in Greenville, Mississippi.
“Liquor Authorities” shall mean any applicable Governmental Authority that holds
regulatory, enforcement, licensing or permit authority over all or any portion
of the activities of the Loan Parties consisting of the sale or distribution of
liquor.
“Liquor Laws” shall mean all applicable provisions of all constitutions,
treaties, statutes and laws pursuant to which any Liquor Authority possesses
regulatory, licensing or permit authority over the sale and distribution of
liquor conducted by the Borrower, the Subsidiaries or the Guarantors, or to
which any Liquor Authority is otherwise responsible for interpreting,
administering or enforcing such constitutions, treaties, statutes or laws over
the sale and distribution of liquor conducted by the Borrower, the Subsidiaries
or the Guarantors, in each case, within their respective jurisdictions and all
rules, regulations, ordinances, approvals, orders, decisions, judgments, awards,
decrees, and policies of any Liquor Authority.
“Loan” shall mean a Term Loan or a Revolving Loan, as applicable.
“Loan Documents” shall mean this Agreement, the Security Documents, the Fee
Letter, the Term Notes, if any, the Revolving Notes, if any, executed and
delivered pursuant to Section 2.04(c), any Pari Passu Intercreditor Agreement,
any Second Lien Intercreditor Agreement and any other document or certificate
executed by the Borrower or any of its Subsidiaries for the benefit of any
Agent, any Lender or any other Secured Party in connection with this Agreement
or any other Loan Document. For the avoidance of doubt, Hedging Agreements do
not constitute Loan Documents.
“Loan Parties” shall mean the Borrower and the Guarantors.
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, operations, condition (financial or otherwise) or operating
results of the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or any other Loan Party to
perform any of its material obligations under any Loan Document to which it is a
party, (c) a material impairment of the validity or enforceability of any of the
Loan Documents or the rights and remedies of or benefits available to the
Secured Parties or the Agents under any Loan Document, or (d) a material adverse
effect on the validity, perfection or priority of the Liens granted pursuant to
any of the Loan Documents.



26

--------------------------------------------------------------------------------

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, whenever incurred or
arising, of any one or more of the Borrower, any Restricted Subsidiary or any
Guarantor in an aggregate principal amount exceeding $20,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower, any Restricted Subsidiary or any Guarantor in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower, such Restricted Subsidiary
or such Guarantor would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“MNPI” shall have the meaning assigned to such term in Section 9.01(d).
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgaged Properties” shall mean, as of the date hereof, the owned real
properties and leasehold and subleasehold interests of the Loan Parties,
together with all improvements thereon, specified on Schedule 1.01(b), to the
extent to which such properties and interests are encumbered by a Mortgage, and
thereafter, shall include each other parcel of real property and leasehold and
subleasehold interest of the Loan Parties, together with all improvements
thereto, with respect to which a mortgage is granted from time to time pursuant
to the Guarantee and Collateral Agreement.
“Mortgages” shall mean, as of the date hereof, the mortgages, deeds of trust,
leasehold mortgages, assignments of leases and rents, modifications and other
security documents delivered pursuant to Section 4.01, with respect to the
Mortgaged Properties (or as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time) and, thereafter, shall
include all other mortgages, deeds of trust, leasehold mortgages, assignments of
leases and rents, modifications and other security documents from time to time
delivered pursuant to Section 5.14 or the Guarantee and Collateral Agreement,
each substantially in the form of Exhibit F with such changes as shall be
advisable under the law of the jurisdiction in which such Mortgage is to be
recorded and as are reasonably satisfactory to the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
Casualty Event, the cash proceeds actually received by the Borrower or any of
its Restricted Subsidiaries (including cash proceeds subsequently received (as
and when received) in respect of non-cash consideration initially received and
valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value at
the time of such Asset Sale in the case of other non-cash proceeds), net of
(i) selling expenses (including broker’s fees or commissions, accountants’ fees,
investment banking fees, consulting fees, reasonable and documented legal fees
and any other customary reasonable and documented fees and out-of-pocket
expenses actually incurred in connection therewith, transfer and similar taxes),
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities, for any taxes, or under any indemnification obligation or purchase
price

27

--------------------------------------------------------------------------------

 

adjustment associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness for borrowed money,
Capital Lease Obligations or Synthetic Lease Obligations which are secured by
the assets sold in such Asset Sale sold and which are required to be repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
assets) and (iv) any amounts received by the Borrower or any of its Restricted
Subsidiaries which would not at the applicable time of determination be
permitted to be distributed to its immediate parent, the Borrower or the
Administrative Agent by operation of the terms of such receiving party’s charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such receiving party, including without limitation, any
Gaming Laws, and (b) with respect to any issuance or incurrence of Indebtedness
for borrowed money or any Equity Issuance, the cash proceeds thereof actually
received by the Borrower or such Restricted Subsidiary, net of all attorneys’
fees, consulting fees, investment banking fees, taxes and other customary fees,
underwriting discounts, commissions, costs and other expenses incurred in
connection therewith.
“Obligations” shall mean the Loans and all other amounts and obligations owing
by any Loan Party to the Administrative Agent, any Lender, or any Indemnitee, of
every type and description (whether by reason of an extension of credit, loan,
guaranty, indemnification or otherwise), present or future, arising under this
Agreement, any other Loan Document, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all cash management and other fees, principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to any Loan
Party would have accrued on any Obligation, whether or not a claim is allowed
against any Loan Party for such interest in the related bankruptcy proceeding),
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to any Loan Party under this Agreement and any other Loan Document.
“OFAC” shall have the meaning assigned to such term in Section 3.22(a).
“OID” shall have the meaning assigned to such term in Section 2.18(c).
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies and all
liabilities with respect thereto arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.
“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit L hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Participant” shall have the meaning assigned to such term in Section 9.04(d).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).





28

--------------------------------------------------------------------------------

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006, as amended.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement and delivered in
accordance with Section 4.01(k)(i).
“Permitted Acquisition” means an acquisition of assets or a majority of the
Voting Stock of any Person where (i) the acquired Person is in a Permitted
Business and will become a Guarantor or the assets so acquired are to be
acquired by the Borrower or a Guarantor and are to be used in a Permitted
Business, (ii) no Default or Event of Default then exists or would result
therefrom, (iii) in the event such acquisition is consummated by a merger, the
Borrower or any Guarantor (including any new Guarantor) is the surviving entity,
(iv) a description of the acquisition shall have been delivered to the
Administrative Agent prior to the consummation of the acquisition (and the
Administrative Agent shall deliver a copy to any Lender who requests a copy);
(v) the Borrower shall have delivered to the Administrative Agent copies of the
most recent financial statements (audited, if then available) of the acquired
assets or Person, together with any other information that Administrative Agent
may reasonably request (and the Administrative Agent shall deliver a copy to any
Lender who requests a copy); (vi) such transactions shall be consummated in all
material respects in accordance with applicable Requirements of Law; (vii) all
actions required to be taken, if any, with respect to such acquired Person or
assets under Section 5.14 shall have been taken; and (viii) at least five
Business Days prior to the proposed date of consummation of the transaction, the
Borrower shall have delivered to the Agents and the Lenders a certificate from a
Financial Officer certifying that such transaction will, upon consummation,
comply with this definition; provided that the Subject Acquisition shall be
deemed a Permitted Acquisition notwithstanding failure to comply with clauses
(iv), (v) and (viii) above.
“Permitted Business” shall mean the business currently conducted by the
Borrower, the Subsidiaries and the Guarantors, businesses substantially similar
to the business currently conducted by the Borrower, the Subsidiaries or the
Guarantors, or any business or activity that is related, ancillary or
complementary thereto or an extension, development or expansion thereof,
including, without limitation, casino gaming, pari-mutuels, video lottery
terminals, on-line gaming, horse racing, dog racing, hospitality, hotels,
resorts, restaurants, or entertainment businesses or development, expansion or
operation of any current facility (including any land-based, dockside, riverboat
or other type of facility).
“Permitted First Lien Debt” shall mean any Indebtedness issued or incurred by
the Borrower or any Guarantor secured by the Collateral on a pari passu basis to
the Liens securing the Obligations and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral and the
holders of which (or their representative) and Administrative Agent are party to
the Pari Passu Intercreditor Agreement (and the Lenders direct and authorize the
Agents to enter into any such intercreditor agreement on their behalf), (i) the
terms of which (1) are not scheduled to mature prior to the Term Loan Maturity
Date (or such later date that is the latest final maturity date of any
incremental extension of credit under this Agreement),



29

--------------------------------------------------------------------------------

 

(2) excluding pricing, fees, rate floors and premiums are, taken as a whole, no
more restrictive in any material respect than the terms set forth in this
Agreement and (3) other than in the case of a revolving credit facility, does
not have a Weighted Average Life to Maturity that is shorter than that of any
outstanding Term Loans and (ii) in respect of which no Subsidiary of the
Borrower that is not an obligor under the Loan Documents is an obligor; provided
that immediately prior to and after giving effect to any incurrence of Permitted
First Lien Debt and the application of proceeds therefrom, no Default or Event
of Default shall have occurred and be continuing or would result therefrom.
“Permitted Holders” shall mean the Icahn Group and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members from time to time.
“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower or any Guarantor and (b) unsecured senior
Indebtedness issued by the Borrower or any Guarantor, (i) the terms of which, in
the case of each of clauses (a) and (b), (1) do not provide for any
amortization, scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date that is six months after the Term Loan Maturity
Date (or such later date that is the latest final maturity date of any
incremental extension of credit under this Agreement) other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default, (2) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt but in any event the terms and conditions thereof,
excluding pricing, fees, rate floors and premiums are, taken as a whole, no more
restrictive in any material respect than the terms set forth in this Agreement
and (3) in the case of subordinated Indebtedness, provide for subordination of
payments in respect of such Indebtedness to the Obligations and guarantees
thereof under the Loan Documents customary for subordinated high yield
securities or on terms reasonably acceptable to the Administrative Agent and
(ii) in the case of each of clauses (a) and (b), in respect of which no
Subsidiary of the Borrower that is not an obligor under the Loan Documents is an
obligor; provided that immediately prior to and after giving effect to any
incurrence of Permitted Junior Debt and the application of proceeds therefrom,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom. Notwithstanding the foregoing, Disqualified Capital Stock
shall not constitute Permitted Junior Debt.
“Permitted Second Lien Debt” shall mean any Indebtedness issued or incurred by
the Borrower or any Guarantor secured by the Collateral on a second priority
basis to the Liens securing the Obligations and is not secured by any property
or assets of Borrower or any Restricted Subsidiary other than the Collateral and
the holders of which (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent (and the Lenders direct and authorize the Agents to enter
into any such intercreditor agreement on their behalf), (i) the terms of which
(1) do not provide for any amortization, scheduled repayment, mandatory
redemption or sinking fund obligation prior to the date that is six months after
the Term Loan Maturity Date (or such later date that is the latest final
maturity date of any incremental extension of credit under this Agreement) other
than customary offers to repurchase upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default and
(2) provide for covenants and events of default customary

30

--------------------------------------------------------------------------------

 

for Indebtedness of a similar nature as such Permitted Second Lien Debt but in
any event the terms and conditions thereof, excluding pricing, fees, rate floors
and premiums are, taken as a whole, no more restrictive in any material respect
than the terms set forth in this Agreement and (ii) in respect of which no
Subsidiary of the Borrower that is not an obligor under the Loan Documents is an
obligor; provided that immediately prior to and after giving effect to any
incurrence of Permitted Second Lien Debt and the application of proceeds
therefrom, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.
“Permitted Tax Distributions” shall mean any dividend, payment or distribution
to the Borrower, any Subsidiary or the parent of a consolidated, combined or
unitary group of which the Borrower is a member for income tax purposes to pay
Taxes due and payable solely in respect of income of the Borrower or any
Restricted Subsidiary; provided that, for each taxable period, the amount of
such payments made to a parent of a group of which the Borrower is a member in
respect of such taxable period in the aggregate shall not exceed the amount that
the Borrower and its Subsidiaries that are members of such group would have been
required to pay as a stand-alone consolidated, combined or similar income tax
group; provided, further, that the Permitted Tax Distributions hereunder with
respect to any Taxes of the Borrower or any Restricted Subsidiary that are
attributable to the activities or income of any Unrestricted Subsidiary for any
taxable period shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined or similar
income Taxes.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01(c).
“Pledged Gaming Interests” shall have the meaning assigned to such term in
Section 9.09(e).
“Prepayment Date” shall have the meaning assigned to such term in
Section 2.10(j).
“Prime Rate” shall mean the rate of interest announced, from time to time, by
the Administrative Agent at its principal office in New York City as its “prime
rate,” with the understanding that the “prime rate” is one of the Administrative
Agent’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for certain loans.
Each change in the Prime Rate shall be effective on the date such change is
effect.





31

--------------------------------------------------------------------------------

 

“Principal Office” shall mean the Administrative Agent’s “Principal Office” as
set forth on Appendix A, or such other office as the Administrative Agent may
from time to time designate in writing to the Borrower and each applicable
Lender.
“Private Side Communications” shall have the meaning assigned to such term in
Section 9.01(d).
“Private Siders” shall have the meaning assigned to such term in
Section 9.01(d).
“Pro Forma Basis” shall mean, for purposes of calculating compliance with any
test or covenant hereunder with respect to any relevant transaction or series of
related transactions, immediately after giving effect to such transaction or
series of related transactions on a pro forma basis as if occurring during the
relevant period or thereafter and on or prior to the date of determination with
such transaction(s), and all other subject applicable transactions (including
debt incurrences, acquisitions of substantially all of the assets of, or any
business line, unit or division of, any Person or any facility, or of a majority
of the outstanding Capital Stock of any Person, dispositions of all or
substantially all of the assets or stock of a subsidiary (or any business unit,
line of business or division of the Borrower or any Restricted Subsidiary and
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary or an
Unrestricted Subsidiary as a Restricted Subsidiary) occurring during the
relevant period or thereafter and on or prior to the date of determination shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant, and with supporting detail provided by the
Borrower to the Administrative Agent as to any pro forma adjustments; provided,
that (i) with respect to any portion of a measurement period occurring prior to
the earlier of the Subject Acquisition Termination Date and the consummation of
the Subject Acquisition, the Subject Acquisition shall be deemed to have
occurred as of the first day of the relevant period (regardless of whether the
consummation of the Subject Acquisition shall have in fact occurred on or prior
to the date of determination); provided further that the foregoing pro forma
adjustments may only be applied to the calculation of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries to the extent such adjustments are
consistent with the definition of Consolidated EBITDA and such supporting detail
demonstrates such pro forma adjustments are factually supportable and expected
to have a continuing impact, in each case determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as interpreted by
the Securities and Exchange Commission, and with respect to any additional pro
forma expense and cost reductions or synergies, as set forth in a certificate of
a Financial Officer itemizing any additional pro forma expense and cost
reductions or synergies, net of the cost of implementation of any related
measures (such net amount to be calculated independently of severance and other
restructuring charges that are added back in the definition of Consolidated
EBITDA), calculated in good faith, each of which such items must have been
realized or be reasonably anticipated to be realizable within 12 months of the
initial closing of such transaction or series of transactions; provided further,
that any increase in Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries as a result of such pro forma expense and costs reductions or
synergies, net of the cost of implementation of any related measures (and other
than as a result of an actual reduction in expenses and/or costs or an actual
increase in revenues) (such net amount to be calculated independently of
severance and other restructuring charges that are added back in the definition
of Consolidated EBITDA) shall not exceed 15% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (giving pro forma
effect to all such relevant transactions occurring during such period).



32

--------------------------------------------------------------------------------

 



“Pro Rata Share” shall mean:
(i)    with respect to all payments, computations and other matters relating to
the Term Commitment of any Term Lender (if applicable, with respect to a
specific Class), the percentage obtained by dividing (a) the Term Commitment of
that Term Lender (if applicable, with respect to a specific Class) by (b) the
aggregate Term Commitments of all Term Lenders (if applicable, with respect to a
specific Class);
(ii)    with respect to all payments, computations and other matters relating to
the Term Loan of any Term Lender (if applicable, with respect to a specific
Class), the percentage obtained by dividing (a) the outstanding principal amount
of the Term Loans of that Term Lender (if applicable, with respect to a specific
Class) by (b) the aggregate outstanding principal amount of the Term Loans of
all Term Lenders (if applicable, with respect to a specific Class); and
(iii)    with respect to all payments, computations and other matters relating
to the Revolving Commitment or Revolving Loans of any Revolving Lender, the
percentage obtained by dividing (a) the Revolving Commitment of that Revolving
Lender by (b) the aggregate Revolving Commitments of all Revolving Lenders;
provided that if the Revolving Commitments have then expired or been terminated,
the Pro Rata Share of the Revolving Lenders shall be determined based upon the
Revolving Exposure of such Revolving Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” shall mean
the percentage obtained by dividing (A) an amount equal to the Term Exposure and
Revolving Exposure of that Lender, by (B) an amount equal to the sum of the Term
Exposure and Revolving Exposure of all Lenders.
“Prospective Acquisition” shall have the meaning assigned to such term in the
definition of Acquisition Indebtedness.
“Public Siders” shall have the meaning assigned to such term in Section 9.01(d).
“Purchase Agreement” means that certain Equity Interest Purchase Agreement,
dated as of August 16, 2013, among Tropicana St. Louis LLC, Pinnacle
Entertainment, Inc., Casino Magic, LLC, Casino One Corporation, PNK (ES), LLC,
PNK (ST. LOUIS RE), LLC, and PNK (STLH), LLC, pursuant to which the Tropicana
St. Louis LLC shall have the right to acquire, directly or indirectly, the
St. Louis Casino.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Real Property” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Register” shall have the meaning assigned to such term in Section 9.04(c).





33

--------------------------------------------------------------------------------

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Repricing Transaction” shall mean the repayment, refinancing, replacement or
conversion of all or a portion of the Term Loans with proceeds from the
incurrence by any Loan Party of any new or replacement tranche of debt financing
having an effective interest cost or weighted average yield (after giving effect
to upfront or similar fees or original issue discount shared with all lenders or
holders thereof (which fees or discount shall be equated to interest margins in
a manner consistent with GAAP based on an assumed four-year life to maturity)
and rate floors, but excluding any arrangement or commitment fees in connection
therewith) that is less than the effective interest rate for or weighted average
yield of the Term Loans (after giving effect to upfront or similar fees or
original issue discount shared with all lenders or holders thereof (which fees
or discount shall be equated to interest margins in a manner consistent with
GAAP based on an assumed four-year life to maturity) and rate floors), including
without limitation, as may be effected through any amendment to this Agreement
that directly or indirectly reduces the interest rate for, or weighted average
yield of, the Term Loans.
“Required Facility Lenders” shall mean, subject to Section 9.04(i), at any time
of determination, (a) with respect to the Term Loan Facility, Lenders (other
than Defaulting Lenders) holding more than 50% of the Term Exposure of all
Lenders under the Term Loan Facility; and (b) with respect to the Revolving
Credit Facility, Lenders (other than Defaulting Lenders) holding more than 50%
of the Revolving Commitments of all Lenders under the Revolving Credit Facility
(or, if the Revolving Commitments have then expired or been terminated, the
Revolving Exposure of all Lenders under the Revolving Credit Facility),
provided, the Term Exposure, Term Commitments, Revolving Commitments, and
Revolving Exposure of any Defaulting Lender shall be disregarded in determining
Required Facility Lenders at any time.

34

--------------------------------------------------------------------------------

 

“Required Lenders” shall mean, subject to Section 9.04(i) at any time, Lenders
having Aggregate Exposure representing more than 50% of the Aggregate Exposure
of all Lenders (as originally in effect or pursuant to Section 2.18) at such
time; provided that the Aggregate Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority having jurisdiction over the
applicable Person or property, including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes or case law
(including Gaming Laws).
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, any Restricted Subsidiary or any Guarantor, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower, any
Restricted Subsidiary or any Guarantor.
“Restricted Subsidiaries” shall mean (i) each Subsidiary of the Borrower that is
not an Unrestricted Subsidiary on the Closing Date and (ii) any other Subsidiary
acquired or formed by the Borrower or any of its Restricted Subsidiaries,
directly or indirectly, that is not an Unrestricted Subsidiary.
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder as set
forth on Schedule 2.01, in any Assignment and Assumption pursuant to which such
Revolving Lender assumed its Revolving Commitment or in any Increase Joinder, as
applicable, as the same may be reduced or increased from time to time pursuant
to Section 2.10(a) hereof or assignments by or to such Revolving Lender pursuant
to Section 9.04. The aggregate amount of the Lenders’ Revolving Commitments for
Revolving Loans on the Closing Date is $15,000,000.
“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.18(a).
“Revolving Commitment Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” shall mean the date which is the
earliest of (a) the fifth anniversary of the Closing Date, (b) the date on which
all Revolving Commitments are permanently reduced to zero pursuant to the terms
hereof, and (c) the date of the termination of the Revolving Commitments
pursuant to Section 7.01.
“Revolving Credit Facility” shall mean the Revolving Commitments and the
extensions of credit made thereunder.

35

--------------------------------------------------------------------------------

 

“Revolving Credit Facility Test Condition” shall mean, as of any date of
determination, that the aggregate Revolving Exposure of all Revolving Lenders
exceeds an amount equal to 35% of the aggregate Revolving Commitment of all
Revolving Lenders.
“Revolving Exposure” shall mean, with respect to any Revolving Lender as of any
date of determination, the aggregate outstanding principal amount of the
Revolving Loans of such Revolving Lender.
“Revolving Lender” shall mean a Revolving Lender with a Revolving Commitment or
an outstanding Revolving Loan.
“Revolving Loan” shall mean the revolving loans made by a Revolving Lender to
the Borrower pursuant to Section 2.01(b) (and shall include any Incremental
Revolving Loans contemplated by Section 2.18).
“Revolving Note” shall have the meaning assigned to such term in Section
2.04(c).
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit K hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party at the time such Hedging Agreement was entered into and (c) the
due and punctual payment and performance of all obligations of Borrower and the
other Loan Parties (including overdrafts and related liabilities) under each
Treasury Services Agreement entered into with any counterparty that is a Secured
Party at the time such Treasury Services Agreement was entered into.
“Secured Parties” shall mean from time to time the Lenders, the Administrative
Agent, the Collateral Agent, any other holder of any Secured Obligations
(including each co-agent, sub-agent and attorney-in-fact appointed by the Agents
from time to time), including each counterparty to a Hedging Agreement or
Treasury Services Agreement if at the date of entering into such Hedging
Agreement or Treasury Services Agreement such Person was an Agent or a Lender or
an Affiliate of an Agent or a Lender and such Person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such Person (i) appoints the

36

--------------------------------------------------------------------------------

 

Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 2.14, 8.03, 9.05 and 9.18
as if it were a Lender and shall also include, without limitation, all former
Agents, Lenders, counterparties to Hedging Agreements and Treasury Management
Agreements (including each co-agent, sub-agent and attorney-in-fact appointed by
the Agents from time to time) to the extent that any Secured Obligations owing
to such Persons were incurred while such Persons were an Agent, Lender, or
counterparty and such Secured Obligations have not been paid in full.
“Securities Account” shall have the meaning given to such term in the UCC.
“Security Documents” shall mean the Guarantee and Collateral Agreement, the
IP Security Agreement, the Control Agreements, the Intercompany Note, the Ship
Mortgages, the Mortgages, the Vessel Security Agreements, the Assignments of
Earnings, Charters and Insurances and each of the security agreements, mortgages
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Section 5.14, as may be applicable.
“Senior Secured Net Debt” shall mean, at any time, the amount equal to (a) Total
Debt secured by a Lien on the Collateral (or any portion thereof) that is senior
to, junior to or pari passu with the Liens securing the Obligations in
accordance with the terms of the Loan Documents (other than any such Total Debt
that is expressly subordinated pursuant to a written agreement reasonably
acceptable to the Administrative Agent in right of payment to the Obligations
pursuant to a written agreement), minus (b) the lesser of Unrestricted Cash and
$50,000,000.
“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of Senior
Secured Net Debt on such date to Consolidated EBITDA for the most recently ended
Test Period.
“Ship Mortgage Act” shall have the meaning assigned to such term in
Section 3.18(d).
“Ship Mortgage” shall mean collectively, (a) a preferred ship mortgage in form
and substance acceptable to the Administrative Agent, executed in favor of the
Collateral Agent granting a first priority Lien upon the vessel Lighthouse Point
Casino, (b) a preferred ship mortgage in form and substance acceptable to the
Administrative Agent, executed in favor of the Collateral Agent granting a first
priority Lien upon the vessel Argosy III, (c) a preferred ship mortgage in form
and substance acceptable to the Administrative Agent, executed in favor of the
Collateral Agent granting a first priority Lien upon the vessel City of
Evansville, and (d) each other similar agreement which may hereafter be executed
by the Borrower in favor of the Collateral Agent (including any such ship
mortgage executed with respect to any other vessel used in connection with any
related gaming operations), each substantially in the form of Exhibit E.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Solvent” shall mean, with respect to any Person on any date of determination,
considered on a consolidated basis with other applicable Persons, that on such
date, (a) the fair value of the properties of such Person will exceed its debts
and liabilities, subordinated, contingent or otherwise;



37

--------------------------------------------------------------------------------

 

(b) the present fair saleable value of the property of such Person will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) such Person does
not intend to, or believe that it will, incur debts and liabilities, beyond its
ability to pay them, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (d) such Person will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted or is proposed to be conducted and
(e) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of contingent liabilities at any
time will be computed as the amount that, in light of all facts and
circumstances existing at such time, represents the amount that can be
reasonably expected to become an actual or matured liability, without
duplication.
“St. Louis Casino” shall mean the Lumière Place Casino and Hotel Complex in St.
Louis, Missouri.
“Statutory Reserves” shall mean, for any Interest Period with respect to any
Eurodollar Loan (or for any ABR Loan as to which clause (c) of the definition of
Alternate Base Rate is applicable), the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period (or during a one-month period for any ABR
Loan as to which clause (c) of the definition of Alternate Base Rate is
applicable) under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor, that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee and Collateral Agreement, as applicable.
“Subject Acquisition” means the acquisition, directly or indirectly, by
Tropicana St. Louis LLC of the St. Louis Casino pursuant to the Purchase
Agreement.
“Subject Acquisition Termination Date” shall have the meaning assigned to such
term in Section 2.10(f).
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held.
“Subsidiary” shall mean any subsidiary of the Borrower.



38

--------------------------------------------------------------------------------

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Commitment” shall mean with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans hereunder as set forth on Schedule 2.01, or
in any Assignment and Assumption pursuant to which such Term Lender assumed its
Term Commitment, as applicable, as the same may be reduced or increased from
time to time pursuant to assignments by or to such Term Lender pursuant to
Section 9.04. The aggregate amount of the Lenders’ Term Commitments for Term
Loans on the Closing Date is $300,000,000.
“Term Exposure” shall mean, with respect to any Lender, as of any date of
determination, the sum of (a) the outstanding principal amount of the Term Loans
of such Lender plus (b) such Lender’s Term Commitment (exclusive of any portion
thereof that has been terminated by funding or otherwise).
“Term Lender” shall mean a Lender with a Term Commitment or an outstanding Term
Loan.
“Term Loan Facility” shall mean the Term Commitments and the Term Loans made
thereunder.
“Term Loan Maturity Date” shall mean the date which is the earlier of (a) the
seventh anniversary of the Closing Date and (b) the date on which all Term Loans
become due and payable in full hereunder.
“Term Loan Repayment Date” shall mean, with respect to any Term Loan, the last
Business Day of each March, June, September and December commencing on
December 31, 2013, until the Term Loan Maturity Date, and on the Term Loan
Maturity Date.
“Term Loans” shall mean the term loans made on the Closing Date pursuant to
Section 2.01 (and shall include any Incremental Term Loans contemplated by
Section 2.18).
“Term Note” shall have the meaning assigned to such term in Section 2.04(c).



39

--------------------------------------------------------------------------------

 

“Test Period” at any time shall mean the period of four consecutive fiscal
quarters then last ended for which financial statements are required to be (or,
if earlier, have been) delivered pursuant to Section 5.04(a) or (b).
“Total Assets” shall mean, as of any date, the total assets of the Borrower and
its Restricted Subsidiaries as of the most recent fiscal quarter end for which
financial statements have been delivered pursuant to Section 5.04(a) or (b),
minus total goodwill and other intangible assets of the Borrower and its
Restricted Subsidiaries reflected on such financial statements, all calculated
on a consolidated basis in accordance with GAAP.
“Total Debt” shall mean, at any time, the Indebtedness of the Borrower and the
Restricted Subsidiaries at such time, on a consolidated basis (excluding accrued
interest on Indebtedness, Indebtedness of the type described in clause (i) of
the definition of such term and Indebtedness permitted by Section 6.01(c), (e)
(except to the extent of termination, unwind or similar payments owed upon the
termination of the respective Hedging Agreements), (f) or (q)).
“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the most recently ended Test Period.
“Total Utilization of Revolving Commitments” shall mean, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.
“Total Net Debt” shall mean, at any time, the amount equal to (a) Total Debt,
minus (b) the lesser of Unrestricted Cash and $50,000,000; provided, that for
purposes of calculating the Total Net Leverage Ratio for purposes of determining
the Applicable Revolving Margin, Total Net Debt shall mean, at any time, the
amount equal to (x) Total Debt, minus (y) Unrestricted Cash.
“Total Net Leverage Ratio” shall mean, on any date, the ratio of Total Net Debt
on such date to Consolidated EBITDA for the most recently ended Test Period.
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the termination of the Existing L/C Facility and any repayment,
repurchase, prepayment or defeasance of Indebtedness in connection therewith.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type,” when used in reference to any Term Loan or Revolving Loan, or any
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
Cash Equivalents of the Loan Parties (in each case free and clear of all Liens
other than Liens securing the Secured Obligations and Indebtedness permitted to
be incurred pursuant to Section 6.01(p)) on deposit in accounts subject to
Control Agreements (excluding any Cage Cash and, prior to the earlier of the
Subject

40

--------------------------------------------------------------------------------

 

Acquisition Termination Date and the consummation of the Subject Acquisition,
$125,000,000 of such unrestricted cash and Cash Equivalents).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower listed on
Schedule 1.01(c), any Subsidiary of the Borrower designated as an “Unrestricted
Subsidiary” pursuant to and in compliance with Section 5.17 and any Subsidiary
of an Unrestricted Subsidiary, in each case unless subsequently designated as a
Restricted Subsidiary pursuant to and in compliance with Section 5.17.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Vessel” shall have the meaning assigned to such term in Section 3.20.
“Vessel Security Agreement” shall refer to each vessel security agreement, in
form and substance acceptable to the Administrative Agent, entered into in
connection with each Ship Mortgage and creating a security interest in each
vessel under the UCC in the event any such vessel covered by a Ship Mortgage is
determined to not be a “vessel” as required therein.
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“Waivable Prepayment” shall have the meaning assigned to such term in
Section 2.10(j).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“wholly owned Restricted Subsidiary” shall mean a Restricted Subsidiary of the
Borrower or a Restricted Subsidiary of which securities (except for directors’
qualifying shares) or other ownership interests representing 100% of the Equity
Interests are, at the time any determination is being made, owned, Controlled or
held by the Borrower or one or more wholly owned Restricted Subsidiaries of the
Borrower or by the Borrower and one or more wholly owned Restricted
Subsidiaries.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA, other than under the
National Retirement Fund affiliated with UNITE HERE Local 54.









41

--------------------------------------------------------------------------------

 

1.02    Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, (a) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, (b) provisions of any statute, rule or regulation or other similar
Requirement of Law shall include any successor provisions thereof, and (c) all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable). Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender refinances any of its then-existing Term Loans with Incremental Term
Loans incurred pursuant to Section 2.18 that are effected by means of a
“cashless roll” by such Lender, such refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in dollars”, “in immediately available funds”, “in cash” or any other similar
requirement.
ARTICLE II.
The Credits
2.01    Commitments.
(a)    Term Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, as of the date hereof, each
Term Lender agrees, severally and not jointly to make a Term Loan to the
Borrower on the Closing Date in the principal amount not to exceed such Term
Lender’s Term Commitment. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.
(b)    Revolving Commitments. Subject to the last sentence of this clause (b),
from time to time during the Revolving Commitment Period and subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, each Revolving Lender severally and

42

--------------------------------------------------------------------------------

 

not jointly agrees to make Revolving Loans to the Borrower in a principal amount
at any time outstanding up to but not exceeding an amount equal to such
Revolving Lender’s Revolving Commitment; provided, that after giving effect to
the making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.01(b) may be repaid and reborrowed during
the Revolving Commitment Period. Each Revolving Lender’s Revolving Commitment
shall expire on the Revolving Commitment Termination Date. The Borrower shall
have no right to request (or be deemed to have requested), and the Lenders shall
not make, Revolving Loans on the Closing Date.
2.02    Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). ABR
Loans comprising any Term Loan Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1.0 million and not less than $5.0
million or (ii) equal to the remaining available balance of the applicable Term
Commitments and Eurodollar Term Loans comprising any Term Loan Borrowing shall
be in an aggregate principal amount that is (X) an integral multiple of $1.0
million and not less than $5.0 million or (Y) equal to the remaining available
balance of the applicable Term Commitments. ABR Loans comprising any Revolving
Loan Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $250,000 and not less than $500,000 or (ii) equal to the remaining
available balance of the applicable Revolving Commitments and Eurodollar Loans
comprising any Revolving Loan Borrowing shall be in an aggregate principal
amount that is (X) an integral multiple of $250,000 and not less than $500,000
or (Y) equal to the remaining available balance of the applicable Revolving
Commitments.
(b)    Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than five Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Term Loan
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date or any Revolving Loan Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Commitment
Termination Date.

43

--------------------------------------------------------------------------------

 

2.03    Borrowing Procedure. To request a Loan, the Borrower shall deliver, by
hand delivery or telecopier or any other approved electronic transmission, a
duly completed and executed Borrowing Request to the Administrative Agent (i) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each Borrowing Request
shall be irrevocable and shall be substantially in the form of Exhibit C hereto.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. Each
Lender agrees that, in computing such Lender’s portion of any Loans or other
extensions of credit to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s pro rata share of such Loans or other extensions
of credit to the next higher or lower whole Dollar amount. Each Lender shall
make the amount of its Loan available to the Administrative Agent not later than
1:00 p.m. (New York City time) on the date of the applicable Borrowing by wire
transfer of same day funds in Dollars, at the Administrative Agent’s Principal
Office.
Unless the Administrative Agent shall have been notified by any Lender prior to
the applicable date of any Credit Extension that such Lender does not intend to
make available to the Administrative Agent the amount of such Lender’s Loan
requested on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date and the
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to the Borrower a corresponding amount on such date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the date of such Credit Extension until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Business Days and thereafter at the Alternate Base Rate. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and, if
the Administrative Agent made such amount available as a Loan to the Borrower,
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from the date
of such Credit Extension until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for ABR Loans for such Class
of Loans. Nothing in this paragraph shall be deemed to relieve any Lender from
its obligation to fulfill its Commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder. In the event any Loan proceeds received by the Administrative
Agent in accordance with this Agreement are not delivered to the Borrower as a
result of any condition precedent herein specified not having been met, the
Administrative Agent shall return the amounts so received to the Lenders who
delivered such Loan proceeds to the Administrative Agent.



44

--------------------------------------------------------------------------------

 

2.04    Evidence of Debt; Repayment of Loans.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Loan of such
Lender as provided in Section 2.09.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Administrative Agent, acting solely for purposes
of this Section 2.04(b) on behalf of and as agent for the Borrower, shall
maintain accounts in which it will record (i) the amount of each Loan made
hereunder, the Type and Class thereof and the Interest Period applicable
thereto; (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder; and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this paragraph shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s representative
and agent solely for purposes of maintaining the accounts as provided in this
Section 2.04(b), and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(c)    Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) in the form of
Exhibit G-1 if such Loans are Term Loans (a “Term Note”) and in the form of
Exhibit G-2 if such Loans are Revolving Loans (a “Revolving Note”). Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
2.05    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in dollars, for
its own account, administrative agent fees in the amount of $125,000 per annum,
on the Closing Date and on each anniversary thereof.
(b)    On the Closing Date, the Borrower shall pay to each Lender a fee in an
amount equal to 0.50% of the amount of such Lender’s Commitments on the Closing
Date, which payment obligation to the Term Lenders shall be satisfied by such
Term Lender net funding the gross amount of the Term



45

--------------------------------------------------------------------------------

 

Loan to be funded by such Term Lender against the amount of such fee payable to
such Term Lender.
(c)    The Borrower agrees to pay each Revolving Lender commitment fees for each
day during the period from and including the Closing Date to the last day of the
Revolving Commitment Period equal to (1) the daily difference between (a) such
Revolving Lender’s Revolving Commitment, and (b) such Revolving Lender’s Pro
Rata Share of the Revolving Loans, multiplied by (2) 0.375%. The Fees referred
to in this clause (c) shall be calculated on the basis of a 360-day year and the
actual number of days elapsed and shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December of each year
commencing on the first such date to occur after the Closing Date and until the
last day of the Revolving Commitment Period. Such Fees shall also be payable on
the Revolving Commitment Termination Date. Additionally, on the date of each
termination or reduction of Commitments (whether voluntary or mandatory), the
Borrower shall pay the Fees referred to in this clause (c) with respect to the
amount of the Commitments so terminated or reduced as accrued to, but excluding,
the date of such termination or reduction.
(d)    In addition to any of the foregoing Fees, the Borrower agrees to pay
to the Agents and the Arrangers such other Fees in the amounts and at the times
separately agreed upon (including in the Fee Letter).
(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent at its Principal Office for distribution, if and as
appropriate, among the Lenders, on a pro rata basis. Once paid, none of the Fees
shall be refundable under any circumstances.
2.06    Interest on Loans.
(a)    ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin.
(b)    Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
(c)    Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, or upon the occurrence and during the continuance of an Event of
Default described in subsections (l) or (m) of Section 7.01, such overdue amount
and all Loans, fees and other amounts payable by the Borrower hereunder shall,
to the extent permitted by applicable law, bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of amounts
constituting principal and premium, if any, of or interest on any Loan, 2.00%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other amount, 2.00%
plus the rate applicable to ABR Loans that are Term Loans as provided in
Section 2.06(a) (in either case, the “Default Rate”).



46

--------------------------------------------------------------------------------

 



(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate which is calculated on the basis of the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate and
Adjusted LIBO Rate shall each be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
2.07    Termination of Commitments. The Term Commitments of each Term Lender
shall automatically terminate upon the making of the Term Loans on the Closing
Date. The Revolving Commitments of each Revolving Lender shall automatically
terminate on the Revolving Commitment Termination Date.
2.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the applicable Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, the Borrower shall not be entitled to
request any conversion or continuation that, if made, (i) would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time or
(ii) would result in a Borrowing of less than $250,000 or in an amount other
than an integral multiple of $100,000 in excess of that amount.
(b)    Interest Election Notice. To make an election pursuant to this Section,
the Borrower shall deliver, by hand delivery or telecopier or by another
approved form of electronic transmission, a duly completed and executed Interest
Election Request to the Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each Interest Election Request shall be
irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

47

--------------------------------------------------------------------------------

 

(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, or if
outstanding Borrowings are being combined (it being understood that Term Loans
and Revolving Loans may not be combined), allocation to each resulting Borrowing
(in which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Continuation and Conversion. If an Interest Election Request
with respect to a Eurodollar Borrowing is not timely delivered prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Borrowing with a one (1) month Interest Period unless
there exists an Event of Default, in which case such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to the Borrower, that (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
2.09    Amortization and Repayment of Loans.


(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Term Lenders, on the Term Loan Maturity Date, the
then-outstanding Term Loans made to the Borrower. The Borrower shall repay to
the Administrative Agent, for the benefit of the Revolving Lenders, on the
Revolving Commitment Termination Date, the then-outstanding Revolving Loans made
to the Borrower.
(b)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Term Lenders, on each Term Loan Repayment Date a principal amount in respect
of the Term Loans made to

48

--------------------------------------------------------------------------------

 

the Borrower equal to $750,000, as such amount may be reduced by any prepayments
hereunder (without duplication of the amount required to be repaid under
Section 2.09(a) hereof).
2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments and Commitment Reductions. The Borrower shall have
the right at any time and from time to time to prepay any Borrowing, in whole or
in part, subject to the requirements of this Section 2.10; provided that each
partial prepayment shall be in a principal amount that is an integral multiple
of $1.0 million and not less than $5.0 million or, if less, the outstanding
principal amount of such Borrowing. The Borrower shall have the right at any
time and from time to time to reduce the Revolving Commitments, subject to the
requirements of this Section 2.10; provided that the Revolving Commitments may
only be reduced in an amount up to the amount by which the Revolving Commitments
exceed the outstanding Revolving Loans at the time of such proposed termination
or reduction; provided, further, that each partial reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1.0 million
and not less than $5.0 million or, if less, all outstanding Revolving
Commitments.
(b)    Asset Sales. Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale (other than an Asset Swap) by the
Borrower or any of its Restricted Subsidiaries, the Borrower shall make (or
cause to be made) prepayments in accordance with Sections 2.10(g) and (h) in an
aggregate principal amount equal to 100% of such Net Cash Proceeds; provided
that:
(i)
no such prepayment shall be required under this Section 2.10(b) with respect to
the disposition of property which constitutes a Casualty Event (which shall be
subject to the provisions of Section 2.10(d));

(ii)
subject to Section 2.10(b)(iii), and so long as no Default or Event of Default
shall then exist or would arise therefrom, no such prepayment shall be required
under this Section 2.10(b) with respect to any Asset Sale, unless either (a) the
Net Cash Proceeds of such Asset Sale individually, or of such Asset Sale
together with any series of related Asset Sales, exceeds $5,000,000 or (b) the
Net Cash Proceeds of Assets Sales, together with the Net Cash Proceeds of
Casualty Events, during the term of this Agreement, exceeds $30,000,000; and

(iii)
so long as no Default or Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that such Net Cash Proceeds are, within 12 months following the date
of such Asset Sale, reinvested in Capital Expenditures, Permitted Acquisitions
or Investments permitted by Section 6.03 (other than Section 6.03(b)) hereunder,
or contractually committed to be so reinvested within 12 months following the
date of such commitment; provided that if all or any portion of such Net Cash
Proceeds is not so reinvested within such 12-month period or, with respect to
any contractual commitment with respect which such Net Cash Proceeds was entered
into during the period ending 12 months


49

--------------------------------------------------------------------------------

 

after the end of such initial 12-month period, such unused portion shall be
applied on the last day of such period as a mandatory prepayment as provided in
this Section 2.10(b); provided, further, that to the extent that the property
subject to such Asset Sale constituted Collateral, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.14.
(c)    Debt Issuance. Not later than three Business Days following the receipt
of any Net Cash Proceeds from any issuance or incurrence of Indebtedness for
borrowed money by the Borrower or any of its Restricted Subsidiaries (other than
any cash proceeds from the issuance of Indebtedness for borrowed money permitted
pursuant to Section 6.01) the Borrower shall, make (or cause to be made)
prepayments in accordance with Sections 2.10(g) and (h) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.
(d)    Casualty Events. Not later than five Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by the Borrower or any of its
Restricted Subsidiaries, the Borrower shall make (or cause to be made)
prepayments in accordance with Sections 2.10(g) and (h) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds; provided that
(i) subject to Section 2.10(d)(ii), and so long as no Default or Event of
Default shall then exist or would arise therefrom, no such prepayment shall be
required under this Section 2.10(d) with respect to any Casualty Event, unless
either (a) the Net Cash Proceeds of such Casualty Event individually, or of such
Casualty Event together with any series of related Casualty Events, exceeds
$5,000,000 or (b) the Net Cash Proceeds of Casualty Events, together with the
Net Cash Proceeds of Asset Sales, during the term of this Agreement, exceeds
$30,000,000; and
(ii) so long as no Default or Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that such Net Cash Proceeds are, within 12 months following the date
of such Casualty Event, reinvested in Capital Expenditures, Permitted
Acquisitions or Investments permitted by Section 6.03 (other than
Section 6.03(b)) hereunder, or contractually committed to be so reinvested
within 12 months following the date of such Casualty Event; provided that if all
or any portion of such Net Cash Proceeds is not so reinvested within such
12-month period or, with respect to which any contractual commitment with
respect to which such Net Cash Proceeds was entered into during the period
ending 12 months after the end of such initial 12-month period (or such longer
period as is required to complete the repair or reconstruction commenced during
such second 12-month period), such unused portion shall be applied on the last
day of such period as a mandatory prepayment as provided in this
Section 2.10(d); provided, further, that to the extent that the property subject
to such Casualty Event constituted

50

--------------------------------------------------------------------------------

 

Collateral, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Section 5.14.
(e)    Excess Cash Flow. No later than five Business Days after the date on
which the financial statements with respect to each fiscal year in which the
last day of an Excess Cash Flow Period occurs are or are required to be
delivered pursuant to Section 5.04(a) (without giving effect to any grace period
applicable thereto), the Borrower shall make prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to the Applicable ECF
Percentage of Excess Cash Flow for the Excess Cash Flow Period then most
recently ended; provided that so long as no Default or Event of Default shall
then exist or would arise therefrom, up to 50% of such Excess Cash Flow that
would have been required to be applied to prepay the Loans shall not be required
to be so applied on such date to the extent that on or prior to such date, the
Borrower shall have delivered an officer’s certificate of a Financial Officer to
the Administrative Agent stating that the Borrower and/or its Restricted
Subsidiaries reasonably intend to reinvest such amount of Excess Cash Flow
(without duplication to any amounts specified for such Excess Cash Flow Period
pursuant to clause (b)(ix) of the definition of Excess Cash Flow), within 12
months following the last day of the most recently ended Excess Cash Flow
Period, in Capital Expenditures permitted hereunder or Investments permitted to
be made under Section 6.03 in Restricted Subsidiaries for purposes of the making
of capital expenditures (which officer’s certificate shall set forth in
reasonable detail the estimates of the Excess Cash Flow intended to be
reinvested).
(f)    Failure to Consummate the Subject Acquisition. If the Subject Acquisition
has not been consummated on or prior to the tenth (10th) Business Day after the
earlier of (such earlier date, the “Subject Acquisition Termination Date”) (i)
the Borrower notifying the Administrative Agent, or otherwise making a public
announcement, that the Purchase Agreement has been terminated and that the
Borrower does not dispute such termination, and (ii) December 31, 2014, the
Borrower shall on the tenth (10th) Business Day after the Subject Acquisition
Termination Date make (or cause to be made) prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate principal amount equal to (x)
$125,000,000 minus (y) the aggregate principal amount of prepayments of Term
Loans made prior to such date pursuant to Section 2.10(a) above.















51

--------------------------------------------------------------------------------

 

(g)    Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(h), subject to the provisions of this Section 2.10(g), provided,
that prepayments made pursuant to Sections 2.10(b), (c), (d), (e) or (f) shall
be applied first to prepay the Term Loans to the full extent thereof, and
second, to prepay the Revolving Loans to the full extent thereof (without any
corresponding permanent reduction in the Revolving Commitments). Notwithstanding
the foregoing, except with respect to prepayments under Section 2.10(a), any
Term Lender may elect, by written notice to the Administrative Agent at least
one Business Day prior to the prepayment date, to decline all or any portion of
any prepayment of its Term Loans, pursuant to this Section 2.10 (other than
under Section 2.10(a)), in which case the aggregate amount of the prepayment
that would have been applied to prepay such Term Loans, but was so declined
shall be retained by the Borrower. Any prepayments of Term Loans pursuant to
Section 2.10(a) shall be applied to reduce scheduled repayments required under
Section 2.09, first, in direct order to such scheduled repayments due on the
next four Term Loan Repayment Dates occurring following such prepayment and,
second, on a pro rata basis among the repayments remaining to be made on each
other Term Loan Repayment Date. Any prepayments of Term Loans pursuant to
Section 2.10(b), (c), (d), (e) or (f) shall be applied to reduce scheduled
repayments required under Section 2.09 on a pro rata basis among the repayments
remaining to be made on each Term Loan Repayment Date.
(h)    Notice of Prepayment. The Borrower shall notify the Administrative Agent
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of another credit facility, the consummation of an Asset Sale, the
closing of a securities offering or other transaction, or the receipt of any
insurance or other proceeds or funds in connection with a Casualty Event, in
which case such notice may be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid, in the
case of a prepayment under Section 2.10(a), whether the prepayment is to be
applied to Term Loans and/or Revolving Loans and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the applicable Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.10.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.06.
(i)    Notice of Commitment Reduction. The Borrower shall notify the
Administrative Agent by written notice of any reduction of Revolving Commitments
hereunder not later than three Business Days before the date of such reduction
of Revolving Commitments. Each such notice shall specify the reduction date and
the amount of the reduction of Revolving Commitments. Promptly following receipt

52

--------------------------------------------------------------------------------

 

of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each reduction of Revolving Commitments shall be applied
ratably to the Revolving Commitments.
(j)    Declining Lenders. Anything contained herein to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment of Term Loans under Section 2.10(b), (c), (d), (e) or (f) (each, a
“Waivable Prepayment”) not less than three Business Days prior to the date (the
“Prepayment Date”) on which the Borrower is required to make such Waivable
Prepayment, the Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender holding an outstanding Term Loan of the amount of such Lender’s Pro
Rata Share of such Waivable Prepayment and such Lender’s option to refuse such
prepayment. Each such Lender may exercise such option by giving written notice
to the Borrower and the Administrative Agent of its election to refuse all (but
not less than all) of such Lender’s Pro Rata Share of such Waivable Payment on
or before the first Business Day prior to the Prepayment Date (it being
understood that any Lender which does not notify the Borrower and the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Prepayment Date shall be deemed to have elected,
as of such date, not to exercise such option). On the Prepayment Date, the
Borrower shall pay to the Administrative Agent the amount of the Waivable
Prepayment, which amount shall be applied in an amount equal to that portion of
the Waivable Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Term Loans of such Lenders (which shall be
applied in accordance with Section 2.10(g) and, to the extent of any excess, to
the Borrower for any of the purposes permitted hereunder.
(k)    Soft Call Premium. In the event that, on or prior to the six-month
anniversary of the Closing Date, the Borrower (x) makes any prepayment of Term
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower shall pay
to the Administrative Agent, for the ratable account of each applicable Term
Lender, (I) in the case of clause (x), a prepayment premium of 1.00% of the
amount of the Term Loans being repaid and (II) in the case of clause (y), a
payment equal to 1.00% of the aggregate amount of the Term Loans outstanding
immediately prior to the such amendment that are the subject of such Repricing
Transaction; provided, that the Borrower shall have no obligation to pay any
such prepayment premium in connection with a Repricing Transaction entered into
in connection with a Change of Control.
2.11    Making or Maintaining Eurodollar Loans.
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:
(i) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

53

--------------------------------------------------------------------------------

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
(b)    Illegality. If any Lender reasonably determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Adjusted LIBO Rate, or to determine or charge interest rates based upon
the Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans in the affected
currency or currencies or to convert ABR Loans to Eurodollar Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist (which notice such Lender
agrees to give promptly). Upon receipt of such notice, (x) the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable convert all of such Lender’s Eurodollar Loans to ABR Loans
(the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans (in
which case the Borrower shall not be required to make payments pursuant to
Section 2.13 in connection with such payment) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
2.12    Reserve Requirements; Change in Circumstances.









54

--------------------------------------------------------------------------------

 

(a)    Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender or
the Administrative Agent (except any reserve requirement reflected in the
Adjusted LIBO Rate);
(ii) subject any Lender or the Administrative Agent to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Loan made by it or
change the basis of taxation of payments to such Lender or the Administrative
Agent in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.15 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such Lender
or any participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Administrative Agent, the Borrower will pay to
such Lender or the Administrative Agent, as the case may be, such additional
amount or amounts as will compensate such Lender or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Administrative Agent
determines (in good faith, but in its sole and absolute discretion) that any
Change in Law affecting such Lender or the Administrative Agent or any
applicable lending office of such Lender or the Administrative Agent or such
Lender’s or the Administrative Agent’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Administrative Agent’s capital or on the
capital of such Lender’s or the Administrative Agent’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender or the Administrative Agent to a level below that which such
Lender, the Administrative Agent or such Lender’s or the Administrative Agent’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Administrative Agent’s policies and the
policies of such Lender’s or the Administrative Agent’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Administrative Agent, as the case may be, such additional
amount or amounts as will compensate such Lender or the Administrative Agent or
such Lender’s or the Administrative Agent’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the
Administrative Agent setting forth the amount or amounts necessary to compensate
such Lender or the Administrative Agent or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section 2.12 and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such

55

--------------------------------------------------------------------------------

 

Lender or the Administrative Agent, as the case may be, the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Administrative Agent to demand compensation pursuant to this Section 2.12 shall
not constitute a waiver of such Lender’s or the Administrative Agent’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Administrative Agent pursuant to this Section for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that such Lender or the Administrative Agent notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).
2.13    Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.16(b), then, in any
such event, the Borrower shall compensate and indemnify each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to the Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 5 days after
receipt thereof.
2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, 2.13, 2.15 or 9.05,
or otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the

56

--------------------------------------------------------------------------------

 

Administrative Agent at its Principal Office, except that payments pursuant to
Sections 2.12, 2.13, 2.15 and 9.05 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.
(b)    Pro Rata Treatment.
(i)
Each payment by the Borrower of interest in respect of the Loans of a Class
shall be applied to the amounts of such obligations owing to the Lenders pro
rata according to the respective amounts then due and owing to the Lenders.

(ii)
Each payment on account of principal of the Loans of a Class (other than
declined proceeds pursuant to Section 2.10(h)) shall be allocated among the
Lenders pro rata based on the principal amount of the Loans held by the Lenders.

(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).
(d)    Sharing of Set-Off. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans of any Class or other Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Loans of any Class and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

57

--------------------------------------------------------------------------------

 

(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.14(e) or 9.05(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
2.15    Taxes.





58

--------------------------------------------------------------------------------

 

(a)    Any and all payments by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if any such Indemnified Taxes or Other Taxes are required
to be deducted from such payments, then (i) the sum payable by the Borrower or
the relevant Loan Party shall be increased as necessary so that after making all
required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or such Loan Party shall
make such deductions and (iii) the Borrower or such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)    In addition, the Borrower or any other Loan Party shall pay, and
authorizes the Administrative Agent to pay in its name, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    The Borrower or any other Loan Party shall indemnify the Administrative
Agent and each Lender within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes paid by the Administrative Agent, or
such Lenders as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document and any Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on behalf of itself, shall be conclusive absent manifest error; provided that if
the Borrower reasonably believes that such Indemnified Taxes or Other Taxes were
not correctly or legally asserted, the Administrative Agent and the Lenders will
use commercially reasonable efforts to cooperate with the Borrower to obtain a
refund of any such Taxes paid by the Administrative Agent or such Lenders.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower,
such properly completed and executed documentation reasonably requested by the
Borrower certifying to such entitlement to exemption from, or a reduced rate of,
withholding. Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation (other than, for
the avoidance of doubt, such documentation set forth in the following two
sentences and under Section 2.15(g)) shall not be required if in the Lender’s
reasonable judgment such completion,

59

--------------------------------------------------------------------------------

 

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Without limiting the generality of the foregoing, each Foreign
Lender shall deliver to the Borrower and the Administrative Agent, prior to
receipt of any payment hereunder subject to withholding under the Code, and from
time to time upon the reasonable request of the Borrower or the Administrative
Agent, (x) two duly signed, properly completed original copies of either IRS
Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender by the Loan Parties
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Loan Parties pursuant to this Agreement or any other Loan Document), (y) two
duly signed, properly completed original copies of IRS Form W-8BEN or any
successor thereto and a certificate in the form of Exhibit M that establishes in
writing to the Borrower and the Administrative Agent that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code or
(C) a controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code or (z) two duly signed, properly completed original
copies of either IRS Form W-8IMY or any successor thereto, together with all
required attachments. Any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent IRS Form W-9 or such other documentation or information
prescribed by law or reasonably requested to determine whether such Lender is
subject to backup withholding, information reporting requirements, or other
similar provisions. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
Notwithstanding any other provision of this Section 2.15(e), a Lender shall not
be required to deliver any form that such Lender or Agent is not legally able to
deliver.
(f)    If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund (including a credit in lieu of a
refund) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to that Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the Governmental Authority with
respect to such refund); provided that the Loan Parties, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or any Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to the Governmental Authority. This Section 2.15(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information it deems confidential) to the Loan
Parties or to apply for any refund. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to a Loan Party pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or any Lender in a less
favorable net after-Tax position

60

--------------------------------------------------------------------------------

 

than the Administrative Agent or any Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, determines that it can no longer make or
maintain Eurodollar Loans pursuant to Section 2.11(b) or requires the Borrower
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15 or mitigate the impact of Section 2.11(b), as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. A certificate
setting forth such costs and expenses submitted by such Lender to the Borrower
shall be conclusive absent manifest error.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, determines that it can no longer make or maintain Eurodollar Loans
pursuant to Section 2.11(b) or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender is a Defaulting Lender, or if the
Borrower exercises its replacement rights under Section 9.08(d), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

61

--------------------------------------------------------------------------------

 

(i) the Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) assuming for this purpose (in the
case of a Lender being replaced pursuant to this Section 2.16(b)) that the Loans
of such Lender were being prepaid) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, a determination under Section 2.11(b) or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments thereafter or mitigate the impact of Section
2.11(b), as the case may be; and
(iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Each Lender agrees that, if the Borrower elects to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent the promissory notes, if any,
executed and delivered pursuant to Section 2.04(c), subject to such Assignment
and Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
2.17    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then, for so long as such Lender is a
Defaulting Lender, any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.14(d) but excluding Section 2.16(b)) may, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated non-interest bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, as the Borrower
may request (so long as no Default under Sections 7.01(b), (c), (l) or (m) nor
any Event of Default has occurred and is continuing), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a

62

--------------------------------------------------------------------------------

 

court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default under Sections 7.01(b), (c), (l) or
(m) nor any Event of Default has occurred and is continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans which a Defaulting Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 4.01 and Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of all non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans owed to any Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.17(a) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
The rights and remedies against a Defaulting Lender under this Section 2.17 are
in addition to other rights and remedies that the Borrower, the Administrative
Agent and the non-Defaulting Lenders may have against such Defaulting Lender.
The arrangements permitted or required by this Section 2.17 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.
(b)    Certain Fees. No Defaulting Lender shall be entitled to receive the
commitment Fees described in Section 2.05(b) or 2.05(c) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such Fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
applicable facility, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.









63

--------------------------------------------------------------------------------

 

2.18    Increase in Commitments.
(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request (A) the establishment of one or more Term
Commitments (each, an “Incremental Term Loan Commitment”) or (B) the increase of
the Revolving Commitment (any such increase, “Revolving Commitment Increase”) by
an amount not less than $20.0 million individually. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which the Borrower
proposes that the increased or new Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom the Borrower proposes any portion of such increased or new
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)
each of the conditions set forth in Section 4.02(a) through (d) shall be
satisfied;

(ii)
after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase or
decrease in Indebtedness resulting from the consummation of any Permitted
Acquisition, or Investment or acquisition permitted by Section 6.03 or 6.04,
respectively, or dispositions, repayments of debt or other transactions
concurrently with such borrowings on a Pro Forma Basis as of the date of the
most recent financial statements delivered pursuant to Section 5.04(a) or (b),
and assuming (x) all such Revolving Commitment Increases (if any) and
Incremental Term Loan Commitments (if any) were fully drawn and (y) excluding
the cash proceeds of any borrowing under any such Incremental Facility from any
net debt calculation, the Senior Secured Net Leverage Ratio shall not exceed
3.25:1.00;

(iii)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent or the Lenders
providing the Incremental Facilities in connection with any such transaction
(including such reaffirmation agreements, supplements and/or amendments as they
shall reasonably require); and

(iv)
the Borrower shall have paid all Fees of the Administrative Agent and the
Lenders providing the Incremental Facilities as described in the Increase
Joinder.


64

--------------------------------------------------------------------------------

 

(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to the new Commitments shall be as follows:
(i)
terms and provisions of Loans made pursuant to Incremental Term Loan Commitments
(“Incremental Term Loans”) shall be, except as otherwise set forth herein or in
the Increase Joinder, identical to the Term Loans (it being understood that
Incremental Term Loans may be a part of the Loans);

(ii)
terms and provisions of Loans and Commitments made pursuant to Revolving
Commitment Increases (“Incremental Revolving Loans”) shall be, except as
otherwise reasonably acceptable to the Administrative Agent and set forth in the
Increase Joinder, identical to the Revolving Loans and Revolving Commitments (it
being understood that Incremental Revolving Loans shall be implemented as a part
of the Revolving Loans and the Revolving Commitment Increase shall be
implemented as a part of the Revolving Commitments, will mature on the maturity
date applicable to the Revolving Facility, will not require any scheduled
amortization or mandatory commitment reduction prior to such maturity date and
will have the same Applicable Margins);

(iii)
the Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Term Loans;

(iv)
the maturity date of Incremental Term Loans (the “Incremental Term Loan Maturity
Date”) shall not be earlier than the Term Loan Maturity Date;

(v)
the Applicable Margins for the Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that, with
respect to any Incremental Term Loans with an Increase Effective Date within 18
months of the Closing Date, in the event that the Applicable Margins for any
Incremental Term Loans are greater than the Applicable Margins for the Term
Loans by more than 50 basis points, then the Applicable Margins for the Term
Loans shall be increased to the extent necessary so that the Applicable Margins
for the Incremental Term Loans are equal to the Applicable Margins (after giving
effect to any increase thereto) for the Term Loans plus 50 basis points;
provided, further, that in determining the Applicable Margins applicable to the
Term Loans and the Incremental Term Loans, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders of the Term Loans or the Incremental Term
Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity), (y)
structuring, arrangement and other fees not shared with lenders generally shall
be excluded and (z) if the relevant Incremental Term Loans include any interest
rate floor that is


65

--------------------------------------------------------------------------------

 

greater than that applicable to the Term Loans, the excess amount shall be
equated to interest margin and included;
(vi)
any Incremental Term Loan Commitments and Revolving Commitment Increases shall
be on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent; provided that, to the extent that the terms and provisions
of Incremental Term Loans and Incremental Revolving Loans are not identical to
the Term Loans and Revolving Loans, respectively (except to the extent permitted
by clause (iii), (iv) or (v) above), they shall be reasonably satisfactory to
the Administrative Agent;

(vii)
Notwithstanding anything to the contrary in any other provision of any Loan
Document (but subject to the terms of this Section 2.18), if the proceeds of any
Incremental Facility are intended to be applied to finance an acquisition and
the Lenders providing such Incremental Facility so agree, the availability
thereof may in the discretion of the Borrower be subject to customary “SunGard”
or “certain funds” conditionality; and

(viii)
(A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu in right of payment with any existing
Term Loans shall be made on a pro rata basis with such existing Term Loans and
(B) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are subordinated in right of payment with any
existing Term Loans shall be made on a junior basis with respect to such
existing Term Loans, except, in each case that the relevant Borrower and the
Lenders providing the relevant Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any
prepayments on a less than pro rata basis (but not on a greater than pro rata
basis).

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.18. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into any such
Increase Joinder.
(d)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Incremental Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make a Loan to the Borrower in an amount equal to its new
Commitment. On the date of the making of any Incremental Term Loans that will be
added to any Class of Term Loans, and notwithstanding anything to the contrary
set forth in, such Incremental Term Loans shall be added to (and constitute a
part of) each Borrowing of outstanding Term Loans of the same Type with the same
Interest Period of the respective Class on a pro rata basis (based on

66

--------------------------------------------------------------------------------

 

the relative sizes of the various outstanding Borrowings), so that each Term
Lender will participate proportionately in each then outstanding borrowing of
Term Loans, as applicable, of the same type with the same Interest Period of the
respective Class; provided that to the extent the foregoing requires that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of Eurodollar Rate Loans of the respective Class of
Term Loans it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Class and which will end on the last day of such
Interest Period).
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except to the extent that the Term Lenders making Incremental Term
Loans agree to subordinate any of their rights and remedies with respect to any
Incremental Term Loans. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the UCC with the same priority after giving effect to the
establishment of any such Loans or any such new Commitments.
(f)    Upon each Revolving Commitment Increase pursuant to this Section 2.18,
the existing Revolving Lenders shall assign Revolving Loans to certain other
Revolving Lenders (including the Revolving Lenders providing such Revolving
Commitment Increase), and such other Revolving Lenders (including the Revolving
Lenders providing such Revolving Commitment Increase) shall purchase such
Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders participate in each outstanding borrowing of Revolving Loans
pro rata on the basis of their respective Revolving Credit Commitments (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
this Section 2.18); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected under this clause (f).
ARTICLE III.
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders, with respect to itself, each of its Restricted
Subsidiaries and each of the Guarantors, that:
3.01    Organization; Powers. The Borrower, each of the Restricted Subsidiaries
and each of the Guarantors (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in, and is in good standing (where such concept is relevant) in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is a party and, in the case of the
Borrower, to borrow hereunder, in the case of each Loan Party, to grant the
Liens

67

--------------------------------------------------------------------------------

 

contemplated to be granted by it under the Security Documents, and in the case
of each Guarantor, to Guarantee the Obligations as contemplated by the Guarantee
and Collateral Agreement.
3.02    Authorization; No Conflict. The Loan Documents (a) have been duly
authorized by all requisite corporate, partnership or other organizational and,
if required, stockholder action and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, except as would not reasonably be expected
to have a Material Adverse Effect (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower, any
Restricted Subsidiary or any Guarantor, (C) any order of any applicable
Governmental Authority except as would not reasonably be expected to have a
Material Adverse Effect or (D) any material provision of any material indenture,
agreement or other instrument to which the Borrower, any Restricted Subsidiary
or any Guarantor is a party or by which any of them or any of their property is
or may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any material obligation under any such material indenture, agreement or other
instrument that (other than with respect to the Loan Documents) could reasonably
be expected to result in a Material Adverse Effect or (iii) result in the
creation or imposition of any Lien upon or with respect to any material property
or material assets now owned or hereafter acquired by the Borrower, any
Restricted Subsidiary or any Guarantor (other than any Lien created hereunder or
under the Security Documents or as expressly permitted hereunder pursuant to
Section 6.02), that (other than with respect to the Loan Documents) could
reasonably be expected to result in a Material Adverse Effect.
3.03    Enforceability. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms (subject, in each case, to bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and general principles of equity).
3.04    Governmental Approvals. Except as set forth on Schedule 3.04, no action,
consent or approval of, registration or filing with, or any other action by any
Governmental Authority (other than a Gaming Authority) is or will be required to
enter into the Loan Documents, borrow funds in connection therewith, Guarantee
the Obligations and grant Liens pursuant to the Security Documents except for
such as have been made or obtained and are in full force and effect. The
Borrower, the Restricted Subsidiaries and the Guarantors have made, or promptly
after the Closing Date will make, all necessary applications to and, subject to
any additional time to obtain such consents, approvals and rulings contemplated
by Section 5.15, Section 9.09 or as set forth on Schedule 3.04, which the
Borrower, the Restricted Subsidiaries and/or the Guarantors, as applicable, will
promptly make after the Closing Date, have procured all necessary consents,
approvals and favorable rulings of all applicable Gaming Authorities,
Governmental Authorities and Liquor Authorities to (i) pledge the Equity
Interests of the Borrower, the Guarantors and their subsidiaries, where
relevant, to the extent required by and pursuant to the Guarantee and Collateral
Agreement, (ii) confirm the restrictions on transfer and hypothecation of the
stock and equity securities of such Persons contained in Sections 6.02 and 6.04
of this Agreement and otherwise in the other Loan Documents and (iii) otherwise
enter into the Loan Documents, borrow funds in connection therewith, Guarantee
the Obligations and grant Liens pursuant to the Security Documents.

68

--------------------------------------------------------------------------------

 



3.05    Financial Statements.
(a)    Historical Financial Statements. The Borrower has heretofore delivered to
the Lenders the consolidated or combined, as applicable, balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower as of and for the fiscal years ended December 31, 2011 and December 31,
2012 and as and for the fiscal quarter ending September 30, 2013 and, in the
case of such fiscal year-end financial statements audited by and accompanied by
the unqualified opinion of Grant Thornton LLP.
Such financial statements (A) present fairly and accurately in all material
respects the financial condition and results of operations and cash flows of the
Borrower as of the dates and for the periods to which they relate, (B) disclose
all material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the dates thereof and (C) were prepared in
accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.
(b)    Forecasts. The forecasts of financial performance of the Borrower and its
Subsidiaries furnished to the Lenders prior to the Closing Date, on an annual
basis for the projected period from on or about the Closing Date through
December 31, 2018, were prepared in good faith by the Borrower and based on
assumptions believed by the Borrower at the time made to be reasonable except
that, in the case of projections associated with the Subject Acquisition, the
Borrower represents only that to its knowledge such projections were prepared in
good faith and utilized such reasonable assumptions and due care.
3.06    No Material Adverse Change. Since December 31, 2012, no event, change or
condition has occurred that has had (and continues to have), or could reasonably
be expected to have, a Material Adverse Effect.
3.07    Title to Properties; Possession Under Leases.
(a)    Except as set forth in Schedule 3.07, each of the Borrower, its
Restricted Subsidiaries and the Guarantors has good and marketable title to
(including in connection therewith, valid easements), or valid leasehold
interests in, all its material properties and assets (including all Mortgaged
Property), except for (i) minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, and (ii) to the extent this
representation is made after the Closing Date, failures that could not
reasonably be expected to have a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.





69

--------------------------------------------------------------------------------

 

(b)    Except as set forth in Schedule 3.07, each of the Borrower, its
Restricted Subsidiaries and the Guarantors is in compliance with all material
obligations under all material leases (including all leases of Mortgaged
Property) to which it is a party and all such leases are legal, valid, binding
and in full force and effect and are enforceable against the Borrower, its
Restricted Subsidiaries or any Guarantor party thereto and, to the Borrower’s
knowledge, against each other party thereto in accordance with their terms
except, to the extent this representation is made after the Closing Date,
failures that could reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.07, each of the Borrower, its Restricted
Subsidiaries and the Guarantors enjoys peaceful and undisturbed possession under
all such material leases. The granting of a Lien encumbering the proceeds of the
leasehold interest of the Borrower, its Restricted Subsidiaries and any
Guarantor in any Mortgaged Property (i) does not require landlord consent or
approval under the applicable lease that has not been obtained and (ii) will not
violate or result in a default under such lease.
(c)    As of the Closing Date, none of the Borrower, its Restricted Subsidiaries
or any Guarantor has received any actual notice of, nor has any actual knowledge
of, any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties owned by it or any sale or disposition thereof in lieu of
condemnation.
(d)    Except as set forth in Schedule 3.07, as of the Closing Date, none of the
Borrower, its Restricted Subsidiaries, or any Guarantor is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.
3.08    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a list of
all Subsidiaries, their jurisdiction of organization and the percentage
ownership interest of the Borrower therein and the ownership interests of the
Guarantors. The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 held in such Subsidiary are fully paid and
non-assessable and are owned by the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents, and
Liens permitted under Section 6.02).
3.09    Litigation; Compliance with Laws.
(a)    Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the actual knowledge of the Borrower or the Guarantors,
threatened against the Borrower, any Restricted Subsidiary or any business,
property or rights of any such Person (i) that involve any Loan Document or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
(b)    None of the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors or any of their respective material properties or assets is in
violation of, nor will the continued operation of their material properties and
assets as currently conducted violate, any law, rule or regulation (including
any zoning, building, ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting the Mortgaged Property, or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

70

--------------------------------------------------------------------------------

 

(c)    Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, except where the failure to have the same
could not reasonably be expected to result in a Material Adverse Effect, and
true and complete copies of such certificates of occupancy as are available
using commercially reasonable efforts have been delivered to the Collateral
Agent as mortgagee with respect to each Mortgaged Property.
3.10    Agreements. Except as set forth on Schedule 3.15, none of the Borrower,
any of the Restricted Subsidiaries or any of the Guarantors is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Material Indebtedness, or any other material agreement or instrument
to which it is a party, where such default would reasonably be expected to
result in a Material Adverse Effect.
3.11    Federal Reserve Regulations. None of the Borrower, any of the Restricted
Subsidiaries or any of the Guarantors is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock. No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T,
Regulation U or Regulation X. No Indebtedness being reduced or retired out of
the proceeds of any Loans was or will be incurred for the purpose of purchasing
or carrying any Margin Stock in violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, Regulation U
or Regulation X. As of the Closing Date, after giving effect to the application
of the proceeds of the Loans made on the Closing Date, Margin Stock will not
constitute more than 25% of the value of the assets of the Loan Parties.
3.12    Investment Company Act. None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
3.13    Tax Returns. Each of the Borrower, its Restricted Subsidiaries and the
Guarantors has timely filed or caused to be timely filed all material Federal,
state, local and (to the extent it has foreign operations) foreign tax returns
required to have been filed by it and has paid or caused to be paid all material
taxes then due and payable by it (whether or not shown as due on such returns
but after taking into account any valid extensions), except taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested taxes and, in the case of a
Mortgaged Property of the Borrower or any Restricted Subsidiary there is no
immediate actual risk of forfeiture of such property. As of the Closing Date,
the Borrower has not engaged in any “listed transaction” (within the meaning of
Treasury Regulation Section 1.6011-4 of the Code). There is no proposed tax
assessment against the Borrower, its Restricted Subsidiaries or the Guarantors
that would reasonably be expected to have a Material Adverse Effect.





71

--------------------------------------------------------------------------------

 

3.14    No Material Misstatements. No information, report, financial statement,
agreement, documentary condition precedent, exhibit or schedule furnished by or
on behalf of the Borrower, its Subsidiaries or the Guarantors to the
Administrative Agent or any Lender in connection with the Transactions, in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto or the Confidential Information Memorandum contained
(to the knowledge of the Borrower with respect to the Subject Acquisition) as of
the date of such statement any material misstatement of fact or omitted to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading when taken as a whole;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions (based upon accounting principles consistent with the historical
audited financial statements of the Borrower) and due care in the preparation of
such information, report, financial statement, exhibit or schedule (it being
recognized that any such forecast or projection is subject to the assumptions
and plans reflected therein as of the date thereof, which could differ
materially from the actual plans and results, and are necessarily subjective and
based on estimates, and that actual results are subject to uncertainties and
contingencies which may be beyond the Borrower’s control) except that, in the
case of projections associated with the Subject Acquisition, the Borrower
represents only that to its knowledge such projections were prepared in good
faith and utilized such reasonable assumptions and due care.
3.15    Employee Benefit Plans. As of the Closing Date, except as set forth in
Schedule 3.15, no ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, would reasonably be
expected to result in material liability of the Borrower or any of its ERISA
Affiliates. Except as set forth in Schedule 3.15, as of the Closing Date,
neither the Borrower nor any of its ERISA Affiliates has nor has ever sponsored,
maintained, contributed to or had any obligation or liability with respect to
any Plan subject to Title IV of ERISA, nor does the Borrower nor any ERISA
Affiliate have any present intention to sponsor, maintain, contribute or have
any obligation or liability with respect to any Plan subject to Title IV of
ERISA.
3.16    Environmental Matters.
(a)    Except as set forth in Schedule 3.16 and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors incurring Environmental Liabilities that could be reasonably expected
to result in a Material Adverse Effect, each of the Borrower, the Restricted
Subsidiaries and the Guarantors is and has been in compliance with any
applicable Environmental Law, which compliance includes obtaining, maintaining
and complying with any permit, license or other approval required under any
Environmental Law for any of their operations.
(b)    Except as set forth in Schedule 3.16 and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors incurring Environmental Liabilities that could be reasonably expected
to result in a Material Adverse Effect (i) none of the Borrower or any
Restricted Subsidiary or any of the Guarantors has contractually assumed any
Environmental Liability of any Person, (ii) has received, or to the actual
knowledge of the Borrower and the Guarantors, anticipates

72

--------------------------------------------------------------------------------

 

receiving, written notice of any claim, order, agreement, or investigation with
respect to any Environmental Liability or (iii) knows of any basis for any claim
with respect to any Environmental Liability against or with respect to the
Borrower, any Restricted Subsidiary or any Guarantor.
(c)    No Lien under Environmental Laws has attached to any real property in an
amount or a manner that could be reasonably expected to result in a Material
Adverse Effect, and to the knowledge of the Borrower and the Guarantors, no
facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such Real Property.
(d)    As of the Closing Date, except as disclosed on Schedule 3.16, the
consummation of the transaction contemplated under this Agreement does not
require the consent of or filing with any Governmental Authority under any
applicable Environmental Law, and, except as disclosed on Schedule 3.16, none of
the Real Property assets are located in New Jersey, Indiana or Connecticut.
(e)    As of the Closing Date, each of the Borrower, the Restricted Subsidiaries
and the Guarantors has made available to Administrative Agent copies of all
requested existing material environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liability and has
provided to Lender copies of all material environmental reports, including any
“Phase I environmental site assessments”, relating to any Real Property, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody or control.
(f)    None of the items disclosed on any part of Schedule 3.16, together with
all other conditions that might give rise to Environmental Liabilities, could
reasonably be expected to result in a Material Adverse Effect.
3.17    Insurance. Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by the Borrower, the Guarantors and the
Restricted Subsidiaries, as of the Closing Date. As of such date, all premiums
have been duly paid to the extent due. The Borrower, the Restricted Subsidiaries
and the Guarantors have insurance in such amounts with financially sound and
reputable insurance companies and covering such risks and liabilities as are in
accordance with normal industry practice and customary for companies of similar
size engaged in similar businesses in similar locations.
3.18    Security Documents.
(a)    Except as set forth in Schedule 3.18, the Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will be
effective to create in favor of the Collateral Agent, to the extent set forth
therein, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and, subject to any limitations herein and therein or in the
certificates or notes, as applicable, representing Pledged Collateral (as
defined in the Guarantee and Collateral Agreement), the proceeds thereof, except
as enforceability may be limited by applicable bankruptcy, insolvency,
moratorium (or similar laws affecting the enforcement of creditors’ rights
generally), by equitable principles (whether enforcement is sought by
proceedings in equity or at law) and implied covenants of good faith and fair
dealing and except as limited by applicable Gaming Laws (including licensing,
qualification and suitability approvals required by any Gaming Authority and
that the approval of the Nevada Gaming Authorities is

73

--------------------------------------------------------------------------------

 

required in order for the pledge of the Pledged Gaming Interests to be effective
and for the certificates evidencing such Pledged Gaming Interests to be
delivered to the Collateral Agent) and (i) when the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent, if and to the extent required by the Guarantee and Collateral
Agreement, the Lien created under the Guarantee and Collateral Agreement shall
(subject to the further approvals and requirements of relevant Gaming
Authorities) constitute a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Pledged
Collateral to the extent that a Lien in such Pledged Collateral can be perfected
by delivery, in each case prior and superior in right to any other person
(except with respect to Liens expressly permitted under Section 6.02), and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 3.18(a), the Lien created under the Guarantee and
Collateral Agreement will (subject to the further approvals and requirements of
relevant Gaming Authorities including that the approval of the Nevada Gaming
Authorities is required in order for the pledge of the Pledged Gaming Interests
to be effective and for the certificates evidencing such Pledged Gaming
Interests to be delivered to the Collateral Agent) constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral to the extent that a Lien in such Collateral can be
perfected by filing of financing statements (other than Intellectual Property,
as defined in the Guarantee and Collateral Agreement, and other Collateral with
respect to which possession or control is required for perfection), in each case
prior and superior in right to any other person, other than with respect to
Liens expressly permitted by Section 6.02.
(b)    Except as set forth in Schedule 3.18, upon the recordation of the IP
Security Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, together with the duly completed financing
statements in appropriate form filed in the offices specified in Schedule
3.18(a), the Lien created under the IP Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Intellectual Property (as defined in the IP Security
Agreement) in which a security interest may be perfected by such filing in the
United States and its territories and possessions, in each case prior and
superior in right to any other person other than with respect to Liens expressly
permitted by Section 6.02 and (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the date hereof).
(c)    Each of the Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the grantor’s right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified in Schedule 3.18(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of such grantor in such Mortgaged Property and the proceeds
thereof, prior and superior in right to any other person, other than with
respect to the rights of persons pursuant to Liens expressly permitted by
Section 6.02.





74

--------------------------------------------------------------------------------

 

(d)    Upon the recordation of the executed Ship Mortgages with the National
Vessel Documentation Center, such agreements will be effective to create in
favor of the Collateral Agent, to the extent set forth therein, for the benefit
of the Secured Parties, a legal, valid and enforceable security interest in the
Vessels to the extent that the Vessels are “vessels” within the meaning of 46
U.S.C. Section 31301 et seq. (the “Ship Mortgage Act”), and subject to any
limitations set forth herein or therein, the proceeds thereof except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
(or similar laws affecting the enforcement of creditors’ rights generally), by
equitable principles (whether enforcement is sought by proceedings in equity or
at law), implied covenants of good faith and fair dealing and by applicable
Gaming Laws (including licensing, qualification and suitability approvals
required by any Gaming Authority), and the Lien created under such Ship
Mortgages shall (subject to the further requirements of relevant Gaming
Authorities) constitute a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Vessels to
the extent such Vessels are “vessels” within the meaning of the Ship Mortgage
Act, in each case prior and superior in right to any other Person, other than
with respect to the rights of Persons pursuant to Liens expressly permitted by
Section 6.02.
(e)    Upon execution and delivery thereof by the parties thereto, the Control
Agreements, taken together with the Guarantee and Collateral Agreement, will be
effective to create and perfect in favor of the Collateral Agent a legal, valid
and enforceable security interest in the Investment Accounts described therein
and the proceeds and products thereof. Upon the execution of the Control
Agreements and the Guarantee and Collateral Agreement, such Security Documents
shall constitute perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Investment Accounts described therein
and the proceeds and products thereof, as security for the Obligations, in each
case prior and superior in right to any other person, other than with respect to
Liens expressly permitted by Section 6.02.
3.19    Location of Real Property and Leased Premises.
(a)    Schedule 3.19(a) lists completely and correctly as of the Closing Date
all Real Property owned by the Borrower, the Restricted Subsidiaries and the
Guarantors and the addresses thereof (to the extent available). The Borrower,
the Restricted Subsidiaries and the Guarantors own in fee all the Real Property
set forth on Schedule 3.19(a).
(b)    Schedule 3.19(b) lists completely and correctly as of the Closing Date
all Real Property leased by the Borrower, the Restricted Subsidiaries and the
Guarantors and the addresses thereof (to the extent available). The Borrower,
the Restricted Subsidiaries and the Guarantors have valid leases in all the Real
Property set forth on Schedule 3.19(b), except as noted thereon.
3.20    Leased Ships and Vehicles. Schedule 3.20 lists completely and correctly
as of the Closing Date owned or leased ships and vessels (to the extent not
listed on Schedules 3.19(a) or 3.19(b)) (collectively, the “Vessels” and each, a
“Vessel”) of the Borrower, the Restricted Subsidiaries and the Guarantors and
the location thereof. As of the Closing Date, the Borrower, the Restricted
Subsidiaries and the Guarantors own in fee or have valid leases on the
properties set forth on Schedule 3.20. As of the Closing Date, (i) the name,
official number and registered owner of each Vessel is set forth on Schedule
3.20 and

75

--------------------------------------------------------------------------------

 

(ii) other than as set forth on Schedule 3.20, there are no Charters entered
into between the Borrower (or any Restricted Subsidiary) and any other Person to
which a Vessel is subject.
3.21    Labor Matters. Except as set forth on Schedule 3.21 hereto, as of the
Closing Date, (i) there are no strikes or lockouts against the Borrower, any
Restricted Subsidiary or any Guarantor pending or, to the actual knowledge of
the Borrower or the Guarantors, threatened, in each case or in the aggregate,
that could be reasonably expected to result in a Material Adverse Effect,
(ii) the hours worked by and payments made to employees of the Borrower, the
Restricted Subsidiaries and the Guarantors have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters that would reasonably be expected to have
a Material Adverse Effect, and (iii) all payments due from the Borrower or any
Restricted Subsidiary or any Guarantor on account of wages and employee health
and welfare insurance and other benefits that would reasonably be expected to
have a Material Adverse Effect if not paid, have been paid or accrued as a
liability on the books of the Borrower, such Restricted Subsidiary or such
Guarantor.
3.22    Anti-Terrorism Laws.
(a)    (i) The Borrower will not directly or indirectly use the proceeds of the
Loans or otherwise make available such proceeds to any Person in violation of
the U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and (ii) none of the Borrower, any Subsidiary
or any Guarantor, nor any director, officer, senior manager of the Borrower, any
Subsidiary or any Guarantor (A) is a Sanctioned Person, (B) has more than 10% of
its assets in Sanctioned Countries, (C) derives more than 10% of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries, or (D) is currently subject to any U.S. sanctions
administered by OFAC; provided, however, that the scope of this representation
and warranty is limited to published U.S. regulatory requirements as at the date
such representation is given. No part of the proceeds of any Credit Extension
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Country.
(b)    To the extent applicable, each Loan Party and each Subsidiary is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (ii) in violation of anti-money laundering laws or
anti-terrorism laws.





76

--------------------------------------------------------------------------------

 

3.23    Casino Leases. Except as set forth in Schedule 3.23, as of the Closing
Date, after giving effect to the Loans made on the Closing Date and the
execution of the Loan Documents, in the opinion of the Borrower, no default on
behalf of the Borrower or the Restricted Subsidiaries exists under any of the
Casino Leases which, entitles the landlords thereunder to immediately terminate
the same, including without limitation, as a result of the granting of a
leasehold deed of trust or leasehold mortgage to the Administrative Agent.
3.24    Citizenship. As of the Closing Date, the Loan Parties own or are
qualified to own the Vessels under the laws of the United States, including 46
U.S.C. Section 50501 for the purpose of operating vessels in the coastwise trade
of the United States. Each other Person which may operate one or more of the
Vessels is qualified to operate such Vessels under the laws of the United States
and each other jurisdiction where any such Vessel may be operated.
3.25    Use of Proceeds. (a). The Borrower will use the proceeds of the Term
Loans made on the Closing Date for application by the Borrower (and, to the
extent distributed to them by the Borrower, each other Loan Party) solely (w) to
repay certain Indebtedness, including all amounts due under the Existing Credit
Agreement and the Existing L/C Facility, (x) to pay fees and expenses related to
the Transactions, (y) to reserve for the partial financing of the Subject
Acquisition and (z) for other general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, acquisitions permitted hereunder).
(b)    The Borrower will use the proceeds of the Revolving Loans for application
by the Borrower (and, to the extent distributed to them by the Borrower, each
other Loan Party) solely for general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, acquisitions permitted hereunder).
3.26    Solvency. On the Closing Date and on the date of each Credit Extension,
both immediately before and after (i) with respect to the Closing Date, the
consummation of the Transactions, including the making of the Loans and the
application of the proceeds thereof on the Closing Date, and (ii) with respect
to each other Credit Extension, the making of Loans and the application of the
proceeds thereof on such date, the Loan Parties, taken as a whole, are and will
be Solvent.
3.27    No Burdensome Restrictions. Except as set forth in Section 3.15, neither
the Borrower nor any of its Restricted Subsidiaries is a party to any agreement
or instrument or subject to any corporate or other constitutional restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect. Except as set forth in Section 3.15, neither the Borrower nor
any of its Restricted Subsidiaries is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default. As of the Closing Date, the Borrower has delivered or
otherwise made available to the Administrative Agent complete and correct copies
of all such material agreements, including any amendments, supplements or
modifications with respect thereto, and all such agreements are in full force
and effect.

77

--------------------------------------------------------------------------------

 

3.28    Intellectual Property. Except as set forth in Section 3.18, the Borrower
and its Restricted Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, the
“IP Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except as
would not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Restricted Subsidiary in the
operation of their respective businesses as currently conducted infringes upon
any rights held by any other Person, except as would not reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
IP Rights is pending or, to the actual knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
3.29    No Default. No Default or Event of Default has occurred and is
continuing.
3.30    Senior Indebtedness. The Obligations (including, without limitation, the
Guarantee of each Guarantor under the Loan Documents) constitute senior secured
Indebtedness of each of the Loan Parties.
ARTICLE IV.
Conditions of Lending
4.01    Conditions to the Closing Date. The obligation of each Lender to fund
the Loans requested to be made by it on the Closing Date is subject to the prior
or concurrent satisfaction of each of the following conditions (in each case,
subject to any additional time to complete any of the following pursuant to
Section 5.15):
(a)    The Existing Credit Agreement and the Existing L/C Facility shall be
concurrently repaid in full, all commitments relating thereto shall be
concurrently terminated, and the Loan Parties shall have delivered to the
Administrative Agent all documents or instruments (including “pay-off” letters)
necessary to terminate or unconditionally release all liens or security
interests related to the Existing Credit Agreement and the Existing L/C Facility
in form and substance reasonably satisfactory to the Administrative Agent.
Immediately after giving effect to the Transactions, none of the Borrower or its
Restricted Subsidiaries shall have outstanding any Indebtedness for borrowed
money or preferred stock other than (i) the Loans and Commitments hereunder,
(ii) the Indebtedness permitted by Section 6.01 and (iii) Indebtedness owed to
the Borrower or any Guarantor.
(b)    Except as provided in Section 9.09, the Lenders shall be satisfied that
all requisite Governmental Authorities and third parties (including all relevant
Gaming Authorities) shall have approved or consented to the Transactions to the
extent necessary, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby. The Lenders shall be
satisfied that the Borrower, its Subsidiaries and the Transactions shall be in
compliance in all material respects with all Requirements of Law, including
Regulations T, Regulation U and Regulation X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.

78

--------------------------------------------------------------------------------

 

(c)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or equivalent organizational document,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the President, Chief Executive
Officer, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer,
Assistant Treasurer, any Vice President or any other executive officer
(including any officer acting in an interim capacity) of each Loan Party dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or equivalent governing document of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors,
members or managers of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
that the certificate or articles of incorporation or equivalent organizational
document of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the officer
executing the certificate pursuant to clause (ii) above.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the provisions of Sections 4.02(b), (c) and (d).
(e)    The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Closing Date (or be reasonably satisfied that
all Fees and other amounts due and payable will be paid on the Closing Date from
the proceeds of the Term Loans), including to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses to the extent required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.
(f)    Except as provided in Section 9.09, the Collateral Agent on behalf of the
Secured Parties shall have a security interest on the Closing Date in the
Collateral of the type and priority described in the Security Documents (but
subject to such Liens permitted under Section 6.02), and the Security Documents
shall have been duly executed by each Loan Party that is to be a party thereto
(and in the case of the Intercompany Notes, accompanied by instruments of
transfer undated and endorsed in blank) and shall be in full force and effect on
the Closing Date, and the Loan Parties shall deliver:
(i) except as provided in Section 9.09, to the extent required by the Guarantee
and Collateral Agreement, all certificates, agreements or instruments
representing or evidencing Collateral in the form of Equity Interests,
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;
(ii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in,
among other things, all Chattel

79

--------------------------------------------------------------------------------

 

Paper, all Instruments, all Deposit Accounts, all Securities Accounts and all
Investment Property of each Loan Party (as each such term is defined in the
Guarantee and Collateral Agreement and to the extent required by the Guarantee
and Collateral Agreement);
(iii) except as provided in Section 9.09, the UCC financing statements in
appropriate form for filing under the UCC, filings to be filed with the United
States Patent and Trademark Office and United States Copyright Office and such
other documents under applicable Requirements of Law in each jurisdiction as may
be necessary or appropriate or, in the opinion of the Collateral Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents;
(iv) certified copies of UCC searches, and such other searches that the
Collateral Agent deems necessary or appropriate, each of a recent date listing
all effective financing statements, lien notices or comparable documents that
name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Liens permitted under Section 6.02 or any other Liens acceptable to the
Collateral Agent); and
(v)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents.
(g)    The Lenders shall have received the financial statements and forecasts
referred to in Section 3.05.
(h)    The Administrative Agent shall have received a solvency certificate in
the form of Exhibit H, dated the Closing Date and signed by the chief financial
officer of the Borrower.
(i)    (i) each of the Mortgages relating to each of the Mortgaged Properties
shall have been duly executed by the parties thereto and delivered to the
Collateral Agent and shall be in full force and effect, (ii) title searches
shall indicate that the Mortgaged Properties are not subject to any Lien other
than those permitted under Section 6.02 hereto or the Collateral Agent has
received evidence reasonably satisfactory to it that any such existing Lien will
be released on the Closing Date, (iii) each of such Security Documents shall
have been filed and recorded in the appropriate recording office in the
jurisdiction in which the Mortgaged Property is located or shall have been
delivered to the Administrative Agent or a nationally recognized title insurance
company in a proper form for filing, recordation or registration in form and
substance acceptable to the Collateral Agent as a first priority lien on such
Mortgaged Property (subject only to any Lien permitted by Section 6.02) and,
upon filing or recordation, as applicable, in connection therewith where filed
or recorded, as applicable, the Collateral Agent shall have received evidence
reasonably satisfactory to it of each such filing or recordation and (iv) the
Collateral Agent shall have received such other documents, including a policy or
policies of title



80

--------------------------------------------------------------------------------

 

insurance issued by a nationally recognized title insurance company, together
with such endorsements, coinsurance and reinsurance as may be reasonably
requested by the Collateral Agent and the Lenders, insuring the Mortgages as
valid first priority liens on the Mortgaged Properties, free of Liens other than
those permitted under Section 6.02, together with such surveys, abstracts,
appraisals and legal opinions required to be furnished pursuant to the terms of
the Mortgages or as reasonably requested by the Collateral Agent or the Lenders.
(j)    (i) Each of the Ship Mortgages, in form reasonably satisfactory to the
Lenders, relating to each of the Vessels, shall have been duly executed and
delivered to the Collateral Agent and shall be in full force and effect,
(ii) (x) vessel abstracts shall indicate that the Vessels are not subject to any
Lien of record other than Liens permitted under Section 6.02 or (y) the
Collateral Agent has received evidence reasonably satisfactory to it that any
such Lien will be released on the Closing Date, (iii) each of such Ship
Mortgages shall have been filed and recorded in the National Vessel
Documentation Center and, in connection therewith, the Collateral Agent shall
have received evidence reasonably satisfactory to it of each such filing or
recordation (or the Collateral Agent shall have received evidence in form and
substance reasonably satisfactory to it that each such Ship Mortgage is in
proper form for filing and recording and will be filed and recorded promptly
after the Closing Date) and (iv) the Collateral Agent shall have received legal
opinions with respect to the Ship Mortgages and such other documents required to
be furnished pursuant to the terms of the Ship Mortgages or as reasonably
requested by the Collateral Agent or the Lenders; provided that, notwithstanding
the foregoing, title insurance with respect to the Vessels shall not be
required.
(k)    The Borrower shall:
(i)
deliver to the Administrative Agent a Perfection Certificate with respect to the
Loan Parties duly executed by a Responsible Officer of the Borrower;

(ii)
provide a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.02 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent as
additional insured;

(iii)
provide to the Administrative Agent, on behalf of itself and the Lenders, a
reasonably satisfactory written opinion of (i) Brown Rudnick LLP, counsel for
the Borrower (A) addressed to the Administrative Agent and the Lenders and (B)
covering certain matters relating to the Loan Documents as the Administrative
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinion and (ii) each local counsel listed on Schedule
4.01(k)(iii); and

(iv)
provide to the Administrative Agent each of the Loan Documents listed on
Schedule 4.01(k)(iv), in each case executed by a duly authorized officer of each
party thereto, in form and substance satisfactory to the Administrative Agent
and in full force and effect on the Closing Date.


81

--------------------------------------------------------------------------------

 

(l)    The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act at least five Business Days prior to the Closing
Date.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01, by
signing this Agreement, each Lender has consented to, approved or accepted or
indicated its satisfaction with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
4.02    All Credit Events. On the date of each Borrowing (unless otherwise noted
below), including, for the avoidance of doubt, the Closing Date:
(a)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects or, to
the extent otherwise qualified by materiality, in all respects, on and as of the
date of any Credit Extension with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations shall have been
true and correct in all material respects or, to the extent otherwise qualified
by materiality, in all respects, as of such earlier date.
(c)    At the time of and immediately after the Credit Extension, no event shall
have occurred and be continuing or would result from such Credit Extension that
would constitute a Default or an Event of Default.
(d)    No order, judgment or decree of any Governmental Authority shall purport
to restrain any Lender from making any Loans to be made by it. No injunction or
other restraining order shall have been issued, shall be pending or noticed with
respect to any action, suit or proceeding seeking to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated by this Agreement or the making of Loans
hereunder.
ARTICLE V.
Affirmative Covenants
From and after the Closing Date, the Borrower covenants and agrees with each
Lender that, so long as the Commitments shall remain in existence and until the
Obligations (other than any unasserted contingent reimbursement or indemnity
obligations) shall have been paid in full in cash, unless the Required Lenders
shall otherwise consent in writing, it will and will cause each of its
Restricted Subsidiaries and the Guarantors to:



82

--------------------------------------------------------------------------------

 

5.01    Existence; Compliance with Laws; Businesses and Properties.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.04.
(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of the business of the Borrower, the Guarantors and the Restricted
Subsidiaries, taken as a whole; maintain and operate such business as a
Permitted Business; comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Gaming Authorities or
Governmental Authority, whether now in effect or hereafter enacted and all
contractual obligations under any indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower, any of the Restricted
Subsidiaries or any of the Guarantors is outstanding; and except as permitted
under Section 6.04, at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition (ordinary wear and tear excepted) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times
(provided that, in the event of a Casualty Event relating to no more than two
separate facilities at any one time, the Loan Parties shall have a reasonable
time period to repair and/or replace such facilities), except where any such
failure would not reasonably be expected to have a Material Adverse Effect.
5.02    Insurance.
(a)    Keep its insurable Mortgaged Properties adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.
(b)    Promptly following the Administrative Agent’s request, cause all such
policies covering any Collateral (except public liability, third party, product
liability and business interruption) to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement and/or additional insured
endorsement, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrower, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and, to the extent customarily
available at a commercially reasonable cost, to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent or the Collateral Agent may reasonably require from
time to time to protect their interests; deliver certificates of each such

83

--------------------------------------------------------------------------------

 

policies (and if reasonably requested, certified copies of all such policies) to
the Collateral Agent; cause each such policy, to the extent customarily
available at a commercially reasonable cost, to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent) together with evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
(c)    If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time reasonably require.
(d)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than $25,000,000, naming the Collateral Agent as an additional insured, on
forms reasonably satisfactory to the Collateral Agent.
(e)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
5.03    Payment of Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Indebtedness, obligations, Tax, assessment, charge, levy or claim so
long as the validity or amount thereof shall be diligently contested in good
faith by appropriate proceedings and the Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a

84

--------------------------------------------------------------------------------

 

Lien and, in the case of a Mortgaged Property of the Borrower or any Restricted
Subsidiary, there is no immediate actual risk of forfeiture of such property.
5.04    Financial Statements, Reports, etc. In the case of the Borrower, furnish
to the Administrative Agent, which shall promptly furnish the following
information to each Lender in accordance with its customary practice:
(a)    within 90 days after the end of each fiscal year, commencing with the
fiscal year in which the Closing Date occurs, its consolidated and consolidating
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries and the Guarantors as of the close of such fiscal year and the
results of its operations and the operations of such Subsidiaries and the
Guarantors during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by independent public accountants
of recognized standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower, its consolidated
Subsidiaries and the Guarantors, on a consolidated and consolidating basis, in
accordance with GAAP consistently applied (which opinion shall not be qualified
as to scope or contain any going concern or other qualification (except for any
such qualification pertaining to one or more debt maturities occurring within 12
months of the date of the relevant audit opinion));
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, commencing with the fiscal quarter in which the Closing
Date occurs, its consolidated and consolidating balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries and the Guarantors
as of the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries and such Guarantors during such fiscal quarter
and the then elapsed portion of the fiscal year, together with comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of the Financial Officers of the Borrower, as fairly presenting
the financial condition and results of operations of the Borrower, its
consolidated Subsidiaries and the Guarantors, on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;
(c)    concurrently with any delivery of financial statements under Section
5.04(a) or 5.04(b), a certificate of the accounting firm (in the case of Section
5.04(a)) (to the extent that the accounting firm is willing to provide such
certificate in accordance with its customary business practice) or Financial
Officer (in the case of Section 5.04(a) and (b)) opining on or certifying such
statements (which certificate, when furnished by an accounting firm, may be
limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
as of the last day of the period to which such financial statements relate, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) in the cases of the certificates delivered with respect to
Sections 5.04(a) and 5.04(b) providing a summary by the Financial Officer (but
not the accounting firm) of the pro forma adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements
and setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Sections 6.11 (if applicable) and (iii) in the cases of certificates delivered
with respect to Section 5.04(a) (commencing

85

--------------------------------------------------------------------------------

 

with financial statements delivered for the fiscal year ended December 31, 2015)
setting forth computations by the Financial Officer (but not the accounting
firm) in reasonable detail satisfactory to the Administrative Agent of Excess
Cash Flow for the relevant Excess Cash Flow Period;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower,
any Subsidiary or any Guarantor with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be (provided that the Borrower shall not be
required to deliver separately such material to the Administrative Agent or any
Lender, so long as the Administrative Agent and Lenders have access to such
publicly available materials);
(e)    promptly after the receipt thereof by the Borrower, the Guarantors or any
of their respective Subsidiaries, a copy of any final “management letter”
received by any such Person from its certified public accountants relating to
any deficiency or weakness in accounting practices or in reported results of the
Borrower, any Subsidiary or any Guarantor and the management’s response thereto
to the extent such accountants are willing to provide such letters;
(f)    within 60 days after the beginning of each fiscal year, a budget for the
Borrower in reasonable detail on a quarterly basis for such fiscal year as
customarily prepared by management of the Borrower for its internal use similar
in scope with the financial statements provided pursuant to Section 5.04(a),
prepared in summary form, in each case, with appropriate presentation and
discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of a Financial Officer of the Borrower to the
effect that the budget of the Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget, balance sheet and related statements of income, stockholders’ equity and
cash flows;
(g)    promptly after the request by the Administrative Agent on its own behalf
or on behalf of any Lender, all documentation and other information that such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;
(h)    in the event that the Borrower or any of its ERISA Affiliates intend to
establish, sponsor, maintain or contribute or have any obligation or liability
with respect to any Plan subject to Title IV of ERISA, the Borrower shall
promptly, and in any event within 10 Business Days prior to establishing,
maintaining or contributing, as applicable, to such Plan, inform the
Administrative Agent of such intention. Except as set forth on Schedule 3.15,
neither the Borrower nor any of its ERISA Affiliates will establish, sponsor,
maintain or contribute to any Plan that would result in any obligation or
liability that would result in, or could reasonably be expected to result in, a
Material Adverse Effect;





86

--------------------------------------------------------------------------------

 

(i)    promptly following any request by the Administrative Agent on its own
behalf or on behalf of a Lender, on and after the effectiveness of the Pension
Act, copies of (i) any documents described in Section 101(k)(l) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Plan or Multiemployer Plan; provided that if the Borrower or any of its ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Plan or Multiemployer Plan, the Borrower or its
ERISA Affiliates shall promptly make a request for such documents or notices
from the such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof;
(j)    if, as a result of any change in accounting principles and policies from
those used in the preparation of the consolidated financial statements of the
Borrower for the fiscal year ended on December 31, 2012, the consolidated
financial statements of the Borrower delivered pursuant to Section 5.04(a) or
5.04(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such Sections had no such
change in accounting principles and policies been made, then, together with the
first delivery of such financial statements after such change, one or more
statements of reconciliation with respect to such financial statements that
would have otherwise been delivered; and
(k)    promptly, from time to time, after reasonable notice is given, such other
information regarding the operations, business affairs and financial condition
of the Borrower, any Subsidiary or any Guarantor, or compliance with the terms
of any Loan Document, as the Administrative Agent may reasonably request.
5.05    Litigation and Other Notices. Furnish to the Administrative Agent prompt
written notice after obtaining knowledge thereof of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, (i) against the
Borrower, a Guarantor or any of their respective Restricted Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect or (ii)
challenging the validity, enforceability or priority of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, the Restricted Subsidiaries and the Guarantors in an
aggregate amount exceeding $10,000,000;
(d)    the occurrence of a Casualty Event with a value of at least $7,500,000 or
any other event which could reasonably be expected to adversely affect the value
of the Collateral by at least $7,500,000; and



87

--------------------------------------------------------------------------------

 

(e)    any other development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.
5.06    Information Regarding Collateral.
(a)    Furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s corporate name, (ii) in the jurisdiction of organization
or formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless, prior to or substantially concurrently therewith, all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral secured by it under any Security Document. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed such that the value of such damaged or
destroyed Collateral, together with all other Collateral damaged or destroyed in
a related series of events, has declined by at least $7,500,000.
(b)    In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent upon its reasonable
request a certificate of a Financial Officer setting forth the information
required pursuant to Sections 1 and 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered pursuant to Section 4.01(k)(i) or the date
of the most recent certificate delivered pursuant to this Section 5.06.
5.07    [Intentionally Omitted].
5.08    Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books and records and accounts in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities.
Subject to any applicable Gaming Laws, each Loan Party will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent on its own behalf or on behalf of any Lender (being an
accountant, auditor, attorney, valuer or other professional adviser of the
Administrative Agent or such Lender), during normal business hours and upon
reasonable notice, to, at the Borrower’s expense, visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as reasonably requested (but in no event more than twice annually unless a
Default or Event of Default shall have occurred and be continuing) and to make
extracts from and copies of such financial records, and permit any such
representatives designated by the Administrative Agent (on behalf of itself or
any Lender) to discuss the affairs, finances and condition of such Person with
the officers thereof and independent accountants therefor. Within 150 days after
the end of each fiscal year of the Borrower, at the request of the
Administrative Agent or Required Lenders, hold a meeting (at a mutually
agreeable location, venue and time or, at the option of the Administrative
Agent, by conference call, the costs of such venue or call to be paid by the
Borrower) with all Lenders who choose to attend such meeting, at which meeting
shall be reviewed the financial results of the previous fiscal year and the
financial condition of the Borrower and its Subsidiaries and the budgets
presented for the current fiscal year of the Borrower and its Subsidiaries.

88

--------------------------------------------------------------------------------

 

5.09    Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Section 3.25.
5.10    Employee Benefits. Except as set forth in Schedule 3.21, (a) comply in
all material respects with the applicable provisions of ERISA and the Code,
solely as it relates to Plans, and (b) furnish to the Administrative Agent as
soon as possible after, and in any event within ten days after any Responsible
Officer of the Borrower or any ERISA Affiliate knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.
5.11    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons occupying its properties to comply, in all material respects with
all Environmental Laws applicable to its operations and properties; obtain and
renew all material environmental permits necessary for its operations and
properties; and conduct any required remedial action in material compliance with
Environmental Laws; provided, however, that none of the Borrower, any Restricted
Subsidiary or any Guarantor shall be required to undertake any such remedial
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
5.12    Environmental Reporting. (a) The Borrower, shall give the Administrative
Agent prompt notice (containing reasonable detail) upon obtaining knowledge of
any matter that would reasonably be expected to result in the Borrower, any
Restricted Subsidiary or any Guarantor incurring Environmental Liabilities in
excess of $1,500,000 in the aggregate, and (b) if (i) notice is provided to
Lender under Section 5.12(a), or (ii) a breach of Section 3.16 or Section 5.11
shall have occurred and be continuing for more than 30 days without the
Borrower, any Restricted Subsidiary or any Guarantor commencing activities
reasonably likely to cure such breach, at the written request of the Required
Lenders through the Administrative Agent, provide to the Lenders within 45 days
after such notice or request, at the expense of the Loan Parties, an
environmental site assessment report regarding the matters which are the subject
of such notice or request prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
remedial action in connection with such notice or breach.
5.13    [Intentionally Omitted].
5.14    Further Assurances. Take the following actions, in each case subject to
clause (f) of this Section 5.14:
(a)    The Borrower shall execute any and all further documents, agreements and
instruments, and take all further action (including filing UCC and other
financing statements, mortgages, ship mortgages and deeds of trust) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Documents. In addition, from time to
time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests

89

--------------------------------------------------------------------------------

 

with respect to such of its assets and properties as the Administrative Agent or
the Required Lenders shall reasonably designate (it being understood that it is
the intent of the parties that the Obligations shall be secured by substantially
all the assets of the Borrower and the Guarantors (including real and other
properties acquired subsequent to the Closing Date with a fair market value in
excess of $2,500,000)), subject to such exceptions as are contained or may
hereafter be contained in the Security Documents from time to time. Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages (including ship mortgages and vessel
security agreements), deeds of trust and other instruments and documents in form
and substance reasonably satisfactory to the Collateral Agent, and the Borrower
shall deliver or cause to be delivered to the Lenders all such instruments and
documents (including, without limitation, legal opinions, title insurance
policies, lien searches and such other documents as are consistent with those
delivered in connection with the Collateral on the Closing Date) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. The Borrower and the Guarantors agree to provide such evidence as the
Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
the Borrower will give prompt notice to the Administrative Agent of the
acquisition by it or any other Loan Party, of any real property (or any interest
in real property) or gaming vessel (or any interest in any gaming vessel) having
a value in excess of $2,500,000. Notwithstanding the foregoing, in no event
shall the Borrower be required to cause that certain Amended and Restated Net
Lease Agreement, dated as of January 1, 2000, by and between Park Cattle Co., a
Nevada corporation, as landlord, and Desert Palace, Inc., a Nevada corporation
(as predecessor in interest to Columbia Properties Tahoe, LLC, a Nevada limited
liability company), as tenant, to be pledged via leasehold mortgage to secure
the Secured Obligations until 30 Business Days after the landlord thereof has
consented in writing to tenant’s pledge of its right, title and interest
thereunder in favor of the Collateral Agent to secure the Secured Obligations
(at which time such leasehold shall be deemed a newly acquired real estate
interest for purposes of compliance with this Section 5.14).
(b)    Upon the acquisition or formation by any of the Loan Parties of any
Domestic Subsidiary that is a wholly owned Restricted Subsidiary (or the date on
which such Restricted Subsidiary first holds any property (other than solely
rights under purchase or related agreements and intangible assets relating to
such agreements), if later) so formed and subject to Gaming Authority approval
to the extent required, the Borrower shall cause the Person so acquired or
formed (each an “Additional Guarantor”), as the case may be, to become a
Guarantor of the Obligations. Such Additional Guarantor shall become a Loan
Party by executing the Guarantee and Collateral Agreement and each applicable
Security Document in favor of the Collateral Agent. In addition, (i) such
Additional Guarantor shall execute and deliver such agreements and documents as
the Administrative Agent, Collateral Agent or the Required Lenders may
reasonably request (including, without limitation, the agreements and documents
referred to in Section 4.01(i) with respect to any Real Property) to grant a
perfected Lien in respect of substantially all of its real and personal property
in favor of the Collateral Agent and the Lenders (other than Real Property with
a fair market value of less than $2,500,000), subject to such exceptions as are
contained or may hereafter be contained in the Security Documents from time to
time, and (ii) the Loan Parties owning Equity Interests in such Additional
Guarantor shall pledge all such Equity Interests in such Additional Guarantor
(subject to any necessary Gaming Authority approval, which the Borrower agrees
to use its best efforts to obtain).

90

--------------------------------------------------------------------------------

 

(c)    Promptly following the Administrative Agent’s reasonable request, subject
to Gaming Authority approval to the extent required and applicable Gaming Laws,
the Borrower shall execute, or shall cause its relevant Restricted Subsidiaries
to execute any and all further related documents and take all further related
action that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may request in their sole
discretion, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.
(d)    Promptly following the Administrative Agent’s reasonable request, subject
to Gaming Authority approval to the extent required and applicable Gaming Laws,
execute Mortgages, Ship Mortgages, Vessel Security Agreements any and all
further related documents and take all further related action that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may request in their sole discretion, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents,
in each case subject to Gaming Authority approval and applicable Gaming Laws.
(e)    If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.
(f)    The Borrower shall, and shall cause the other Loan Parties to, subject to
Gaming Authority approval to the extent required and applicable Gaming Laws
(provided, that the Borrower shall, and shall cause the other Loan Parties to,
use commercially reasonable efforts to obtain such Gaming Authority approvals as
soon as reasonably practicable; provided, further, that with respect to the
Transactions contemplated on the Closing Date, there shall be no requirement to
obtain the approvals of the Louisiana Gaming Authority prior to December 31,
2013), take all actions and deliver all instruments and documents required under
this Section 5.14 (including the granting and perfecting of Liens and security
interests as described above) to be undertaken promptly following the
acquisition of any assets described above, provided, that such actions and
deliveries shall occur on or before the later of (A) the applicable date(s)
pursuant to clauses (a)-(e) of this Section 5.14 and (B) subject to applicable
Gaming Laws (provided, that the Borrower shall, and shall cause the other Loan
Parties to, use commercially reasonable efforts to obtain such Gaming Authority
approvals as soon as reasonably practicable; provided, further, that with
respect to the Transactions contemplated on the Closing Date, there shall be no
requirement to obtain the approvals of the Louisiana Gaming Authority prior to
December 31, 2013) (x) with respect to Real Property, within 30 Business Days
after the date of acquisition of such Real Property, and (y) with respect to
personal property (including any Equity Interests), within 5 Business Days after
the date of the acquisition of such personal property acquisition.

91

--------------------------------------------------------------------------------

 

5.15    Post-Closing Collateral Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified on such schedule, or such later date(s) as the Administrative
Agent may agree in its discretion.
5.16    Maintenance of Ratings. Use commercially reasonable efforts to cause the
Loans and the Borrower’s corporate credit to continue to be rated by Standard &
Poor’s Ratings Group and Moody’s Investors Service Inc. (but not to maintain a
specific rating).
5.17    Designation of Subsidiaries. The Borrower may designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) no Subsidiary may be designated as an Unrestricted Subsidiary
if the Borrower or any remaining Restricted Subsidiary is directly or indirectly
responsible for any Indebtedness of or has any obligation to provide credit
support or to maintain or preserve such Subsidiary’s financial condition or to
cause such Subsidiary to achieve any specified levels of operating results,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary if it is a “restricted subsidiary” for the
purposes of any other Indebtedness of the Borrower and (iv) if a Restricted
Subsidiary that was a Subsidiary of the Borrower as of the Closing Date is being
designated as an Unrestricted Subsidiary hereunder, the fair market value of the
equity in such Subsidiary as of such date of designation measured as of the date
of such Subsidiary’s designation as an Unrestricted Subsidiary, shall not exceed
$5,000,000. The designation of any Subsidiary as an Unrestricted Subsidiary
after the date hereof shall constitute an Investment by the Borrower and its
Restricted Subsidiaries, as applicable, therein at the date of designation in an
amount equal to the fair market value of the equity in such Subsidiary and such
designation shall only be permitted to the extent permitted under Section 6.03.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (X) the incurrence at the time of designation of any Investment,
Indebtedness and/or Liens of such Subsidiary existing at such time and (Y) a
return on any Investment by the Borrower or any Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of Borrower’s and its
Restricted Subsidiaries’ (as applicable) Investment in such Subsidiary. All such
designations must be evidenced by a certificate of a Financial Officer delivered
to the Administrative Agent certifying compliance with the foregoing provisions
of this Section 5.17.
ARTICLE VI.
Negative Covenants
From and after the Closing Date, the Borrower covenants and agrees with each
Lender that, so long as the Commitments shall remain in existence and until the
Obligations (other than any unasserted contingent reimbursement or indemnity
obligations) have been paid in full in cash, unless the Required Lenders shall
otherwise consent in writing, it will not, and will not cause or permit any of
its Restricted Subsidiaries or the Guarantors to:







92

--------------------------------------------------------------------------------

 

6.01    Indebtedness. Incur, create, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness of the Borrower and its Restricted Subsidiaries existing on
the Closing Date and set forth in Schedule 6.01 and any Indebtedness evidencing
a refinancing, refunding, renewal or extension of such Indebtedness; provided
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
renewed or refinanced, plus the amount of any premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness either (i) has a later or equal final maturity and
longer or equal Weighted Average Life to Maturity than the Indebtedness being
renewed or refinanced or (ii) has a final maturity that is more than 91 days
after the scheduled Term Loan Maturity Date hereunder (or such later date that
is the latest final maturity date of any incremental extension of credit under
this Agreement) and (C) the covenants, events of default, subordination and
other provisions (other than interest rates) thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders in any
material respect than those contained in the Indebtedness being renewed or
refinanced;
(b)    Indebtedness created hereunder and under the other Loan Documents;
(c)    intercompany Indebtedness of the Borrower, the Restricted Subsidiaries
and the Guarantors to the extent permitted by Sections 6.03(c), (n) or (o);
(d)    Indebtedness under performance bonds or with respect to workers’
compensation claims, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance, bid
and surety bonds and completion guaranties in each case incurred in the ordinary
course of business;
(e)    Indebtedness incurred by the Borrower, the Restricted Subsidiaries or the
Guarantors with respect to Hedging Agreements in the ordinary course of business
and not for speculative purposes; provided that if such Indebtedness relates to
interest rates, (i) such Indebtedness relates to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Indebtedness at the time incurred
does not exceed the principal amount of the Indebtedness to which such
Indebtedness relates;
(f)    (i) Indebtedness incurred by the Borrower, the Restricted Subsidiaries or
the Guarantors in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case, other than
Indebtedness for borrowed money and (ii) Indebtedness arising from the honoring
of a check or draft drawn against insufficient funds;
(g)    guarantees and any other contingent obligations of the Borrower, the
Restricted Subsidiaries and the Guarantors in respect of Indebtedness otherwise
permitted hereunder (both before or after any liability associated therewith
becomes fixed);





93

--------------------------------------------------------------------------------

 

(h)    Indebtedness (including reimbursement obligations) which may be deemed to
exist pursuant to letters of credit issued in (I) connection with any
Indebtedness pursuant to clauses (d) or (i) hereunder (but subject in any case
to the monetary limitations set forth in such clauses), (II) connection with
applications for Gaming Licenses, or (III) accordance with a letter of credit
and reimbursement facilities to be entered into by the Borrower in an aggregate
principal and/or face amount not to exceed $20,000,000 at any one time
outstanding; provided, that the covenants, events of default and other
provisions (other than interest rates) thereof (including any guarantees
thereof) shall be, in the aggregate, no more restrictive than those contained
under the Loan Documents (other than in respect of any collateral thereof);
(i)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, holdbacks,
working capital or other purchase price adjustments, earn-outs, non-compete
agreements, deferred compensation or similar obligations in connection with
transactions not prohibited hereunder;
(j)    Indebtedness with respect to Capital Lease Obligations and Synthetic
Lease Obligations in an aggregate amount, together with all Indebtedness
incurred pursuant to clauses (l) and (m) of this Section 6.01, not to exceed at
any one time outstanding the greater of (x) $20,000,000 or (y) 3% of the Total
Assets of the Borrower and its Restricted Subsidiaries, taken as a whole;
(k)    Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower, any Restricted Subsidiary
or any Guarantor, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the annual period in which such Indebtedness is incurred and
such Indebtedness shall be outstanding only during such year;
(l)    Purchase money Indebtedness in an aggregate amount, together with all
Indebtedness incurred pursuant to clauses (j) and (m) of this Section 6.01, not
to exceed at any one time outstanding the greater of (x) $20,000,000 or (y) 3%
of the Total Assets of the Borrower and its Restricted Subsidiaries, taken as a
whole;
(m)    Indebtedness in respect of slot machine financing arrangements in an
aggregate amount, together with all Indebtedness incurred pursuant to clauses
(j) and (l) of this Section 6.01, not to exceed at any one time outstanding the
greater of (x) $20,000,000 or (y) 3% of the Total Assets of the Borrower and its
Restricted Subsidiaries, taken as a whole;
(n)    Indebtedness consisting of Permitted Junior Debt; provided that after
giving effect thereto and the application of proceeds therefrom the Total Net
Leverage Ratio would not exceed 5.00:1.00 calculated on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financials
statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable;
(o)    Indebtedness of a Person that becomes a Restricted Subsidiary after the
date hereof in connection with an Investment permitted hereby or a Permitted
Acquisition, and any refinancing, refunding, renewal or extension thereof to the
extent such refinancing, refunding, renewal or extension would have been
permitted had such Indebtedness been permitted under Section 6.01(a) hereof;

94

--------------------------------------------------------------------------------

 

provided, however, that (x) such Indebtedness existed at the time such Person
became a Restricted Subsidiary and was not created in contemplation thereof and
(y) the Senior Secured Net Leverage Ratio would not exceed 3.25:1.00 and the
Total Net Leverage Ratio would not exceed 5.00:1.00, in each case on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
financials statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, after giving effect to such incurrence and the application of
proceeds therefrom;
(p)    Indebtedness consisting of Permitted First Lien Debt or Permitted Second
Lien Debt; provided that after giving effect thereto and the application of
proceeds therefrom the Senior Secured Net Leverage Ratio would not exceed
3.25:1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financials statements have been delivered
pursuant to Section 5.04(a) or (b), as applicable;
(q)    Acquisition Indebtedness; and
(r)    other Indebtedness of the Borrower, the Restricted Subsidiaries and the
Guarantors (whether or not of a type listed in the other provisions of this
Section 6.01) in an aggregate principal amount not exceeding the greater of (x)
$20,000,000 or (y) 3% of the Total Assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, at any time outstanding.
6.02    Liens. Create, incur, assume or permit to exist any Lien on any property
or assets (including Equity Interests or other securities of any Person,
including the Borrower or any Restricted Subsidiary now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof
(collectively referred to in this Section 6.02 as the “Assets”)), except:
(a)    Liens on Assets of the Borrower, the Restricted Subsidiaries and the
Guarantors existing on the Closing Date and set forth on Schedule 6.02, or that
secures intercompany Indebtedness in which the lender is the Borrower or a
Guarantor permitted under Section 6.01(c);
(b)    any Lien created or otherwise permitted under the Loan Documents;
(c)    Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;
(d)    landlord’s, banks’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business (or
imposed by law) and securing obligations that are not due and payable or which
are being contested in compliance with Section 5.03;
(e)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;





95

--------------------------------------------------------------------------------

 

(f)    pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;
(g)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 6.01 and
rights which may arise under state insurance guarantee funds relating to any
such insurance policy;
(h)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), subleases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(i)    zoning restrictions, easements, covenants, conditions, environmental and
other land use laws, rules and regulations, utility agreements, reservations,
encroachments, rights-of-way, restrictions on use of real property, minor
imperfections of title, minor survey defects and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and do not materially detract from the value of the Assets
subject thereto or interfere with the ordinary conduct of the business of the
Borrower, any of its Restricted Subsidiaries or any of the Guarantors;
(j)    Liens securing Indebtedness permitted under Sections 6.01(j), (l) and
(m); provided that (i) such Liens secure Indebtedness incurred to finance the
acquisition, construction or improvement of any equipment, machinery, fixed or
capital assets or Capital Lease Obligations and Synthetic Lease Obligations,
(ii) such Liens are incurred, and the Indebtedness secured thereby is created,
within 180 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of such real property,
improvements, equipment or machinery at the time of such acquisition (or
completion of construction or improvement) and (iv) such security interests,
unless granted as part of a group financing provided in connection with related
equipment, do not apply to any property or assets of the Borrower, any
Restricted Subsidiary or any Guarantor other than the equipment, machinery,
fixed or capital assets which are acquired, constructed or improved, or directly
related assets, including, without limitation, accessions thereto and proceeds
thereof;
(k)    any interest or title of a lessor or sublessor under any lease of real
estate, or any licensor of Intellectual Property entered into by the Borrower,
any Restricted Subsidiary or any Guarantor in the ordinary course of business;
(l)    ground leases in respect of real property (and the rights of landlords
thereunder) on which facilities owned or leased by the Borrower or its
Restricted Subsidiaries are located;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;
(n)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

96

--------------------------------------------------------------------------------

 

(o)    Liens solely on cash earnest money deposits made by the Borrower, any
Restricted Subsidiary or any Guarantor in connection with a letter of intent or
purchase agreement permitted hereunder;
(p)    purported Liens evidenced by precautionary Uniform Commercial Code
financing statements filed in the ordinary course of business;
(q)    Liens securing reimbursement obligations with respect to documentary
letters of credit;
(r)    Liens consisting of cash collateral in support of the Indebtedness under
any letter of credit facility permitted under Section 6.01(h) in accordance with
the terms thereof and on deposits or other accounts securing up to 105% of the
face amount of any issued and outstanding letters of credit;
(s)    licenses of patents, trademarks and other intellectual property rights
granted to or by the Borrower, the Restricted Subsidiaries or the Guarantors in
the ordinary course of business;
(t)    Liens arising out of consignment or similar arrangements for the sale by
the Borrower, the Restricted Subsidiaries or the Guarantors of goods through
third parties in the ordinary course of business;
(u)    Liens arising out of judgments or awards which do not result in a Default
or Event of Default;
(v)    Liens on assets of a Person existing at the time such Person becomes a
Restricted Subsidiary (and not created in connection with or in anticipation
thereof); provided, however, that such Liens do not extend to assets not subject
to such Liens at the time of becoming a Restricted Subsidiary (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the then-existing Lien;
provided, further, that after giving effect thereto the Senior Secured Net
Leverage Ratio would not exceed 3.25:1.00 and the Total Net Leverage Ratio would
not exceed 5.00:1.00, in each case on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financials statements have been
delivered pursuant to Section 5.04(a) or (b), as applicable;
(w)    Liens arising under applicable Gaming Laws; provided, however, that no
such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money;
(x)    Liens to secure Indebtedness with respect to Hedging Agreements permitted
under Section 6.01(e);
(y)    in the case of any Unrestricted Subsidiary, any put and call arrangements
or restrictions on dispositions of a Restricted Subsidiary’s Equity Interests in
such Unrestricted Subsidiary set forth in the organizational documents or any
related joint venture or similar agreement relating to such Unrestricted
Subsidiary;



97

--------------------------------------------------------------------------------

 

(z)    Liens arising in connection with transactions relating to the selling or
discounting of accounts receivable in the ordinary course of business;
(aa)    licenses, leases, or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;
(bb)    Liens securing obligations of any Persons in respect of employee
deferred compensation and benefit plans in connection with “rabbi trusts” or
other similar arrangements;
(cc)    Liens on the Collateral securing Indebtedness permitted under Section
6.01(p) subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable;
(dd)    Liens on Acquisition Indebtedness Net Proceeds in favor of Acquisition
Indebtedness Providers; and
(ee)    other Liens of the Borrowers, the Restricted Subsidiaries and the
Guarantors (whether or not of a type listed in any other provision of this
Section 6.02) securing Indebtedness and other obligations in an aggregate
principal amount not exceeding the greater of (x) $20,000,000 or (y) 3% of the
Total Assets of the Borrower and its Restricted Subsidiaries, taken as a whole
at any time outstanding.
6.03    Investments, Loans and Advances. Purchase, hold or acquire any Equity
Interests, evidences of indebtedness or other securities of, make or permit to
exist any loans or advances to, or make or permit to exist any other Investment
in, any other Person, except:
(a)    Investments by the Borrower, the Restricted Subsidiaries and the
Guarantors in the Equity Interests of the Borrower or any of the Guarantors;
(b)    Cash Equivalents;
(c)    Investments made (i) among or between the Borrower and the Guarantors and
(ii) by any Restricted Subsidiary that is not a Guarantor to the Borrower or any
of the Restricted Subsidiaries; provided that if such Investment is an
intercompany loan or advance, any such loan or advance to a Loan Party shall be
subordinated to such Loan Party’s Obligations hereunder and/or under the
Guarantee and Collateral Agreement and evidenced by the Intercompany Note and,
in the case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;
(d)    Investments received in connection with trade credit (including gaming
customers in the ordinary course of business) or notes receivable and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;
(e)    deposits, prepayments and other credits to suppliers made in the ordinary
course of business;

98

--------------------------------------------------------------------------------

 

(f)    Investments in any Person that is not a Subsidiary of the Borrower, to
the extent such Person becomes a Guarantor pursuant to a Permitted Acquisition;
(g)    each Loan Party may make investments arising out of the receipt by such
party of non-cash consideration for any Asset Sale permitted hereunder;
(h)    guarantees and any other contingent obligations permitted under Section
6.01(g);
(i)    subject to Section 6.14, Investments consisting of Capital Expenditures;
(j)    the Borrower and the Guarantors may make investments in community
development projects to the extent required of a Loan Party by any Governmental
Authority (including the Casino Reinvestment Development Authority); and
specifically as set forth (a) in the Lease Agreement among the City of
Evansville, Indiana, Aztar Indiana Gaming Company, LLC and Aztar (as such Lease
Agreement is amended from time to time), (b) the Development Agreement by and
among Lighthouse Point, LLC, JMBS, LLC, the Borrower and the City of Greenville
dated October 1, 2013 and (c) upon acquisition by a Guarantor pursuant to the
Subject Acquisition, the Redevelopment Agreement between the Land Clearance
Redevelopment Authority of the City of St. Louis and such Guarantor (as
successor in interest to Pinnacle Entertainment, Inc.) dated April 22, 2004, as
amended;
(k)    advances to officers, directors and employees of the Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes consistent with past practice;
(l)    any Investments made in connection with Permitted Acquisitions or other
transactions permitted by Section 6.04 hereof;
(m)    Investments of any Restricted Subsidiary on the date it becomes a
Restricted Subsidiary, to the extent such Investments were not made in
contemplation or in connection with its becoming a Restricted Subsidiary;
(n)    any Investments made in the Aruba Project to be used for capital
expenditures therein of up to the sum of (X) $45,000,000 and (Y) distributions
or dividends from entities operating or Controlling the Aruba Project to the
Borrower or any Guarantor (directly or indirectly), in the aggregate;
(o)    other Investments; provided that (i) immediately after giving effect to
such transaction on a Pro Forma Basis, the Total Net Leverage Ratio shall be
less than 3.50 to 1.00 and (ii) immediately after giving effect to such
transaction on a Pro Forma Basis, Borrower shall have Cash Equivalents on hand
that is neither “restricted cash” (as determined in accordance with GAAP) nor
Cage Cash, of not less than $25,000,000;
(p)    Investments required by the terms of the Purchase Agreement so long as at
the consummation thereof it shall constitute a Permitted Acquisition pursuant to
the proviso at the end of the definition of “Permitted Acquisition”;



99

--------------------------------------------------------------------------------

 

(q)    Investments of the Borrower and its Restricted Subsidiaries existing on
the Closing Date and set forth in Schedule 6.03; and
(r)    Investments not to exceed the Available Amount minus the aggregate amount
of Restricted Payments made pursuant to Section 6.05(a)(v).
6.04    Mergers, Consolidations and Acquisitions; Sales of Assets.
(a)    Merge into or consolidate with any other Person, sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or liquidate or
dissolve, except that:
(i)
any Restricted Subsidiary may merge with (A) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (B) in the case of any
Restricted Subsidiary, any one or more other Restricted Subsidiaries; provided
that when any Loan Party is merging with another Restricted Subsidiary (1) the
continuing or surviving Person shall be a Loan Party (including a new Loan
Party) or (2) if the continuing or surviving Person is not a Loan Party, the
acquisition of such Loan Party by such surviving Restricted Subsidiary is
otherwise permitted under Section 6.03;

(ii)
any Restricted Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and would not
reasonably be expected to result in a Material Adverse Effect;

(iii)
any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.03 or (C) to the extent constituting a sale, transfer,
lease or other disposition to a Restricted Subsidiary that is not a Loan Party,
such sale, transfer, lease or other disposition is for fair market value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Subsidiary that is not a Loan Party in accordance with
Section 6.03;

(iv)
the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person, or
(B) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(1) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia, (2)
the Successor Borrower if other than the Borrower, shall expressly assume all
the


100

--------------------------------------------------------------------------------

 

obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (3) each Loan
Party other than the Borrower, unless it is the other party to such merger,
amalgamation or consolidation, shall have reaffirmed, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent, that
its Guarantee of, and grant of any Liens as security for, the Secured
Obligations shall apply to the Successor Borrower’s obligations under this
Agreement, (4) the Senior Secured Net Leverage Ratio does not exceed 3.25:1.00
and the Total Net Leverage Ratio does not exceed 5.00:1.00, in each case on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financials statements have been delivered pursuant to Section 5.04(a) or
(b), as applicable, and (5) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer and an opinion of
counsel stating that such merger, amalgamation or consolidation complies with
this Section 6.04(a)(iv); provided, further, that if the foregoing requirements
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement and the other Loan Documents; provided,
further, that no Default or Event of Default shall have occurred and be
continuing;
(v)
any Restricted Subsidiary may merge, consolidate or amalgamate with any other
Person in order to effect an Investment permitted pursuant to Section 6.03;
provided that if the continuing or surviving Person shall be a Restricted
Subsidiary, then such Person, together with any of its Subsidiaries that will be
Restricted Subsidiaries, shall have complied with the requirements of Section
5.14 and if the other party to such transaction is not a Loan Party, no Default
or Event of Default exists after giving effect to such transaction; and

(vi)
the Borrower or any Restricted Subsidiary may effect a merger, dissolution,
liquidation consolidation or amalgamation or sale, transfer, lease or other
disposition of all or substantially all of its assets to effect a transaction
permitted pursuant to Section 6.04(b) and, to the extent applicable, Section
2.10; provided that if the other party to such transaction is not a Loan Party,
no Default or Event of Default exists after giving effect to such transaction.

(b)    Make any Asset Sale unless (i) such Asset Sale (other than an Asset Swap)
is for consideration at least 75% of which is cash (for which purpose, “cash”
shall include (A) up to an aggregate during the term of this Agreement of
$5,000,000 of Indebtedness or other liabilities that are assumed by the
purchaser or retained by the obligor thereof (and for which the Borrower and its
Restricted Subsidiaries shall thereafter have no liability with respect thereto)
or that are otherwise cancelled, forgiven or terminated in connection with the
transaction with such purchaser, (B) Indebtedness (other than the Secured
Obligations), to the extent that such Indebtedness is then secured by a Lien
permitted under Section 6.02 that is then either senior to or pari passu with
the Lien then securing the Secured Obligations on the subject property, that are
assumed by the purchaser or retained by the obligor thereof (and for which the
Borrower and its Restricted Subsidiaries shall thereafter have

101

--------------------------------------------------------------------------------

 

no liability with respect thereto) or that is otherwise cancelled, forgiven or
terminated in connection with the transaction with such purchaser; and (C)
securities convertible to cash within 365 days after the Asset Sale); and
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased, swapped or disposed of; provided that the
foregoing restrictions of clauses (i) and (ii) of this Section 6.04(b) shall not
apply to: (x) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority that has condemned such property, transactions in lieu of eminent
domain, and other dedications of property that are required to be made to
Governmental Authorities, (y) mergers effected pursuant to Section 6.04(a) or
(z) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.
6.05    Restricted Payments; Restrictive Agreements.
(a)    Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided, however, that (i) any Restricted Subsidiary may declare and pay
dividends or make other distributions ratably to its equity holders, (ii) the
Borrower, the Restricted Subsidiaries and the Guarantors may make Restricted
Payments in the form of distributions payable solely in the common stock or
other common Equity Interests of such Person, (iii) the Borrower, any Restricted
Subsidiary and any Guarantor may make Permitted Tax Distributions; (iv) the
Borrower, any Restricted Subsidiary or any Guarantor may repurchase or redeem
common stock or other common Equity Interests of the Borrower, any Restricted
Subsidiary or any Guarantor to the extent required by any Gaming Authority to
prevent a License Revocation or otherwise; (v) the Borrower may declare and pay
dividends, repurchase stock or make other distributions in an aggregate amount
up to the Available Amount, if any, on the date of such dividend payment or
distribution that the Borrower elects to apply to this Section 6.05(a); provided
that no Available Amount shall be used to make a Restricted Payment under this
clause (a)(v) at any time when there exists and is continuing a Default or Event
of Default or if, on a Pro Forma Basis, the Senior Secured Net Leverage Ratio
would be greater than or equal to 3.25 to 1.00, or if the Borrower is aware or
should have been aware after reasonable inquiry that that any dividend or
distribution previously made by any Restricted Subsidiary to the Borrower was
made without the approval of any Governmental Authority that was required to be
obtained (if any) to approve such dividend or distribution to the Borrower; (vi)
the Borrower or any Restricted Subsidiary may make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in any Restricted Subsidiary or any
Guarantor, to the extent permitted to be made as an Investment under Section
6.03; and (vii) any Restricted Subsidiary may issue directors’ qualifying
shares, and the Borrower and any Restricted Subsidiary may purchase or redeem
stock issued under any compensation or employee benefits program upon the death,
disability, or termination of employment of the applicable employee in an
aggregate amount (for this clause (a)(vii)) not to exceed $1,000,000 in any
fiscal year.





102

--------------------------------------------------------------------------------

 

(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower, any Restricted Subsidiary or any Guarantor to create, incur or permit
to exist any Lien upon any of its property or assets as security for the Secured
Obligations, or (ii) the ability of any Restricted Subsidiary or any Guarantor
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law, any Gaming Authority or by any Loan
Document or an Indebtedness permitted under Section 6.01(a) or (n), (B) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a subsidiary pending such sale; provided that
such restrictions and conditions apply only to the subsidiary that is to be sold
and such sale is permitted (or expected to be permitted) hereunder, (C) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or effecting a refinancing of such Indebtedness
permitted hereunder if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (D) the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to unsecured
Indebtedness in favor of the Borrower or any Guarantor or effecting a
refinancing of such Indebtedness permitted hereunder, (E) the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof, (F) the foregoing shall not apply to software and other
Intellectual Property licenses pursuant to which a Loan Party or Restricted
Subsidiary is the licensee of the relevant software or Intellectual Property, as
the case may be (in which case, any prohibition or limitation shall relate only
to the assets subject of the applicable license), (G) the foregoing shall not
apply to prohibitions and limitations in effect on the date hereof and listed on
Schedule 6.05, (H) the foregoing shall not apply to customary provisions
contained in joint venture agreements and other similar agreements applicable to
joint ventures permitted hereby, (I) the foregoing shall not apply to customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (J) the foregoing shall not apply to customary restrictions
and conditions contained in any agreement relating to an asset sale permitted by
Section 6.04, (K) the foregoing shall not apply to any agreement in effect at
the time any Person becomes a subsidiary of the Borrower or an Guarantor, so
long as such agreement was not entered into in contemplation of such Person
becoming a subsidiary of the Borrower or an Guarantor and (L) the foregoing
shall not apply to any contractual obligations incurred in the ordinary course
of business and on customary terms which limit Liens on the assets subject to
the applicable contractual obligation.
6.06    Transactions with Affiliates. Except for transactions between or among
Loan Parties, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates (other than Affiliated Lenders in connection with the Loan
Documentation), except that (i) the Borrower, any Restricted Subsidiary or any
Guarantor may engage in any of the foregoing transactions in the ordinary course
of business on terms and conditions not less favorable to the Borrower, such
Restricted Subsidiary or such Guarantor than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) the Borrower, any
Restricted Subsidiaries or any Guarantor may engage in any of the foregoing
transactions, whether or not in the ordinary course of business, if such
transactions are on terms and conditions not less favorable to the Borrower,
such Restricted Subsidiary or such Guarantor than could be obtained on an
arm’s-length basis from unrelated third parties, and: (1) such transaction,
together with any related transactions, involves consideration of

103

--------------------------------------------------------------------------------

 

less than $10,000,000; or (2) such transaction, together with any related
transactions, involves consideration of at least $10,000,000 (inclusive), and
has been approved by a majority of the disinterested members of the Borrower’s
board of directors, (iii) the Borrower, the Restricted Subsidiaries and the
Guarantors may engage in transactions permitted by Sections 6.03, 6.04 and/or
6.05, (iv) the Borrower, any Restricted Subsidiary and any Guarantor may provide
indemnification rights and directors’ and officers’ liability insurance coverage
to any of its or its subsidiaries’ directors and officers similar to those
currently in effect or containing reasonable additional indemnification rights
and (v) Affiliates may make contemporaneous purchase and/or sales of assets,
Capital Stock, bonds, notes, debentures or other debt securities, bank loans,
participations or similar obligations of the Borrower and its Restricted
Subsidiaries.
6.07    Business of the Borrower, the Guarantors and the Restricted
Subsidiaries. The Borrower, each Restricted Subsidiary and each Guarantor, shall
not engage at any time in any business or business activity other than a
Permitted Business.
6.08    Other Indebtedness and Agreements.
(a)    Permit (i) any waiver, supplement, modification, amendment, termination
or release of any indenture, instrument or agreement pursuant to which any
Material Indebtedness of the Borrower, any of the Restricted Subsidiaries or any
of the Guarantors is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would reasonably be expected to
result in a Material Adverse Effect, or (ii) any material waiver, supplement,
modification or amendment of (x) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, (y) an agreement set forth on Schedule 6.08(a) or (z) any lease
between the Borrower or a Guarantor and an Affiliate of the Borrower or such
Guarantor that has the effect of increasing the rental amounts payable
thereunder, in the case of clause (y) or (z), to the extent any such waiver,
supplement, modification or amendment would be adverse to the Lenders (in their
capacities as Lenders) in any material respect, and in the case of clause (x),
to the extent any such waiver, supplement, modification or amendment would
reasonably be expected to result in a Material Adverse Effect.
(b)    Make (or give any notice in respect thereof) any payment or prepayment of
principal on or redemption, repurchase, defeasance or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of, any Indebtedness outstanding under any Subordinated
Indebtedness, Permitted Junior Debt or Permitted Second Lien Debt, except (i)
any payment of principal at scheduled maturity, (ii) a refinancing permitted by
Section 6.01(a), (iii) any payment to the extent made with Qualified Capital
Stock of the Borrower or with the proceeds from the substantially concurrent
sale of any Qualified Capital Stock of the Borrower, (iv) any refinancing of
Permitted Junior Debt or Permitted Second Lien Debt with other Permitted Junior
Debt, Permitted Second Lien Debt, Subordinated Indebtedness or Equity Issuances
(in the case of any Permitted Junior Debt, Permitted Second Lien Debt or
Subordinated Indebtedness, only to the extent the same is permitted to be
incurred in accordance with Section 6.01) or (v) any payment required in
connection with customary offers to repurchase upon an Asset Sale or a “change
of control” or similar provision. For purposes of clarification, the foregoing
shall not be deemed to restrict the repayment of Acquisition Indebtedness with
Acquisition Net Proceeds in the event the associated Prospective Acquisition is
not consummated by the outside time required with respect thereto.

104

--------------------------------------------------------------------------------

 

6.09    [Intentionally Omitted].
6.10    [Intentionally Omitted].
6.11    Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio for the last day of any fiscal quarter upon which the Revolving
Credit Facility Test Condition is applicable to be greater than 3.25:1.00.
6.12    Fiscal Year. With respect to the Borrower, change its fiscal year-end to
a date other than December 31.
6.13    Sale and Leaseback Transaction. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (a) the sale or transfer of such property is
permitted by Section 6.04 and such arrangement is consummated for fair value as
determined at the time of consummation in good faith by the Borrower (which
determination may take into account any retained interest or other investment of
the Borrower or its Restricted Subsidiaries in connection with, and any other
material economic terms of, such arrangement) and (b) any Capital Lease
Obligations or Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 6.01 and 6.02, as the case may be.
6.14    Capital Expenditures. Permit Capital Expenditures to be made with
respect to the MontBleu Resort Casino and Spa located at Lake Tahoe, California
in excess of $20,000,000 until such time as the Collateral Agent shall have been
provided an effective leasehold mortgage over (and taken such other steps
required under Section 5.14 in connection therewith, including the provision of
title insurance for the Collateral Agent with respect thereto) that certain
Amended and Restated Net Lease Agreement, dated as of January 1, 2000, by and
between Park Cattle Co., a Nevada corporation, as landlord, and Desert Palace,
Inc., a Nevada corporation (as predecessor in interest to Columbia Properties
Tahoe, LLC, a Nevada limited liability company), as tenant.
ARTICLE VII.
Events of Default
7.01    Events of Default.













105

--------------------------------------------------------------------------------

 

In case of the happening of any of the following events first occurring on or
after the Closing Date (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by any Loan Party to
any Lender, the Administrative Agent or the Collateral Agent in or in connection
with any Loan Document, or any representation, warranty made or deemed to be
made in any report, certificate, financial statement or other instrument
required to be delivered by any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished and
that is materially adverse to the Lenders;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due and
payable under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower, any Restricted Subsidiary or any Guarantor of any covenant, condition
or agreement contained in Section 5.01(a), 5.05(a), 5.09 or in Article VI;
provided, a default under Section 6.11 (a “Financial Covenant Default”) shall
not constitute an Event of Default with respect to the Term Loans unless and
until the Revolving Lenders shall have terminated the Revolving Commitments and
declared all Obligations outstanding with respect to the Revolving Loans to be
due and payable;
(e)    default shall be made in the due observance or performance by the
Borrower, any Restricted Subsidiary or any Guarantor of any covenant, condition
or agreement contained in any Loan Document (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied for a period of 30
days (or 10 days if such default occurs under Sections 5.14(a) or (d)) after
notice thereof from the Administrative Agent or any Lender to the Borrower;
(f)    (i) the Borrower, any Restricted Subsidiary or any Guarantor shall fail
to pay any principal or interest due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity, in each case, taking into account any period of grace
specified in the instrument or agreement under which such Material Indebtedness
was created, as a result of a default or event of default (or similar event) or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; provided that
this Section (f) shall not apply to Material Indebtedness in respect of purchase
money or vendor financing if such failure is a

106

--------------------------------------------------------------------------------

 

result of a good faith dispute with the holders of such Indebtedness and such
failure is remedied or waived by the holders of such Indebtedness;
(g)    one or more unstayed judgments shall be rendered against the Borrower,
any Restricted Subsidiary, any Guarantor or any combination thereof for a
liability (not partially or fully covered by insurance or effective indemnity)
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower, any Restricted Subsidiary or any Guarantor to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $20,000,000 (to the extent not adequately covered
by insurance (less any deductible) in respect of which a solvent, unaffiliated
and reputable insurance company has not denied coverage in writing) or (ii) is
for injunctive relief and would reasonably be expected to result in a Material
Adverse Effect;
(h)    any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
(i)    except as provided in Section 9.09, at any time (i) the Guarantee and
Collateral Agreement with respect to any Guarantor for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement, any Security Document or any other Loan Document ceases to be in full
force and effect (other than by reason of the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the Security Document, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document, or the
Liens and claim priorities provided for in the Loan Documents, in writing or
deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Loan Document; provided that,
notwithstanding anything to the contrary herein, the parties hereto acknowledge
that there is jurisprudence indicating that a vessel serving as a riverboat
casino may not be a vessel for purposes of the Ship Mortgage Act, such that if a
court were to determine that a vessel covered by any Ship Mortgage does not
constitute a vessel for purposes of the Ship Mortgage Act, the Ship Mortgage Act
would not be applicable to such vessel, the Ship Mortgage applicable to such
vessel would not be enforceable and such Ship Mortgage would not constitute a
valid preferred mortgage lien on such vessel, and, accordingly, such failure of
any vessel covered by a Ship Mortgage to be secured by a valid preferred
mortgage lien under the Ship Mortgage Act shall not result in any breach by the
Borrower of any representations, warranties, covenants or further assurances
concerning same or resulting in any Event of Default, so long as the related
Vessel Security Agreement is in full force and effect and no Loan Party has
contested the validity or enforceability of such Vessel Security Agreement;



107

--------------------------------------------------------------------------------

 

(j)    any License Revocation with respect to operations contributing at least
15%, individually or in the aggregate, to the assets or Consolidated EBITDA,
calculated on a Pro Forma Basis, for the latest four quarter period for which
financial statements have been delivered at such time pursuant to Sections
5.04(a) or (b) of the Borrower and its Restricted Subsidiaries (or delivered
prior to the Closing Date, if no financial statements have been delivered
pursuant to Section 5.04(a) or (b) at such time), taken as a whole, shall have
occurred and remains continuing for more than ten Business Days;
(k)    any termination of any lease (as a result of an event of default
thereunder) which is the subject of a leasehold mortgage or leasehold deed of
trust securing the Obligations where such termination would reasonably be
expected to have a Material Adverse Effect;
(l)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower, any Material Subsidiary that is a Restricted Subsidiary
or any Guarantor, or of a substantial part of the property or assets of the
Borrower, any Material Subsidiary that is a Restricted Subsidiary or a
Guarantor, under the Bankruptcy Code, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor or for a substantial part of the property or assets of the Borrower,
any Material Subsidiary that is a Restricted Subsidiary or a Guarantor or
(iii) the winding-up or liquidation of the Borrower, any Material Subsidiary
that is a Restricted Subsidiary or any Guarantor; and in each case such
proceeding or petition shall continue uncontroverted within 30 days after
commencement of the case or undismissed, unbonded or undischarged for 60 days
after commencement of the case or an order or decree approving or ordering any
of the foregoing shall be entered;
(m)    the Borrower, any Material Subsidiary that is a Restricted Subsidiary or
any Guarantor shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a reasonably timely and appropriate
manner, any proceeding or the filing of any petition described in subsection (l)
of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) generally become unable, admit in writing its
inability or fail generally to pay its debts as they become due, or (vii) take
any action for the purpose of effecting any of the foregoing;
(n)    the owner of the Vessel named in the applicable Ship Mortgage (to the
extent such owner is the Borrower, any Restricted Subsidiary or any Guarantor)
shall cease to be a citizen of the United States of America within the meaning
of 46 U.S.C. Section 50501 entitled to own such Vessel and engage in the trade
in which such Vessel is operating;
(o)    the provisions of any Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement shall, in whole or in part, following such Pari Passu
Intercreditor Agreement or Second Lien

108

--------------------------------------------------------------------------------

 

Intercreditor Agreement being entered into, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Persons party
thereto, except in accordance with its terms;
(p)    a Change of Control shall occur; or
(q)    there shall occur one or more ERISA Events, which individually or in the
aggregate results in the Pension Benefit Guaranty Corporation, a Multiemployer
Plan or any other Plan either (i) asserting a direct claim against the Borrower
and/or any Restricted Subsidiary imposing liability on the Borrower and/or any
Restricted Subsidiary, or (ii) seeking to impose a direct lien against the
Borrower and/or any Restricted Subsidiary securing such liability of the
Borrower and/or any Restricted Subsidiary or the liability of their ERISA
Affiliate in respect of such ERISA Event(s), in each case for clauses (i) and
(ii) in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect;
then, and in every such event (other than an event with respect to the Borrower
described in subsections (l) or (m) above of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times
(provided, that solely in the case of a Financial Covenant Default that is an
Event of Default with respect to the Revolving Loans, unless and until such
Financial Covenant Default shall constitute an Event of Default with respect to
the Term Loans, the Administrative Agent shall take actions at the request of,
or with the consent of the Required Facility Lenders for the Revolving Facility
and, in such case, only with respect to the Revolving Commitments, Revolving
Loans and the Obligations owed to the Revolving Lenders): (i) terminate the
Commitments and (ii) declare the Loans and all other Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees, applicable payment or prepayment
premium and all other liabilities of the Borrower accrued hereunder and under
any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in subsection (l) or (m) of this Section 7.01,
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Each of the Administrative Agent and the Lenders acknowledges that its ability
to pursue the remedies described in this paragraph may be subject to, and
limited by, the terms of applicable Gaming Laws.
7.02    Equity Cure. Notwithstanding anything to the contrary contained in this
Article VII, in the event that the Borrower fails to comply with the requirement
of the financial covenant set forth in Section 6.11 as of the end of any fiscal
period, from the end of such fiscal period until the expiration of the 10th
Business Day following the earlier of (x) the date of the delivery of the
certificate calculating such financial covenant that is required to be delivered
under Section 5.04(c) for such fiscal quarter, and (y) the date such certificate
is delivered under Section 5.04(c) for such fiscal quarter (the “Equity Cure
Period”),

109

--------------------------------------------------------------------------------

 

the Borrower shall have the right to cure such failure (the “Cure Right”) by
applying the cash net equity proceeds derived from an issuance of common Capital
Stock by the Borrower for cash during the Equity Cure Period (such cash amount
being referred to as the “Cure Amount”) as described below, and pursuant to the
exercise of such Cure Right, such financial covenant shall be recalculated
giving effect to the following pro forma adjustments:
(a)    Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 6.11 with respect to any Test Period
that includes the fiscal quarter for which the Cure Right was exercised and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and
(b)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the financial covenant set
forth in Section 6.11, the Borrower shall be deemed to have satisfied the
financial covenant set forth in Section 6.11 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of such financial
covenant that had occurred shall be deemed cured for the purposes of this
Agreement; and through the end of each Equity Cure Period, the Borrower shall be
deemed to be in compliance with Section 6.11 and it shall be deemed that no
Event of Default shall have occurred under Section 6.11 until the Equity Cure
Period has expired without a sufficient Cure Amount having been delivered;
provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is exercised, (ii) there
shall be a maximum of four Cure Rights exercised during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with the financial covenant set forth
in Section 6.11; and (iv) other than for determining compliance with Section
6.11, all Cure Amounts shall be disregarded for all other purposes, including
with respect to determining the availability of any “baskets” with respect to
the other covenants contained in this Agreement or the other Loan Documents.
7.03    Application of Proceeds. The proceeds received by any Agent pursuant to
the exercise of its remedies, or otherwise received after acceleration of the
Loans, shall be applied, in full or in part, together with any other sums then
held by any Agent pursuant to this Agreement, in the order set forth in Section
5.02 of the Guarantee and Collateral Agreement.
ARTICLE VIII.
The Administrative Agent and the Collateral Agent
8.01    Appointment of Agents. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents (and, in its
capacity as Collateral Agent, as a “security trustee” for purposes of the Ship
Mortgages and other Security Documents relating to the Vessels). Each Lender
authorizes each Agent to take such actions on its behalf and to exercise such
powers, rights and remedies as are delegated to such Agents by the terms hereof
or thereof, together with such actions and powers, rights and remedies as are
reasonably incidental thereto including, without limitation, taking any action
as a contractual representative of the Lenders. Each Agent shall have only those
duties and responsibilities that are expressly specified herein and in the other
Loan Documents. Other than Sections 8.06 and 8.11(b), the provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent and

110

--------------------------------------------------------------------------------

 

the Lenders, and neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions. In performing its
functions and duties hereunder, each Agent shall act solely as a representative
and on behalf of the Lenders and the other Secured Parties and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for the Borrower or any Subsidiary. Each of the
Agents, without consent of any party hereto, may assign any or all of its rights
hereunder to any of its Affiliates.
8.02    Rights as a Lender. Each person serving as an Agent or Arranger
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent or
Arranger and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent or Arranger hereunder in its individual capacity. Such person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such person were not an Agent or Arranger hereunder and without any duty to
account therefor to the Lenders.
8.03    Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent or Arranger:
(i)
shall be subject to any fiduciary or other implied duties in respect of any
Secured Party by reason of this Agreement or any other Loan Document, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)
shall have any duty to take any discretionary action or exercise any
discretionary powers, and shall be entitled to refrain from exercising any
discretion or authority vested in it under this Agreement or any other Loan
Document unless and until such Agent has received instructions from the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) and, upon receipt thereof,
such Agent or Arranger shall be entitled to act, refrain from acting or exercise
such power or discretion in accordance with such instruction; provided that such
Agent or Arranger shall not be required to take any action that, in its judgment
or the judgment of its counsel, may expose such Agent or Arranger to liability
or that is contrary to any Loan Document or applicable Requirements of Law; and

(iii)
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or Arranger or
any of its Affiliates in any capacity.

    

111

--------------------------------------------------------------------------------

 

No Agent or Arranger shall be liable for any action taken or not taken by it
under or in connection with any Loan Document (x) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.08) or
(y) in the absence of its own gross negligence or willful misconduct. No Agent
or Arranger shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
given to such Agent or Arranger by the Borrower or a Lender.
None of the Agents or Arrangers shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any Loan Document or the existence or possible existence of
any Default or Event of Default, referring to this Agreement and stating that
such notice is a “notice of default”, (iv) the execution, validity,
enforceability, effectiveness, genuineness, sufficiency or collectability of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of the Obligations or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent or Arranger. Without limiting the generality of the foregoing, the use of
the term “agent” in this Agreement with reference to the Administrative Agent or
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.
8.04     Reliance by Agent.
Each Agent shall be entitled to rely upon, and shall be fully protected and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall be

112

--------------------------------------------------------------------------------

 

entitled to rely upon the advice of any such counsel, accountants or experts and
shall not be liable for any action taken or not taken by it in accordance with
such advice.
8.05    Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more co-agents, sub‑agents or
attorneys-in-fact appointed by such Agent. Each Agent and any such co-agent,
sub‑agent or attorney-in-fact may perform any and all of its duties and exercise
its rights, remedies and powers by or through their respective Related Parties.
The benefits of all provisions of this Article VIII and Section 9.05 shall apply
to any such co-agent, sub‑agent or attorney-in-fact and to the Related Parties
of each Agent and any such co-agent, sub‑agent or attorney-in-fact as if such
Person were an Agent hereunder, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent; provided that each Agent shall exercise
reasonable care in selecting any co-agent, sub-agent or attorney-in-fact.
8.06    Resignation of Agent.
Each Agent may at any time give notice of its resignation to the Lenders and the
Borrower, which resignation shall be effective upon the earlier of (x) the
appointment of a replacement Agent in accordance with this Section 8.06 and (y)
30 days after the giving of such notice. Subject to applicable Gaming Laws, upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, in each case, with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed; it being
agreed that any then existing Lender shall be deemed acceptable and that the
Borrower shall have no consent right upon and during the continuance of an Event
of Default). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, subject to applicable Gaming Laws, appoint a successor
Agent meeting the qualifications set forth above provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) except for any indemnity
payments owing to the retiring Agent, all payments, communications and
determinations provided to be made by, to or through an Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations as an Agent hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the

113

--------------------------------------------------------------------------------

 

Borrower and such successor. After any retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its co-agents, sub‑agents, attorney-in-facts and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
8.07    Non-Reliance on Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent, Arranger or any other Lender or counsel to any Agent or Arranger or
any of their respective officers, directors, employees, agents or counsel, and
based on such documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and
perform the transactions contemplated hereby. Each Lender further represents and
warrants that it has had the opportunity to review the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. None of the
Agents or Arrangers shall have any responsibility with respect to the accuracy
of or the completeness of any information provided to the Lenders. Each of the
Lenders acknowledges that the Arrangers’ and Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Arrangers and the Administrative Agent and is not
acting as counsel to any Lender.
8.08    Withholding Tax.
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the forms or other documentation required by Section 2.15
are not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to any Lender not providing such forms or
other documentation, an amount equal to the applicable withholding tax. Without
limiting the provisions of Section 2.15(a) or (c), each Lender shall, and does
hereby, indemnify the Administrative Agent, and shall make payable in respect
thereof within 30 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section. The agreements in this Section shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

114

--------------------------------------------------------------------------------

 



8.09    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, the Arrangers listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.
8.10    Enforcement.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders or the Secured Parties; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with,
and subject to, the terms of this Agreement, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
insolvency law.
8.11    Security Documents.
(a)    Agents under Security Documents. Each Lender hereby further irrevocably
authorizes the Administrative Agent or the Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of the Secured Parties with respect to the Guarantee and Collateral Agreement,
the Collateral and each of the Security Documents. Subject to Section 9.08,
without further written consent or authorization from Lenders, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.08) have otherwise consented or
which constitutes Excluded Collateral (as defined in the Guarantee and
Collateral Agreement) or otherwise subordinate any Lien to any Lien permitted
under Section 6.02(j), or (ii) release any Guarantor in connection with the sale
of such Guarantor in a transaction permitted by Section 6.04 or with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 9.08) have otherwise consented. Additionally, the Lenders
irrevocably authorize the Administrative Agent or the Collateral Agent to
release any Lien on any property granted to or held by the Collateral Agent on
their behalf under any Loan Document and to release any Guarantor from its
obligations upon payment in full of all Obligations.





115

--------------------------------------------------------------------------------

 

(b)    Right to Realize on Collateral and Enforce Security Documents. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Lender hereby
agree that (i) no Lender or other Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Security
Document, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of
Lenders in accordance with the terms hereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale, and subject to applicable law,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale. No holder of any Secured Obligations related to
Hedging Agreements or Treasury Services Agreements in its respective capacity as
such shall have any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or the
other Loan Documents.
ARTICLE IX.
Miscellaneous
9.01    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to the Borrower at:
Tropicana Entertainment Inc.
c/o Tropicana Entertainment Inc.
8345 West Sunset Road, Suite 200
Las Vegas, Nevada 89113
Attention: Chief Financial Officer and General Counsel
Telephone:
Telecopier No.: (702) 589 3931 and (609) 345-7190
Email: LMillage@tropicanaentertainment.com; bmurtha@tropicana.net


(ii)    if to the Administrative Agent, to it at:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue, 23rd Floor
New York, New York 10010
Attention: Loan Operations – Agency Manager
Telephone: (919) 994-6369
Fax No.: (212) 322-2291
Email: agency.loanops@credit-suisse.com

116

--------------------------------------------------------------------------------

 



(iii)    if to the Collateral Agent, to it at:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue, 23rd Floor
New York, New York 10010
Attention: Loan Operations – Boutique Management
Telephone: (212) 538-3525
Fax No.: (212) 325-8315
Email: ops-collateral@credit-suisse.com


(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to the Borrower and
the Agents.


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to the provisions of this Section 9.01) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 9.01); provided that
approval of such procedures may be limited to particular notices or
communications. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or the Lenders pursuant to this
Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials (the “Communications”), by transmitting them in an
electronic medium in a format reasonably acceptable to the Administrative Agent
at such e-mail address(es) provided to the Borrower from time to time or in such
other form as the Administrative Agent shall require. In addition, each Loan
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement or any other Loan Document or in
such other form as the Administrative Agent shall require.





















117

--------------------------------------------------------------------------------

 

Nothing in this Section 9.01 shall prejudice the right of the Agents, any Lender
or any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document, (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan borrowing) by the Administrative Agent at its e-mail
address(es) set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.


(c)    Platform. Each Loan Party further agrees that any Agent or any Arranger
may make the Communications available to the Lenders by posting the
Communications on SyndTrak Online, IntraLinks or a substantially similar secure
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available.” The Agents, the Arrangers and their Related Parties (the
“Agent Parties”) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. In no event shall any
Agent Party have any liability to the Loan Parties, any Lender or any other
Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Agent Party’s gross
negligence or willful misconduct.


    













118

--------------------------------------------------------------------------------

 

(d)    Public/Private. Each Loan Party hereby authorizes the Administrative
Agent to distribute (i) to Private Siders all Communications, including any
Communication that the Borrower identifies in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all Communications other than any Private Side Communication. The Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. The Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI, and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.04(a), (b), (c) and (d) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to the Borrower’s or
its affiliates’ securities or loans. “MNPI” shall mean material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of their respective securities.


Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.


Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.


Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.


Nothing in this Section 9.01(d) or otherwise shall modify or limit any Agent’s
or any Lender’s obligations under Section 9.19 with regard to Information and
the maintenance of the confidentiality of or other treatment of Information.


(d)    Change of Address, Etc. Each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


    





119

--------------------------------------------------------------------------------

 

(e)    Reliance by Agents and Lenders. The Agents, the Arrangers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agents, the Arrangers, the Lenders and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.


9.02    Survival of Agreement. All covenants, agreements, representations and
warranties made by any Loan Party in this Agreement, in any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid. The provisions of Sections 2.12, 2.14, 2.15 and Article IX (other
than Section 9.19, to the extent expressly provided therein) shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments, the invalidity or unenforceability of any term
or provision of this Agreement or any other Loan Document or the termination of
this Agreement or any provision hereof.
9.03    Binding Effect. This Agreement shall become effective to the extent set
forth herein when it shall have been executed by the Borrower, the Lenders as of
the Closing Date, the Administrative Agent and the Collateral Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
9.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee (other than
an Affiliated Lender) in accordance with the provisions of paragraph (b), or
with respect to an Affiliated Lender in accordance with the provisions of
paragraph (i), of this Section 9.04, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 9.04 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
a Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly

120

--------------------------------------------------------------------------------

 

contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, a Related Fund or, (x)
if an Event of Default has occurred and is continuing or (y) prior to the
completion of the primary syndication of the Commitments and Loans, as
determined by the Arrangers, to Persons identified as potential assignees to the
Borrower and approved by the Borrower prior to the Closing Date; provided,
further, that the Borrower shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received written notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or a Related Fund; and
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or a Related Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the Assignment and
Assumption, as of the Effective Date) shall not be less than $1.0 million and
shall be in integral multiples of $1.0 million in excess thereof, unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches or facilities on a non-pro rata
basis;

121

--------------------------------------------------------------------------------

 

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if agreed to by the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and
(D)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent) to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Requirements of Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(d).





122

--------------------------------------------------------------------------------

 

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain a copy of each Assignment and Assumption delivered to
it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Collateral Agent
and any Lender (with respect to its own interest only), at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural person, a Disqualified Institution or the Borrower
or any of its Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible severally for its
obligations under this Section 9.05(d) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii), (iii), (vi) or (vii) of the first proviso to Section 9.08(b) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.15 (subject to the requirements of those Sections) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.









123

--------------------------------------------------------------------------------

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or to establish that no Participant is a
Disqualified Institution. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless (i) the sale of the participation
to such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed) or (ii) to the extent such entitlement to
receive a greater payment results from a Change in Law after the Participant
acquired the applicable participation.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto, and
no such pledge or assignment shall be made to a Disqualified Institution. In the
case of any Lender that is a fund that invests in bank loans, such Lender may,
without the consent of the Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(h)    Compliance with Gaming Laws. Notwithstanding anything to the contrary in
this Section 9.04, (i) no assignment will be made nor any participation sold if
it conflicts in any way with

124

--------------------------------------------------------------------------------

 

applicable Gaming Laws; and (ii) Lenders and participants shall comply with any
notice or consent requirements under any applicable Gaming Laws.
(i)    Affiliated Lenders. Notwithstanding anything to the contrary contained
herein, (x) any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to an
Affiliated Lender and (y) the Borrower may, from time to time, purchase or
prepay Term Loans, in each case, through buy-back or auction procedures open to
all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between the Borrower and the Administrative Agent (or
other applicable agent managing such auction); provided that:
(i)
only in the case of clause (y) above, no Default or Event of Default then exists
or would result therefrom;

(ii)
any Term Loans acquired pursuant to this Section 9.04(i) by the Borrower shall
be retired and cancelled promptly upon the acquisition thereof;

(iii)
no proceeds from any drawn Revolving Commitments shall be used to fund the
purchase or prepayment of Term Loans by the Borrower pursuant to this Section
9.04(i);

(iv)
for purposes of calculating the Required Lenders, the aggregate principal amount
of Term Loans held at any one time by Affiliated Lenders may not exceed 20% of
the aggregate principal amount of all Term Loans outstanding at such time under
this Agreement;

(v)
the aggregate principal amount of Term Loans (including Incremental Term Loans)
held by all Affiliated Lenders will not exceed 30% of the aggregate principal
amount of the Term Loans (including any Incremental Term Loans) outstanding at
such time; provided that each of the parties hereto agrees and acknowledges that
the Administrative Agent shall not be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (i)(v) or any purported
assignment exceeding such limitation;

(vi)
with respect to any Term Loans acquired or prepaid by the Borrower pursuant to
this Section 9.04(i), immediately after giving effect to such purchase or other
acquisition of a Term Loan, the Borrower shall have Cash Equivalents on hand
that is not “restricted cash” (as determined in accordance with GAAP) and Cage
Cash that is not, in the aggregate, less than $40,000,000; and

(vii)
by its purchase or other acquisition of a Term Loan, each Affiliated Lender
shall be deemed to have acknowledged and agreed that it has no right whatsoever
(in such Person’s capacity as a Lender) so long as such Person is an Affiliated
Lender to attend or receive any notice of any meeting (live or by any electronic
means) in its capacity as a Lender with the Administrative Agent or any other


125

--------------------------------------------------------------------------------

 

Lender or have access to the Platform (including, without limitation, that
portion of the Platform that has been designated as for “private-side” Lenders).
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against any Loan Party at a time when such
Lender is an Affiliated Lender, such Affiliated Lender irrevocably authorizes
and empowers the Administrative Agent to vote on behalf of such Affiliated
Lender with respect to the Term Loans held by such Affiliated Lender in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs such Affiliated Lender to vote, in which case such Affiliated
Lender shall vote with respect to the Term Loans held by it as the
Administrative Agent directs; provided that in connection with any matter that
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is different than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates, (a) such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) and (b) the Administrative Agent shall
not be entitled to vote on behalf of such Affiliated Lender. Each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender (solely in respect of Term Loans and
participations therein and not in respect of any other claim or status that such
Affiliated Lender may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of (but subject to the limitations set forth in) this paragraph.
9.05    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable documented fees,
charges and disbursements of one outside counsel, one local counsel per
jurisdiction and, if such outside or local counsel is insufficient for specialty
matters, one additional specialty counsel per jurisdiction in each case for the
Administrative Agent and/or the Collateral Agent) in connection with (x) the
syndication of the credit facility provided for herein (including the obtaining
and maintaining of CUSIP numbers for the Loans), and the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents as of the Closing Date, and (y) the administration of this Agreement
and the other Loan Documents or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made and including any costs and expenses of the
service provider referred to in Section 8.03, (ii) all documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Collateral Agent or any
Lender

126

--------------------------------------------------------------------------------

 

(including the reasonable documented fees, charges and disbursements of one
outside counsel, one local counsel per jurisdiction for the Lenders as a group
and, if such outside or local counsel is insufficient for specialty matters, one
additional specialty counsel per jurisdiction for the Lenders as a group unless
additional counsel are required due to actual or perceived conflicts of
interest), in connection with the enforcement or protection of its rights,
including, without limitation, such consents, approvals and rulings contemplated
by Section 5.15, Section 9.09 or as set forth on Schedule 3.04, (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.05, or (B) in connection with the Loans made
hereunder and the other Obligations, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and other Obligations and (iii) all documentary and similar taxes and
charges in respect of the Loan Documents.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof, without duplication), the
Collateral Agent (and any sub-agent thereof, without duplication), each Lender
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related documented out-of-pocket
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any party hereto or any third party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Loan Party at any
time, or any claim under Environmental Laws related in any way to the Borrower
or any of its Affiliates, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or

127

--------------------------------------------------------------------------------

 

related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Collateral Agent (or any
sub-agent thereof), in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Collateral Agent (or any sub-agent thereof), in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Loans and
unused Commitments at the time.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no party to this Agreement shall assert, and
each such party hereby waives, any claim against any other party hereto or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof except, in the
case of any claim by any Indemnitee against the Borrower, to the extent such
damages would otherwise be subject to indemnification pursuant to the terms of
Section 9.05(b). No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. Additionally, neither any Agent nor any Arranger shall be under any
duty to monitor or otherwise make any determinations with respect to the
qualification of Persons as Disqualified Institutions and neither any Agent nor
any Arranger shall be liable for any losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever incurred or suffered by any Person (including the Loan
Parties) in connection with any such qualification.
(e)    All amounts under this Section shall be due on written demand therefor.
(f)    The Agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender and
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Obligations.
9.06    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at that time and from time to time thereafter while such Event of
Default is subsisting, except to the extent prohibited by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and other Loan Documents to such Lender
or Affiliate, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or such other Loan Document; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,





128

--------------------------------------------------------------------------------

 

(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO AND THERETO, HEREUNDER AND THEREUNDER, SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).
9.08    Waivers; Amendment. (a)    Generally. No failure or delay by any Agent
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 9.08, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, any Lender may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
(b)    Required Consents. Subject to 9.08(c) and (d), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are party thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall be effective if the effect thereof would:
(i)
increase the Commitment of any Lender without the written consent of such Lender
(it being understood that no amendment, modification, termination, waiver or
consent with respect to any condition precedent, covenant, Default or Event of
Default shall constitute an increase in the Commitment of any Lender);


129

--------------------------------------------------------------------------------

 

(ii)
reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or reduce the
rate of interest thereon, including any provision establishing a minimum rate
(other than interest pursuant to Section 2.06(c)), or reduce any Fees payable
hereunder, or change the form or currency of payment of any Obligation, without
the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii)
(A) change the scheduled final maturity of any Loan, or any scheduled date of
payment (or permitted prepayment) of or the installment otherwise due on the
principal amount of any Loan under Section 2.09, (B) postpone the date for
payment of any interest, premium or fees payable hereunder, (C) reduce the
amount of, waive or excuse any such payment (other than waiver of any increase
in the interest rate pursuant to Section 2.06(c)), in each case, without the
written consent of each Lender;

(iv)
increase the maximum duration of Interest Periods hereunder, without the written
consent of each Lender directly affected thereby;

(v)
permit the assignment or delegation by the Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi)
release the Guarantors from their Guarantee to the extent such agreement would
effect a release of all or substantially all of the value of the Guarantees
(except as expressly provided in the Guarantee and Collateral Agreement), or
limit the Guarantors’ liability in respect of such Guarantee, without the
written consent of each Lender;

(vii)
release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Obligations entitled
to the Liens of the Security Documents, in each case without the written consent
of each Lender;

(viii)
change Section 2.14(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), without the
written consent of each Lender directly affected thereby; provided that this
clause (viii) shall not apply to any change made to any of such Sections
2.14(b), (c) or (d) or any such other provision that allows the Borrower or any
Restricted Subsidiary to make payments (as consideration for an assignment, sale
or participation or otherwise) on Loans without any Loan Party, the payor or the
recipient of such payments complying with the pro rata sharing of payments and


130

--------------------------------------------------------------------------------

 

setoffs required by such Sections or provisions, so long as such change requires
that (x) the Borrower and its Restricted Subsidiaries offer to make such
payments to all Term Lenders on a pro rata basis based on the aggregate
principal amount of Loans then outstanding and (y) such payments are actually
allocated to the Loans whose holders have elected to make them subject to such
offer on a pro rata basis based on the aggregate principal amount of all Loans
that have been made so subject to such offer;
(ix)
change any provision of this Section 9.08(b) or Section 9.08(c) or (d), without
the written consent of each Lender directly affected thereby;

(x)
change the percentage set forth in the definition of “Required Lenders”,
“Required Facility Lenders” or any other provision of any Loan Document
(including this Section) specifying the number or percentage of Lenders required
to waive, amend or modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender, other
than to increase such percentage or number or to give any additional Lender or
group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;

(xi)
subordinate the Obligations to any other obligation, without the written consent
of each Lender;

(xii)
change or waive any provision of Article IX as the same applies to any Agent, or
any other provision hereof as the same applies to the rights or obligations of
any Agent, in each case without the written consent of such Agent; or

(xiii)
(A) amend or otherwise modify Section 6.11 (or for the purposes of determining
whether the Borrower is in compliance with Section 6.11, any defined term used
therein), (B) waive or consent to any default resulting from a breach of Section
6.11, or (C) alter the rights or remedies of the Revolving Lenders arising
pursuant to Section 7.01 as a result of a breach of Section 6.11, (D) amend or
otherwise modify Section 7.02 or (E) waive, amend or otherwise modify any
condition precedent to any Credit Extension under the Revolving Credit Facility,
in each case, without the written consent of the Required Facility Lenders for
the Revolving Facility, provided that the amendments, modifications, waivers and
consents described in this clause (xiii) shall not require, or otherwise be
permitted to be made as a result of, the consent of any Lenders other than the
Required Facility Lenders for the Revolving Facility.

Notwithstanding anything to the contrary herein:



131

--------------------------------------------------------------------------------

 

(I)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 9.08(b); and
(II)    any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent (without the consent of any Lender) solely to cure
a defect or error, or to grant a new Lien for the benefit of the Secured Parties
or extend an existing Lien over additional property; provided that in the case
of an amendment to cure a defect or error, the Administrative Agent shall notify
the Lenders at least five Business Days prior to such amendment becoming
effective.
(c)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.
(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 9.08(b), the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then the Borrower shall have the right to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all non-consenting Lenders are
so replaced) with one or more persons pursuant to Section 2.16(b) so long as at
the time of such replacement each such new Lender consents to the proposed
change, waiver, discharge or termination. Lenders so replaced in connection with
a Repricing Transaction shall be entitled to any applicable payment or
prepayment premium.
(e)    Intercreditor Agreements. Notwithstanding anything to the contrary herein
(A) Collateral Agent shall enter into the Pari Passu Intercreditor Agreement
upon the request of Borrower in connection with the incurrence of Permitted
First Lien Debt (or any amendments and supplements thereto in connection with
the incurrence of additional Permitted First Lien Debt) and (B) Collateral Agent
shall enter into the Second Lien Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted Second Lien Debt (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted Second Lien Debt), in each case permitted to be incurred
pursuant to Section 6.01(p).
9.09    Application of Gaming Laws.

132

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein or in any other Loan Documents,
the Administrative Agent, on behalf of itself, the Collateral Agent and the
other Secured Parties, acknowledges and agrees that:
(a)    This Agreement and the other Loan Documents are subject to Gaming Laws
and Liquor Laws. Without limiting the foregoing, each of the Administrative
Agent, the Collateral Agent and the Lenders acknowledges that (i) it is subject
to the jurisdiction of the Gaming Authorities and Liquor Authorities (and to be
called forward by such Gaming Authorities or Liquor Authorities), in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information and (ii) all rights, remedies and powers in or
under this Agreement and the other Loan Documents, including with respect to the
Collateral and the ownership, possession and operation of facilities subject to
the jurisdiction of the Gaming Authorities and Liquor Authorities, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities and Liquor Authorities. For the avoidance of doubt,
each of the parties hereto acknowledges that, with respect to any Collateral
held in the States of Mississippi, Missouri and Louisiana, the Gaming Laws in
such state provide that a licensed owner or any other Person may not sell,
transfer, lease, hypothecate, borrow or loan money against an owner’s license
and therefore, in no event shall the Collateral include any Mississippi Gaming
License, Missouri Gaming License or Louisiana Gaming License or any interest
therein and each of the Agents and Lenders hereto hereby acknowledges and agrees
that they have no interest in, or rights with respect to, any such Mississippi
Gaming License, Missouri Gaming License or Louisiana Gaming License of the
Borrower or its Subsidiaries. In furtherance of the foregoing, each of the
Lenders hereby authorizes and directs the Agents to execute and deliver to the
Missouri Gaming Commission a Corporate Securities and Finance Compliance
Affidavit on or about the Closing Date.
(b)    Each of the Administrative Agent and the Lenders agrees, subject to any
applicable contractual, legal or regulatory restrictions, to cooperate (and the
Borrower, on behalf of itself and the other Loan Parties, authorizes such
cooperation) with all Gaming Authorities and Liquor Authorities in connection
with the administration of their regulatory jurisdiction over the Borrower and
the other Loan Parties, including, without limitation, the provision of such
documents and other information as may be requested by such Gaming Authorities
or Liquor Authorities relating to the Administrative Agent, the Collateral
Agent, any of the Lenders, any of the Loan Parties or the Loan Documents.
(c)    Each of the Administrative Agent, the Collateral Agent and the Lenders
acknowledges and agrees that if a Lender is subject to a Disqualification (and
such Lender is notified by the Borrower and the Administrative Agent in writing
of such Disqualification), the Borrower shall have the right to (i) cause such
Disqualified Lender to transfer and assign, without recourse (in accordance with
Section 9.04) all of its interests, rights and obligations in Loans or
Commitments or (ii) in the event that (A) the Borrower is unable to cause the
assignment of such Lender’s Loans or Commitments after using its best efforts to
cause such an assignment and (B) no Default or Event of Default has occurred and
is continuing, prepay such Disqualified Lender’s Loans and terminate its
Commitments; provided, however, that in the event that a Lender is subject to
Disqualification by any Gaming Authority, such Disqualified Lender must transfer
and assign, without recourse (in accordance with and subject to the

133

--------------------------------------------------------------------------------

 

restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement at par value to any other Lender who agrees to
accept such assignment regardless of whether a Default or Event of Default has
occurred or is continuing. Notice to such Disqualified Lender shall be given ten
days prior to the required date of assignment or prepayment, as the case may be,
and shall be accompanied by evidence demonstrating that such transfer or
prepayment is required pursuant to Gaming Laws. Upon receipt of a notice in
accordance with the foregoing, such Disqualified Lender shall cooperate with the
Borrower in effectuating the required assignment or prepayment within the time
period set forth in such notice and, in any event, not to be less than the
minimum notice period set forth in the foregoing sentence. Notwithstanding
anything herein to the contrary, any prepayment of a Disqualified Lender’s Loans
pursuant to this Section 9.09(c) shall be at a price equal to the lesser of
(i) an amount equal to the sum of the principal amount of such Loans and
interest at the date such Lender became a Disqualified Lender (plus any Fees and
other amounts accrued for the account of such Disqualified Lender to the date
such Lender became a Disqualified Lender), (ii) the price at which such Lender
acquired its Loans and interest to the date such Lender became a Disqualified
Lender (plus Fees and other amounts accrued for the account of such Disqualified
Lender to the date such Lender became a Disqualified Lender), (iii) such lower
price as may be reasonably available in the syndicated loan market for the
assignment of such Loans and (iv) such other amount as may be required by any
such Gaming Authority.
(d)    If during the existence of an Event of Default hereunder or under any of
the other Loan Documents it shall become necessary or, in the opinion of the
Required Lenders, advisable for an agent, supervisor, receiver or other
representative of the Administrative Agent, the Collateral Agent or the Lenders
to become licensed or found qualified or suitable under any Gaming Law as a
condition of receiving the benefit of the Collateral encumbered by the Security
Documents or other Loan Documents or to otherwise enforce the rights of the
Administrative Agent, the Collateral Agent and the Lenders under the Loan
Documents, the Borrower hereby agrees to consent to the application for such
license, suitability or qualification and to execute such further documents as
may be required in connection with the evidencing of such consent.
(e)    The pledge of any Equity Interests of any Person that is subject to the
jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws (the “Pledged Gaming Interests”) will
require the approval of the Nevada Gaming Authorities in order to be effective.
No certificates evidencing the Pledged Gaming Interests shall be delivered to
the Administrative Agent, the Collateral Agent or any custodial agent until such
approval has been obtained. The certificates representing any Pledged Gaming
Interests shall at all times remain within the territorial boundaries of the
State of Nevada and shall be available for inspection by the Nevada Gaming
Authorities immediately upon request during normal business hours. Neither the
Collateral Agent nor any agent thereof shall surrender possession of the Nevada
Gaming Interests to any person other than the grantor pledging the same without
the prior approval of the Nevada Gaming Authorities or as otherwise permitted by
applicable Nevada Gaming Laws. Any amendment of the Guarantee and Collateral
Agreement may require the approval of the Nevada Gaming Authorities in order to
be effective.



134

--------------------------------------------------------------------------------

 

(f)    The pledge of any Equity Interests of any Person that is subject to the
jurisdiction of the Mississippi Gaming Authorities as a licensee under the
Mississippi Gaming Laws will require the approval of the Mississippi Gaming
Authorities in order to be effective. Further, any restriction on the transfer
of, and any agreement not to encumber, any Equity Interests of any Person that
is subject to the jurisdiction of the Mississippi Gaming Authorities as a
licensee or registered company under the Mississippi Gaming Laws will require
the approval of the Mississippi Gaming Authorities in order to be effective.
(g)    Catfish Queen Partnership in Commendum shall not, nor shall it be deemed
to, (i) guarantee any Obligations, (ii) grant any Liens, or (iii) be a party to
this Agreement or any other Loan Document until the taking of such actions or
the entering into of such documents has been approved by the Louisiana Gaming
Control Board.
(h)    A licensed owner of an Indiana riverboat casino, or an Affiliate thereof,
may not enter into a debt transaction in the amount of one million dollars
($1,000,000) or greater that results in the encumbrance of the licensee’s assets
without prior approval by the Indiana Gaming Commission. For the avoidance of
doubt, each of the Administrative Agent, the Collateral Agent and the Lenders
acknowledge that, with respect to any Collateral held in Indiana, Indiana Code
4-33-4-21 provides that a licensed owner or any other person may not lease,
hypothecate, borrow or loan money against an owner’s license. Therefore, in no
event shall the Collateral include any Indiana Gaming License or any interest
therein and each of the Administrative Agent, the Collateral Agent (for itself
and on behalf of all Secured Parties) and the Lenders hereby acknowledge,
confirm and agree that they have no interest in, or rights with respect to, any
Indiana Gaming License.
9.10    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.10 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
9.11    Entire Agreement; Survival of Agreement.
(a)    This Agreement and the other Loan Documents constitute the entire
contract between the parties relative to the subject matter hereof. Any other
previous agreement among the parties with respect to the subject matter hereof
(excluding the Fee Letter), is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the

135

--------------------------------------------------------------------------------

 

Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
(b)    All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and
Article IX (other than Section 9.19, except to the extent expressly provided
therein) shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
9.13    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent or the Lenders (or to the Administrative Agent, on behalf of the Lenders),
or the Administrative Agent, the Collateral Agent or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.



136

--------------------------------------------------------------------------------

 

9.14    Severability. In the event any one or more of the provisions contained
in this Agreement or in any other Loan Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
9.15    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is expressly not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
9.16    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile, .pdf or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
9.17    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
9.18    Jurisdiction; Consent to Service of Process.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Requirements of Law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.18(a). Each of the parties hereto
hereby irrevocably

137

--------------------------------------------------------------------------------

 

waives, to the fullest extent permitted by applicable Requirements of Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party hereto irrevocably consents to service of process in any
action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopier) in Section 9.01. Nothing in
this Agreement or any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by applicable Requirements
of Law.
9.19    Confidentiality. Each of the Administrative Agent, the Collateral Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and its Affiliates’ officers, directors, trustees, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto subject
to this paragraph, (e) in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.19, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, any
Subsidiary or any Guarantor or any of their respective obligations, (g) with the
consent of the Borrower, (h) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities, (i) market data collectors, similar services, providers to the
lending industry and service providers to the Administrative Agent in connection
with the administration and management of this Agreement and the Loan Documents,
or (j) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.19 or becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any Subsidiary.
For the purposes of this Section, “Information” shall mean all information
received from the Borrower or any Subsidiary and related to the Borrower or any
Subsidiary or their businesses, other than any such information that was
available to the Administrative Agent, the Collateral Agent or any Lender on a
non-confidential basis prior to its disclosure by the Borrower or any Guarantor;
provided that, in the case of Information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.19 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information. The
obligations of this Section 9.19 shall terminate upon the first anniversary of
the later of (x) the payment in full of the Loans or (y) the termination of any
Commitments hereunder.



138

--------------------------------------------------------------------------------

 

9.01    USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
Guarantors that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and the Guarantors and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and the
Guarantors in accordance with the USA PATRIOT Act. This information must be
delivered to the Lenders and the Administrative Agent no later than five days
prior to the Closing Date (which prior delivery requirement may be waived by any
Lender or Administrative Agent, as applicable) and thereafter promptly upon
request. This notice is given in accordance with the requirements of the USA
PATRIOT Act and is effective as to the Lenders and the Administrative Agent.
9.02    Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates and their respective
Related Funds from time to time may hold investments in, and make other loans
to, or have other relationships with any of the Loan Parties and their
respective Affiliates, including the ownership, purchase and sale of Equity
Interests in the Borrower or the Guarantors, and each Loan Party and each Lender
hereby expressly consents to such relationships.
9.03    Obligations Absolute.
To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
* * *



139

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
TROPICANA ENTERTAINMENT INC., as Borrower
 
 
 
 
 
 
 
By:
/s/ LANCE J. MILLAGE
 
Name:
Lance J. Millage
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer



[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------








 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent, the
Collateral Agent, and a Lender
 
 
 
 
 
 
 
By:
/s/ John Toronto
 
Name:
John Toronto
 
Title:
Authorized Signatory

 
By:
/s/ Whitney Gaston
 
Name:
Whitney Gaston
 
Title:
Authorized Signatory



[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------










 
UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
 
 
By:
/s/ Lana Gifas
 
Name:
Lana Gifas
 
Title:
Director, Banking Products Services, US

 
By:
/s/ Jennifer Anderson
 
Name:
Jennifer Anderson
 
Title:
Associate Director, Banking Product Services, US



[SIGNATURE PAGE TO CREDIT AGREEMENT]





